Exhibit 10.5

LOAN AGREEMENT

by and among

THE ENTITIES SET FORTH ON EXHIBIT A,

collectively, as Borrower

and

GRAMERCY WAREHOUSE FUNDING I LLC

as Lender

$90,286,551 Floating Rate Mortgage Loan

Dated:  May 9, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

Page

Certain Definitions

 

1

ARTICLE II

LOAN TERMS; REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER

Section 2.01

 

The Loan

 

26

Section 2.02

 

Representations, Warranties and Covenants of Borrower

 

26

Section 2.03

 

Further Acts, etc.

 

36

Section 2.04

 

Cross Default; Cross Collateralization

 

36

Section 2.05

 

Representations and Warranties as to the Projects

 

38

Section 2.06

 

Removal of Lien

 

43

Section 2.07

 

Cost of Defending and Upholding this Agreement and the Lien of .the Mortgages

 

44

Section 2.08

 

Use of the Projects

 

44

Section 2.09

 

Financial Reports

 

44

Section 2.10

 

Litigation

 

47

Section 2.11

 

Updates of Representations

 

47

Section 2.12

 

Condominium Provisions

 

47

ARTICLE III

INSURANCE AND CASUALTY RESTORATION

Section 3.01

 

Insurance Coverage

 

51

Section 3.02

 

Policy Terms

 

53

Section 3.03

 

Assignment of Policies

 

55

Section 3.04

 

Casualty Restoration

 

56

Section 3.05

 

Compliance with Insurance Requirements

 

60

Section 3.06

 

Event of Default During Restoration

 

61

Section 3.07

 

Application of Proceeds to Debt Reduction

 

62

 

i


--------------------------------------------------------------------------------




ARTICLE IV

IMPOSITIONS

Section 4.01

 

Payment of Impositions, Utilities and Taxes, etc.

 

62

Section 4.02

 

Deduction from Value

 

63

Section 4.03

 

No Joint Assessment

 

63

Section 4.04

 

Right to Contest

 

63

Section 4.05

 

No Credits on Account of the Debt

 

64

Section 4.06

 

Documentary Stamps

 

64

ARTICLE V

CENTRAL CASH MANAGEMENT

Section 5.01

 

Cash Flow

 

64

Section 5.02

 

Establishment of Accounts

 

65

Section 5.03

 

Permitted Investments

 

66

Section 5.04

 

Servicing Fees

 

66

Section 5.05

 

Monthly Funding of Sub-Accounts and Escrow Accounts

 

66

Section 5.06

 

Payment of Basic Carrying Costs

 

68

Section 5.07

 

Reletting Reserve Escrow Account

 

68

Section 5.08

 

Recurring Replacement Reserve Escrow Account

 

69

Section 5.09

 

Liquidity Reserve Escrow Account

 

70

Section 5.10

 

Rate Cap Agreement

 

71

Section 5.11

 

[Reserved]

 

71

Section 5.12

 

Performance of Engineering Work

 

72

Section 5.13

 

Loss Proceeds

 

72

Section 5.14

 

Accrued Lease Liability Escrow Account

 

73

Section 5.15

 

Lease Termination Payment Escrow Account

 

74

Section 5.16

 

REIT Limitations on Investment of Sums in Escrow Accounts

 

74

ARTICLE VI

CONDEMNATION

Section 6.01

 

Condemnation

 

75

ARTICLE VII

LEASING AND MANAGEMENT

Section 7.01

 

Leases

 

76

Section 7.02

 

Management of Projects

 

78

 

ii


--------------------------------------------------------------------------------




ARTICLE VIII

MAINTENANCE AND REPAIR

Section 8.01

 

Maintenance and Repair of the Projects; Alterations; Replacement of Equipment

 

79

ARTICLE IX

TRANSFER OR ENCUMBRANCE OF THE PROJECTS

Section 9.01

 

Other Encumbrances

 

81

Section 9.02

 

No Transfer

 

81

Section 9.03

 

Due on Sale

 

81

Section 9.04

 

Transfer of Projects; Loan Assumption

 

82

ARTICLE X

CERTIFICATES

Section 10.01

 

Estoppel Certificates

 

84

ARTICLE XI

NOTICES

Section 11.01

 

Notices

 

85

ARTICLE XII

INDEMNIFICATION

Section 12.01

 

Indemnification Covering Projects

 

86

ARTICLE XIII

DEFAULTS

Section 13.01

 

Events of Default

 

87

Section 13.02

 

Remedies

 

89

Section 13.03

 

Payment of Debt After Default

 

90

Section 13.04

 

Possession of the Projects

 

91

Section 13.05

 

Interest After Default

 

91

Section 13.06

 

Borrower’s Actions After Default

 

91

Section 13.07

 

Control by Lender After Default

 

91

Section 13.08

 

Right to Cure Defaults

 

91

 

iii


--------------------------------------------------------------------------------




 

Section 13.09

 

Late Payment Charge

 

92

Section 13.10

 

Recovery of Sums Required to Be Paid

 

92

Section 13.11

 

Marshalling and Other Matters

 

92

Section 13.12

 

Tax Reduction Proceedings

 

93

Section 13.13

 

General Provisions Regarding Remedies

 

93

ARTICLE XIV

COMPLIANCE WITH REQUIREMENTS

Section 14.01

 

Compliance with Legal Requirements

 

93

Section 14.02

 

Compliance with Recorded Documents; No Future Grants

 

94

ARTICLE XV

PREPAYMENT

Section 15.01

 

Prepayment

 

93

Section 15.02

 

Release of Project

 

94

ARTICLE XVI

ENVIRONMENTAL COMPLIANCE

Section 16.01

 

Covenants, Representations and Warranties

 

96

ARTICLE XVII

COOPERATION; SECONDARY MARKET TRANSACTION

Section 17.01

 

Cooperation

 

100

Section 17.02

 

Use of Information

 

101

Section 17.03

 

Borrower Obligations Regarding Disclosure Documents

 

101

Section 17.04

 

Borrower Indemnity Regarding Filings

 

102

Section 17.05

 

Indemnification Procedure

 

103

Section 17.06

 

Contribution

 

103

Section 17.07

 

Rating Surveillance

 

103

Section 17.08

 

Severance of Loan

 

104

ARTICLE XVIII

MISCELLANEOUS

Section 18.01

 

Right of Entry

 

104

Section 18.02

 

Cumulative Rights

 

104

Section 18.03

 

Liability

 

104

 

iv


--------------------------------------------------------------------------------




 

Section 18.04

 

Exhibits Incorporated

 

105

Section 18.05

 

Severable Provisions

 

105

Section 18.06

 

Duplicate Originals

 

105

Section 18.07

 

No Oral Change

 

105

Section 18.08

 

Waiver of Counterclaim, Etc

 

105

Section 18.09

 

Headings; Construction of Documents; etc

 

105

Section 18.10

 

Sole Discretion of Lender

 

105

Section 18.11

 

Waiver of Notice

 

106

Section 18.12

 

Binding Effect

 

106

Section 18.13

 

Applicable Law

 

106

Section 18.14

 

Intentionally Deleted

 

107

Section 18.15

 

Actions and Proceedings

 

107

Section 18.16

 

Usury Laws

 

107

Section 18.17

 

Remedies of Borrower

 

107

Section 18.18

 

Offsets, Counterclaims and Defenses

 

107

Section 18.19

 

No Merger

 

108

Section 18.20

 

Restoration of Rights

 

108

Section 18.21

 

Waiver of Statute of Limitations

 

108

Section 18.22

 

Intentionally Deleted

 

108

Section 18.23

 

Application of Default Rate Not a Waiver

 

108

Section 18.24

 

Intentionally Deleted

 

108

Section 18.25

 

No Joint Venture or Partnership

 

108

Section 18.26

 

Time of the Essence

 

108

Section 18.27

 

Borrower’s Obligations Absolute

 

108

Section 18.28

 

Publicity

 

109

Section 18.29

 

Intentionally Deleted

 

109

Section 18.30

 

Intentionally Deleted

 

109

Section 18.31

 

Establishment of Working Capital Account

 

109

Section 18.32

 

Exculpation

 

109

 

v


--------------------------------------------------------------------------------




 

EXHIBITS

 

 

EXHIBIT A

 

Description of Projects

EXHIBIT B

 

Summary Of Reserves

EXHIBIT B-1

 

Square Footages of the Projects

EXHIBIT C

 

Required Engineering Work

EXHIBIT D

 

Initial Allocated Loan Amount

EXHIBIT E

 

Environmental Reports

EXHIBIT F

 

List of Permitted Fund Managers

EXHIBIT G

 

Schedule of Liabilities (Section 2.02(g)(xiii))

EXHIBIT H

 

Schedule of Outstanding Work Obligations under Space Leases
(Section 2.05(o)(iv))

EXHIBIT I

 

Schedule of Collective Bargaining Agreements (Section 2.02(u))

EXHIBIT J

 

Form of Cash Flow Statement (Section 2.09(c))

 

vi


--------------------------------------------------------------------------------


LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”) is made as of the 9th day of May, 2006,
by and between the entities set forth on Exhibit A attached hereto and made a
part hereof, each of which is a Delaware limited liability company and each of
which has its chief executive office c/o Mack-Cali Realty Corp., 11 Commerce
Drive, Cranford, New Jersey 07016, Attention: Mitchell Hersh (collectively,
hereinafter referred to as “Borrower”), jointly and severally, and Gramercy
Warehouse Funding I LLC, a Delaware limited liability company, having an address
at 420 Lexington Avenue, New York, New York  10170, Attention:  Robert Foley
(hereinafter referred to as “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has requested from Lender, and Lender has agreed to make to
Borrower upon the terms and conditions set forth herein, a loan (hereinafter
referred to as the “Loan”) in the principal amount of NINETY MILLION TWO HUNDRED
EIGHTY-SIX THOUSAND FIVE HUNDRED FIFTY-ONE and NO/100 DOLLARS ($90,286,551.00)]
(hereinafter referred to as the “Loan Amount”), which Loan is evidenced by that
certain Promissory Note, of even date herewith (together with any supplements,
amendments, modifications or extensions thereof, hereinafter referred to as the
“Note”) given by Borrower, as maker, to Lender, as payee and is secured by,
among other things, the Mortgages (as hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:


ARTICLE I


DEFINITIONS


CERTAIN DEFINITIONS.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context clearly indicates a contrary intent:

(i)            the capitalized terms defined in this Section have the meanings
assigned to them in this Section, and include the plural as well as the
singular;

(ii)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP; and

(iii)          the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision.


--------------------------------------------------------------------------------




“401K Plan Assets” shall mean only those specific assets that are required to be
transferred, and are actually so transferred, by Borrower, in its capacity as an
employer, to a separate trust account maintained for the benefit of its
employees that are participating in a so-called 401K plan, by reason of the
deferral of compensation otherwise payable to such employees participating in
such plan.

“75 Agreement” shall mean that certain agreement between Lender and the JV
Member relating to the payment to Lender of certain distributions of cash flow
from the 75 Property.

“75 Property” shall mean the property owned by 75 Livingston SPE LLC and located
at 75 Livingston Avenue, Roseland, New Jersey.

“Acceptable Substitute Guarantor” shall have the meaning ascribed thereto in the
definition of Permitted Entity Transfers.

“Accrued Lease Liability Escrow Account” shall mean an Escrow Account
established and maintained pursuant to Section 5.14 hereof.

“Accrued Lease Liability Expenses” shall mean any monetary obligations of
Borrower payable with respect to Leases existing as of the date hereof.

“ACH” shall have the meaning set forth in Section 5.01 hereof.

“Actual Net Cash Flow” shall mean Net Operating Income from all of the Projects,
computed on a trailing twelve (12)—month basis, and including, for the purpose
of such calculation, available interest reserves under the Loan for the
succeeding twelve (12)—month period. The Actual Net Cash Flow shall be
calculated by Borrower and shall be subject to the review and approval of Lender
in its reasonable discretion.

“Adjusted Net Cash Flow” shall mean Pro-Forma Net Operating Income projected
over the twelve (12)—month period subsequent to the date of calculation less
Pro-Forma Capital Expenditures. The Adjusted Net Cash Flow shall be calculated
by Borrower and shall be subject to the review and approval of Lender in its
reasonable discretion.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

“Allocated Loan Amount” shall mean the portion of the Loan Amount allocated, for
purposes of a Release, to each Project, as set forth on Exhibit D hereto.

“Annual Budget” shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.

“Appraisal” shall mean the appraisal(s) of the Projects and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan, and any new or updated appraisal(s) prepared after the date hereof
pursuant to the terms hereof, all of

2


--------------------------------------------------------------------------------




which shall conform to the standards set forth in the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as amended.

“Appraiser” shall mean the Person(s) who prepared the Appraisal (with respect to
the Appraisals delivered to Lender in connection with the closing of the Loan)
or such other independent, third party M.A.I. appraiser reasonably approved by
Lender.

“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with terms hereof.

“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities (together with their
Affiliates) having a senior executive with at least seven (7) years’ experience
in the management of commercial office buildings which manage not less than five
(5) properties having an aggregate leasable square footage of not less than ten
(10) million leasable square feet.

“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.

“Assignment” shall mean, collectively, the Assignments of Leases and Rents and
Security Deposits of even date herewith relating to the Projects given by
Borrower to Lender.

“Assignment of Rate Cap” shall mean that certain Collateral Assignment of
Interest Rate Hedge Agreement, dated as of the date hereof, executed by Borrower
in connection with the Loan for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.

“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Projects:  (a) Impositions and (b) insurance premiums which, for the
purposes of this Agreement, shall be equal to the product of (i) $0.25 and
(ii) the annual amount of the gross rentable square footage of each Project, as
set forth on Exhibit B-1. Lender reserves the right to adjust the amount of the
annual insurance premiums included in the Basic Carrying Costs if, in Lender’s
reasonable judgment, after prior notice to and discussion with Borrower, the
amount being escrowed would be insufficient to purchase the insurance coverage
on the Projects that is required under this Agreement.

“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.

“Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs. “Basic
Carrying Costs Monthly Installment” shall also include, if required by Lender, a
sum of money which, together with such

3


--------------------------------------------------------------------------------




monthly installments, will be sufficient to make the payment of each such Basic
Carrying Cost at least thirty (30) days prior to the date initially due. Should
such Basic Carrying Costs not be ascertainable at the time any monthly deposit
is required to be made, the Basic Carrying Costs Monthly Installments shall be
determined by Lender in its reasonable discretion on the basis of the aggregate
Basic Carrying Costs for the prior Fiscal Year or month or the prior payment
period for such cost. As soon as the Basic Carrying Costs are fixed for the then
current Fiscal Year, month or period, the next ensuing Basic Carrying Costs
Monthly Installment shall be adjusted to reflect any deficiency or surplus in
prior monthly payments. If at any time during the term of the Loan Lender
reasonably determines that there will be insufficient funds in the Basic
Carrying Costs Escrow Account to make payments when they become due and payable,
Lender shall have the right to adjust the Basic Carrying Costs Monthly
Installment such that there will be sufficient funds to make such payments.

“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installment shall be deposited.

“Borrower” shall mean Borrower named herein and any successor to the obligations
of Borrower.

“Budget” shall have the meaning set forth in Section 5.07 hereof.

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
are authorized or obligated by law or executive order to be closed, or at any
time during which the Loan is an asset of a Secondary Market Transaction, the
cities, states and/or commonwealths used in the comparable definition of
“Business Day” in the Secondary Market Transaction documents.

“By-Laws” shall have the meaning set forth in Section 2.12.

“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.

“Cash Expenses” shall mean for any period, the Operating Expenses for the
Projects as set forth in an Approved Annual Budget to the extent that such
expenses are actually incurred or to be incurred by Borrower minus payments into
the Basic Carrying Costs Sub-Account, the Debt Service Payment Sub-Account and
the Recurring Replacement Reserve Sub-Account.

“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.

“Clearing Account” shall mean, collectively, the Eligible Accounts, maintained
at the Clearing Bank, in the name of Lender or its successors or assigns (as
secured party) as may be designated by Lender.

4


--------------------------------------------------------------------------------




“Clearing Account Agreement” shall mean collectively, those certain Clearing
Account Agreements by and among Borrower, Lender and Clearing Bank dated as of
the date hereof.

“Clearing Bank” shall mean Bank of America.

“Closing Date” shall mean the date of the Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.

“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.

“Condominium” shall have the meaning set forth in Section 2.12.

“Condominium Act” shall have the meaning set forth in Section 2.12.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by”.

“Creditor” shall have the meaning set forth in Section 2.04(b).

“Credit Tenant” shall mean a tenant under a Space Lease which has a long term
unsecured senior debt rating of (a) BBB- or better as issued by Standard &
Poor’s or (b) Baa3 or better as issued by Moody’s.

“Current Month” shall mean each Interest Accrual Period.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages or any other Loan Document.

“Debtor” shall have the meaning set forth in Section 2.04(b).

“Debt Service” shall mean the amount of interest and principal payments due and
payable in accordance with the Note during an applicable period.

5


--------------------------------------------------------------------------------




“Debt Service Coverage Ratio” shall mean the quotient obtained by dividing
(a) Actual Net Cash Flow for the specified period by (b) Pro-Forma Debt Service
with respect to such period.

“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.

“Declaration” shall have the meaning set forth in Section 2.12.

“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) three percent (3%) above the interest rate set forth in the Note.

“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the principal amount of the Loan which is outstanding from time to time and
(b) any accrued but unpaid interest, if the Default Rate was not applicable.

“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.

“Disclosure Document” shall have the meaning set forth in Section 17.02 hereof.

“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Secondary Market Transaction) in its highest rating category
at all times (or, in the case of the Basic Carrying Costs Escrow Account, the
long term unsecured debt obligations of which are rated at least “AA” (or its
equivalent)) by each of the Rating Agencies (or, if not rated by Fitch,
otherwise acceptable to Fitch, as confirmed in writing that such account would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
then current ratings assigned to any certificates issued in connection with a
Secondary Market Transaction) or, if the funds in such account are to be held in
such account for less than thirty (30) days, the short term obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, otherwise
acceptable to Fitch, as confirmed in writing that such account would not, in and
of itself, result in a downgrade, qualification or withdrawal of the then
current ratings assigned to any certificates issued in connection with a
Secondary Market Transaction) in its highest rating category at all times or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered

6


--------------------------------------------------------------------------------




depository institution is subject to regulations substantially similar to 12
C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal and
state authority, or otherwise acceptable (as evidenced by a written confirmation
from each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Secondary Market Transaction) to
each Rating Agency, which may be an account maintained by Lender or its agents.
Eligible Accounts shall bear interest (other than the Basic Carrying Costs
Sub-Account and Basic Carrying Costs Escrow Account) for the benefit of Borrower
and shall be taxable to Borrower and shall be added to and disbursed in the same
manner and under the same conditions as the principal sum on which said interest
accrued. The title of each Eligible Account shall indicate that the funds held
therein are held in trust for the uses and purposes set forth herein.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans (including mezzanine loans) or operating commercial properties.

“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.

“Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.

“Environmental Indemnity Agreement” shall mean that certain Hazardous Substances
Indemnity Agreement of even date herewith by and among Borrower and Guarantor in
favor of Lender.

“Environmental Report” shall mean the environmental audit report(s) for the
Projects and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan, which documents are set forth on Exhibit E attached
hereto.

“Environmental Statute” shall mean  any applicable local, state or federal law,
rule or regulation pertaining to environmental regulation, contamination or
clean up, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq. and 40
CFR §302.1 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251
et seq. and 40 CFR §116.1  et seq.), those relating to lead based paint, and the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.), and the
regulations promulgated pursuant to said laws, all as amended.

“Equipment” shall have the meaning set forth in each of the Mortgages.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any

7


--------------------------------------------------------------------------------




subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and
Section 412(n) of the Code, described in Section 414(m) or (o) of the Code of
which Borrower or Guarantor is a member.

“Escrow Account” shall mean each of the Liquidity Reserve Escrow Account,
Engineering Escrow Account, Basic Carrying Costs Escrow Account, the Recurring
Replacement Reserve Escrow Account, the Reletting Reserve Escrow Account, the
Accrued Lease Liability Escrow Account, and, if established, the Lease
Termination Payment Escrow Account, each of which shall be an Eligible Account
or book entry sub-account of an Eligible Account.

“Event of Default” shall have the meaning set forth in Section 13.01 hereof.

“Exchange Act” shall have the meaning set forth in Section 17.02 hereof.

“Exit Fee” shall mean, with respect to any payment, repayment or prepayment of
all or any portion of the Principal Amount, including, but not limited to, the
payment of any Release Amount, an amount equal to one-quarter of one percent
(0.25%) of the Principal Amount being paid, repaid or prepaid.

“Extraordinary Expense” shall mean an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget or allotted for in the
Recurring Replacement Reserve Sub-Account.

“First Interest Accrual Period” shall have the meaning set forth in the Note.

“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, which shall not be unreasonably withheld,
conditioned or delayed.

“Fixtures” shall have the meaning set forth in the Mortgages.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.

“Governmental Authority” shall mean, with respect to any Person, any U.S.
federal or State government or other political subdivision thereof and any
entity, including any regulatory or administrative authority or court,
exercising executive, legislative, judicial, regulatory or administrative or
quasi administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable

8


--------------------------------------------------------------------------------




Person or such Person’s property and any stock exchange on which shares of
capital stock of such Person are listed or admitted for trading.

“Guarantor” shall mean, collectively, Mack-Cali Realty L.P. and SL Green
Operating Partnership, L.P. and any other Person now or hereafter guaranteeing,
in whole or in part, the obligations of Borrower under the Loan Documents.

“Guaranty” shall mean the guaranties executed by Guarantor with respect to the
Loan, and, if applicable, the guaranties executed and delivered by any successor
guarantor, which guaranties shall be in the form of the Guaranty executed and
delivered on the date hereof, mutatis mutandis.

“Hazardous Material” shall mean  all hazardous, toxic or harmful substances,
wastes, materials, pollutants or contaminants (including, without limitation,
asbestos, lead based paint, polychlorinated biphenyls, petroleum products,
flammable explosives, radioactive materials, infectious substances or raw
materials which include hazardous constituents) or any other substances or
materials which are included under or regulated by Environmental Statutes.

“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Agreement), ground rents, water, sewer or other rents
and charges, excises, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Projects and/or any
Rent (including all interest and penalties thereon), which at any time prior to,
during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a lien upon (a) Borrower (including, without limitation, all
franchise, single business or other taxes imposed on Borrower for the privilege
of doing business in the jurisdictions in which the Projects or any other
collateral delivered or pledged to Lender in connection with the Loan are
located) or Lender, (b) the Projects or any part thereof or any Rents therefrom
or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Projects, or any part thereof, or the leasing or use of the
Projects, or any part thereof, or the acquisition or financing of the
acquisition of the Projects, or any part thereof, by Borrower.

“Improvements” shall have the meaning set forth in the Mortgages.

“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.

“Independent” shall mean, when used with respect to any Person, a Person who
(a) is in fact independent, (b) does not have any direct financial interest or
any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower

9


--------------------------------------------------------------------------------




as an officer, employee, promoter, underwriter, trustee, partner, director or
person performing similar functions and (d) is not a member of the immediate
family of a Person defined in (b) or (c) above. Whenever it is herein provided
that any Independent Person’s opinion or certificate shall be provided, such
opinion or certificate shall state that the Person executing the same has read
this definition and is Independent within the meaning hereof.

“Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.

“Initial Reletting Reserve Deposit” shall equal the amount set forth on
Exhibit B attached hereto and made a part hereof.

“Insolvency Opinion” shall have the meaning set forth in Section 2.02(g)(xix)
hereof.

“Institutional Lender” shall mean any of the following Persons:  (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any pension, retirement
or profit sharing trust or fund within the meaning of Title I of ERISA or for
which any bank, trust company, national banking association or investment
adviser registered under the Investment Advisers Act of 1940, as amended, is
acting as trustee or agent, (f) any investment company or business development
company, as defined in the Investment Company Act of 1940, as amended, (g) any
small business investment company licensed under the Small Business Investment
Act of 1958, as amended, (h) any broker or dealer registered under the
Securities Exchange Act of 1934, or any investment adviser registered under the
Investment Adviser Act of 1940, as amended, (i) any government, any public
employees’ pension or retirement system, or any other government agency
supervising the investment of public funds, or (j) any other entity all of the
equity owners of which are Institutional Lenders; provided that each of said
Persons shall have net assets in excess of $1,000,000,000 and a net worth in
excess of $500,000,000, be in the business of making commercial mortgage loans,
secured by properties of like type, size and value as the Projects and have a
long term credit rating which is not less than “BBB-” (or its equivalent) from
the Rating Agency.

“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement, all requirements of the issuer of any such policy, and all
regulations and then current standards applicable to or affecting each Project
or any use or condition thereof, which may, at any time, be recommended by the
Board of Fire Underwriters, if any, having jurisdiction over any Project, or
such other Person exercising similar functions.

“Interest Accrual Period” shall have the meaning set forth in the Note.

“Interest Rate” shall have the meaning set forth in the Note.

10


--------------------------------------------------------------------------------




“Intra-Obligor Loan” and “Intra-Obligor Loans” shall have the meanings set forth
in Section 2.04(b).

“Intra-Obligor Loan Amount” shall have the meaning set forth in Section 2.04(b).

“Issuer” shall have the meaning set forth in Section 17.03 hereof.

“Issuer Group” shall have the meaning set forth in Section 17.03 hereof.

“JV Member” shall mean Mack-Green-Gale LLC, a Delaware limited liability
company. Lender acknowledges that the name of JV Member may be changed, provided
that written notice of such change is given to Lender within ten (10) Business
Days after such change is effected.

“Late Charge” shall have the meaning set forth in Section 13.09 hereof.

“Lease Termination Payment Escrow Account” shall mean the Escrow Account, if
any, maintained (to the extent established) pursuant to Section 5.15 hereof
relating to the payment of certain amounts more specifically provided for
therein.

“Leases” shall have the meaning set forth in the Mortgages.

“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgment, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Lender” shall mean the Lender named herein and its successors or assigns.

“Liabilities” shall have the meaning set forth in Section 12.01 hereof.

“LIBOR Margin” shall have the meaning set forth in the Note.

“LIBOR Rate” shall have the meaning set forth in the Note.

“Liquidity Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.09 hereof.

“Liquidity Reserve Expenses” shall have the meaning set forth in
Section 5.09(a) hereof.

“Loan” shall have the meaning set forth in the Recitals hereto.

“Loan Amount” shall have the meaning set forth in the Recitals hereto.

11


--------------------------------------------------------------------------------




“Loan Documents” shall mean this Agreement, the Note, the Mortgages, the
Clearing Account Agreement, the Guaranty, the Environmental Indemnity Agreement,
the Assignment, the Assignment of Rate Cap, and any and all other agreements,
instruments, certificates or documents executed and delivered by Borrower or any
Affiliate of Borrower in connection with the Loan.

“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).

“Lockout Date” shall mean November 9, 2006.

“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.

“Major Space Lease” shall mean any Space Lease of a tenant and/or Affiliate of
such tenant where such tenant and/or such Affiliate (a) leases, in the
aggregate, the greater of (y) 15,000 gross rentable square feet of space in a
Project, and (z) ten (10%) of the gross rentable square feet of space in a
Project, or (b) is an Affiliate of Borrower or Guarantor.

“Management Agreement” shall have the meaning set forth in Section 7.02 hereof.

“Manager” shall mean the Person(s), other than Borrower, which manages one or
more Projects on behalf of Borrower. As of the date hereof, the Projects are
managed by The Gale Company LLC, an Affiliate of MCRLP.

“Manager Certification” shall have the meaning set forth in
Section 2.09(d) hereof.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Projects, unless the context otherwise requires,
considered in the aggregate, (b) the business, prospects, profits, management,
operations or condition (financial or otherwise) of Borrower, unless the context
otherwise requires, considered in the aggregate, (c) the enforceability,
validity and, if applicable, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any material obligations
under any Loan Document.

“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.

“Maturity Date” shall mean the Maturity Date set forth in the Note.

“MCC” shall mean Mack-Cali Realty Corporation, a Maryland corporation.

12


--------------------------------------------------------------------------------




“MCRLP” shall mean Mack-Cali, L.P., a Delaware limited partnership.

“MCRLP Borrower” shall mean, as the context shall require, either or both of
(a) JV Member or (b) SLG Gale PE II LLC, in such Person’s capacity as the
borrower of Permitted MCRLP Financing.

“Mortgage” shall mean one of, and “Mortgages” shall mean, collectively, the
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filings
of even date herewith from each Borrower encumbering the Project that such
Borrower owns.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.

“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceeds reimbursements for such items during
such period from any fund established pursuant to the Loan Documents.

“Net Operating Income” shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.

“NET PROCEEDS” SHALL MEAN THE EXCESS OF (A) THE PURCHASE PRICE ACTUALLY RECEIVED
BY THE APPLICABLE BORROWER WITH RESPECT TO THE SALE OF A RELEASE PARCEL PURSUANT
TO SECTION 15.04 HEREOF, OVER (B) ALL REASONABLE AND CUSTOMARY COSTS AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS AND
ANY BROKERAGE FEES, IF APPLICABLE, INCURRED BY THE APPLICABLE BORROWER IN
CONNECTION WITH SUCH SALE OF THE RELEASE PARCEL.

“Note” shall have the meaning set forth in the Recitals hereto.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all material respects.

“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof or other period of determination, all expenses directly
attributable to the operation, repair and/or maintenance of the Projects
constituting security for the Debt including, without limitation,
(a) Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and three
percent (3%) of annual “base” or “fixed” Rent due under the Leases and (d) costs
attributable to the operation, repair and maintenance of the systems for
heating, ventilating and air conditioning the Improvements and actually paid for
by Borrower. Operating Expenses shall not include interest, principal and
premium, if any, due under the Note or otherwise in connection with the Debt,
income taxes, any capital improvement costs, any non-cash charge or expense such
as

13


--------------------------------------------------------------------------------




depreciation or amortization or any item of expense otherwise includable in
Operating Expenses which is paid directly by any tenant except real estate taxes
paid directly to any taxing authority by any tenant.

“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof or other period of determination, all revenue derived by Borrower
arising from the Projects, including, without limitation, rental revenues
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise) and other fees and charges payable pursuant to
Leases or otherwise in connection with the Projects, and business interruption,
rent or other similar insurance proceeds. Operating Income shall not include
(a) Insurance Proceeds (other than proceeds of rent, business interruption or
other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of a Project allocable to the applicable
period), or interest accrued on such Condemnation Proceeds, (b) proceeds of any
financing, (c) proceeds of any sale, exchange or transfer of a Project or any
part thereof or interest therein, (d) capital contributions or loans to Borrower
or an Affiliate of Borrower, (e) any item of income otherwise includable in
Operating Income but paid directly by any tenant to a Person other than Borrower
except for real estate taxes paid directly to any taxing authority by any
tenant, (f) any other extraordinary, non-recurring revenues, (g) Rent paid by or
on behalf of any lessee under a Space Lease in whole or partial consideration
for the termination of any Space Lease, with the exception of the Amortized
Termination Payment Amount (as defined below), which shall be included in
Operating Income or (h) sales tax rebates from any Governmental Authority. For
the purposes of this Agreement, the “Amortized Termination Payment Amount” shall
mean that portion of such termination payment which is equal to the product of
(i) the allocable monthly amount of such termination payment, which itself is
equal to the quotient obtained by dividing (A) the total amount of such
termination payment by (B) the number of months remaining in what was the
unexpired term of the Space Lease in question  (i.e., prior to termination) and
(ii) the number of months of such unexpired term that occur during the
applicable Fiscal Year or portion thereof with respect to which such calculation
is being made.

“Origination Fee” shall have the meaning set forth in Section 2.01(c).

“Partners” shall have the meaning set forth in Section 18.32.

“Payment Date” shall have the meaning set forth in the Note.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

“Permitted Encumbrances” shall have the meaning set forth in
Section 2.05(a) hereof.

“Permitted Entity Transfers” shall mean:

(i)            (A) the sale of securities evidencing ownership of MCC and SLG
listed and traded on any public exchange and/or (B) Transfers (in one or more
transactions) of limited partnership interests in Gale SLG NJ Operating
Partnership, L.P. comprising not more than 4%

14


--------------------------------------------------------------------------------




in the aggregate of the total indirect ownership interest in Borrower and/or
(C) Transfers of limited partnership interests in MCRLP and/or SLGOP provided,
that (1) such Transfers described in clauses (B) and (C) of this subsection (i),
shall not result in either (I) a change in Control of Borrower (it being agreed
that, for the purposes of this definition of Permitted Entity Transfers, a
“change of Control of Borrower” will not be deemed to have occurred provided
that, after any such Transfer, either MCC or SLG retains Control of Borrower),
or (II) the transferee, together with its Affiliates, increasing its direct or
indirect interest in Borrower, to an amount which equals or exceeds 49% of the
direct or indirect ownership interests in Borrower;

(ii)           any transaction in the nature of a reorganization, restructuring,
sale, merger or combination involving MCC or SLG, provided, that, with respect
to any such reorganization, restructuring, sale, merger or combination,
(1) after giving effect thereto, (A) Borrower is Controlled, directly or
indirectly, by SLG or MCC (or any Affiliate of either thereof which is
Controlled by SLG or MCC) and (B) neither SLG nor MCC shall have Transferred
more than 49%, in the aggregate, of their respective direct or indirect
interests in Borrower, unless, if the requirements of clause (A) and/or (B) are
not satisfied, (x) the surviving entity of such transaction, which is the
transferee of the direct or indirect interests in Borrower, shall be a Qualified
Transferee, (y) to the extent that the same will result in a change in Control
of Borrower or results in the transferee, together with its Affiliates,
increasing its direct or indirect interest in Borrower to an amount which equals
or exceeds 49% of the ownership interests in Borrower, Borrower shall have
delivered to Lender, at least ten (10) Business Days prior to the effective date
of the transactions resulting in such change in Control or increase in ownership
interests, a new Insolvency Opinion reflecting the same, in form, content and
substance, and issued by legal counsel, reasonably acceptable to Lender and the
Rating Agency, if required by the Rating Agency; and (z) the entity which is
proposed to succeed MCRLP or SLGOP, as the case may be, as Guarantor under the
Guaranty has, at the time such new Guaranty is executed and delivered, and
maintains while the applicable Guaranty is effective, a net worth of not less
than $250,000,000.00 (of which $50,000,000.00 consists of liquid assets) (such
entity described in this clause (z), an “Acceptable Substitute Guarantor”);

(iii)          Transfers between SLG and/or MCC (and their respective Affiliates
owning direct or indirect interests in Borrower) of direct or indirect interests
in Borrower; and

(iv)          Transfers by each of MCC and SLG to its respective Affiliates,
provided that, at all times after such Transfer, such Affiliate remains
Controlled by such transferor and such transferor owns, directly or indirectly,
at least 25% of such Affiliate that is the transferee of such interests.

In addition, in connection with any transaction that would otherwise constitute
a Permitted Entity Transfer, it shall be a condition precedent to the
consummation thereof that (a) at the time of consummation thereof, there shall
exist no Default or Event of Default (provided that the conditions set forth in
this clause (a) and clause (c) below shall not apply with respect to a Permitted
Entity Transfer described in subsection (i) above, but not otherwise described
in subsection (ii) above), i.e., sales of publicly traded securities may be
consummated without prior notice and notwithstanding the existence of a Default
or Event of Default, unless such sales are being consummated in connection with
a reorganization, restructuring, sale, merger or combination described in
subsection (ii) above, (b) to the extent that any such Transfer causes

15


--------------------------------------------------------------------------------




the transferee, together with its Affiliates, to acquire Control of Borrower or
to increase its direct or indirect interest in Borrower, to an amount which
equals or exceeds 49% of the ownership interests in Borrower, Borrower shall
have delivered to Lender, at least ten (10) Business Days prior to the effective
date of any such Transfer, a new Insolvency Opinion reflecting such Transfer, in
form, content and substance, and issued by legal counsel, reasonably acceptable
to Lender and the Rating Agencies; (c) Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer not
less than ten (10) days prior to the date of such Transfer and (d) Borrower and
Sole Member shall continue to comply with requirements of Sections 2.02(g),
2.02(t) and 2.02(w) hereof.

“Permitted Fund Manager” means any Person that on the date of determination is
one of the entities listed on Exhibit F or any other nationally-recognized
manager of investment funds investing in debt or equity interests relating to
commercial real estate, provided such entity is (i) investing through a fund
with committed capital of at least $250,000,000 and (ii) not subject to a
Proceeding.

“Permitted Investments” shall mean any one or more of the following obligations
or securities payable on demand or having a scheduled maturity on or before the
Business Day preceding the date upon which such funds are required to be drawn,
and having at all times the required ratings, if any, provided for in this
definition, unless each Rating Agency shall have confirmed in writing to Lender
that a lower rating would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
Securities (the “Certificates”): (a) any Money Market Account (but not any Money
Market Account structured as a regulated investment company as defined under
Section 851 of the Code) so long as the Fund is rated “AAA M” or “AAA M-G” by
each Rating Agency (or, if not rated by any Rating Agency other than S&P,
otherwise acceptable to such Rating Agency or Agencies, as applicable, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
any Securities); and (b) provided the requirements of Section 5.16 hereof are
and remain satisfied, such other obligations as are acceptable as Permitted
Investments to each Rating Agency, as confirmed in writing to Lender, that such
obligations would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any Securities; provided,
however, that (i) the investments  must have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (ii) if rated by
Standard & Poor’s, the investments must not have an “r” highlighter affixed to
their rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity; and
provided, further, that, with respect to each investment described above, in the
judgment of Lender, such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and that no instrument or security shall be a Permitted
Investment if (y) such instrument or security evidences a right to receive only
interest payments or (z) the right to receive principal and interest payments
derived from the underlying investment provides a yield to maturity in excess of
120% of the yield to maturity at par of such underlying investment. Without
limiting the foregoing, a Permitted Investment shall not include any obligation
or investment that does not constitute cash, a cash item or Government
securities within the meaning of Section 856(c)(4)(A) of the Code.

16


--------------------------------------------------------------------------------


“Permitted MCRLP Financing” shall mean:  the loans, if originated, (a) in the
maximum amount of $10,000,000.00, made by Mack-Cali Ventures L.L.C. or a
Controlled Affiliate thereof (“MCRLP Lender”) to JV Member and (b) in the
maximum amount of $3,725,000.00, made by such MCRLP Lender, to SLG Gale PE II
LLC, and (1) in the case of the loan to JV Member, is unsecured, and (2) in the
case of the loan to SLG Gale PE II LLC, may be secured by, inter alia, a pledge
of SLG Gale PE II LLC’s indirect membership interests in JV Member; provided
that (i) the principal amounts of such loans do not exceed the amounts set forth
above, (ii) no Default or Event of Default shall be continuing at the time such
debt is incurred, (iii) such loan shall not mature earlier than the Loan,
(iv) the loans are, at all times, held by MCRLP or an Affiliate thereof that is
at all times Controlled by MCC, (v) Borrower shall pay all reasonable
out-of-pocket expenses of Lender associated with the Permitted MCRLP Financing,
including the cost of any review of the loan documents and the negotiation of
the subordination and standstill agreement described below, (vi) such MCRLP
Lender shall not be entitled to enter into any intercreditor agreement with
Lender and shall have no rights whatsoever with respect to the Loan, the
Borrower or against Lender, (vii) MCRLP Lender will not be permitted to receive
and shall within one (1) Business Day of receipt remit to Lender or as Lender
directs any payments on account of the Permitted MCRLP Financing unless (A) all
current payments under the Loan have been paid in full and (B) all Operating
Expenses and other costs incurred with respect to the operation, maintenance,
repair and improvement of the Projects then due and payable have been paid in
full, (viii) the Permitted MCRLP Financing shall not constitute a claim against
JV Member, except to the extent JV Member has cash available to pay such
Permitted MCRLP Financing and (ix) prior to the closing of such Permitted MCRLP
Financing, such MCRLP Lender enters into a subordination and standstill
agreement, with respect to each of the loans, in form and substance reasonably
acceptable to Lender and MCRLP Lender, which agreement shall provide, among
other things, that, provided that the holder of the loans is and at all times
remains MCRLP Lender or a Qualified Transferee, Lender will permit the holder of
the loans to exercise its rights under such loans, if an Event of Default occurs
under the Loan, to assume control over (A) the JV Member, in the case of the
loan to JV Member or (B) the Projects, in the case of the loan to SLG Gale PE II
LLC. In all cases, the terms and documentation of any Permitted MCRLP Financing
shall be subject to the approval of Lender in its reasonable discretion.

“Permitted Transfers” shall mean:  (i) Space Leases entered into in accordance
with Section 7.01 hereof; (ii) a Permitted Encumbrance; (iii) provided that no
Default or Event of Default shall then exist, a Transfer of up to 49%, in the
aggregate, of the direct or indirect interests in Borrower or Sole Member to any
Person provided that (A) such Transfer shall not (x) cause the transferee,
together with its Affiliates, to acquire Control of Borrower or Sole Member or
to increase its direct or indirect interest in Borrower or Sole Member to an
amount which equals or exceeds 49% of the ownership interest in the Borrower or
Sole Member or (y) result in Borrower or Sole Member no longer being Controlled
by either (1) MCC and/or SLG or (2) (A) MCC or (B) SLG, in either case, sharing
Control with a Qualified Transferee, (B) after giving effect to such Transfer,
MCC (together with unrelated limited partners in Gale SLG NJ Operating
Partnership, L.P. (“NJOP”) owning, for this purpose, not more than 4% of such
equity interests) and/or SLG (together with unrelated limited partners in NJOP
owning, for this purpose, not more than 4% of such equity interests), shall
continue to own more than 50% of all equity interests (direct or indirect) in
Borrower and Sole Member and there shall not be a change in Control of the
Borrower or Sole Member, (C) Borrower shall give Lender notice of such

17


--------------------------------------------------------------------------------




Transfer together with copies of all instruments effecting such Transfer not
less than ten (10) days prior to the date of such Transfer and (D) Borrower and
Sole Member shall continue to comply with requirements of Sections 2.02(g),
2.02(t) and 2.02(w) hereof; (iv) a Permitted Entity Transfer or (v) a Release
pursuant to Section 15.02.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Agreement or to which Borrower, Guarantor or any ERISA
Affiliate makes, is obligated to make or has, within the five year period ended
prior to the date of this Agreement, been required to make contributions
(whether or not covered by Title IV of ERISA or Section 302 of ERISA or
Section 401(a) or 412 of the Code), other than a Multiemployer Plan.

“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Agreement, the Note or the other Loan
Documents.

“Principal Payments” shall mean all payments of principal, if any, made pursuant
to the terms of the Note.

“Proceeding” shall mean any case, proceeding or other action under any existing
or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

“Pro-Forma Capital Expenditures” shall mean, for purposes of calculating
Adjusted Net Cash Flow, an amount equal to (a) the number of square feet
comprising the Total GLA multiplied by (b) $0.35.

“Pro-Forma Debt Service” shall mean, with respect to a period of calculation, an
amount equal to the greater of (a) Debt Service and (b) the Stressed Debt
Service.

“Pro-Forma Net Operating Income” shall mean Pro-Forma Operating Income less
Pro-Forma Operating Expenses.

“Pro-Forma Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing twelve (12)-month period as reasonably adjusted by
Lender (upwards, but not downwards) to take into account, among other things,
(a) anticipated increases or decreases, as the case may be, in Operating
Expenses including, without limitation, real estate taxes and insurance which
shall be included at their respective stabilized and recurring levels and
(b) exclusions for non-recurring and capital expenses.

“Pro-Forma Operating Income” shall mean projected annualized Operating Income
based on the most recent Rent Roll and such other information as is required to
be delivered by Borrower pursuant to Section 2.09 hereof, as reasonably adjusted
by Lender (a) to

18


--------------------------------------------------------------------------------




include only fixed rents from tenants in occupancy with a remaining term under
their respective Space Lease of at least twelve (12) months or, as to tenants in
occupancy with a remaining term of less than twelve (12) months, only those
tenants which have not notified the applicable Borrower in writing of their
decision to not renew or extend their Space Lease beyond the then termination
date thereof, unless a replacement tenant has executed a letter of intent for
such space at market rates or better; (b) to exclude Rents from temporary or
month to month tenants; (c) to exclude Rents from tenants operating under
bankruptcy protection and which have not affirmed their respective Leases;
(d) to exclude Rents from any tenant which is an Affiliate of Borrower or
Guarantor other than Leases to affiliated property managers aggregating not more
than [4,000] square feet per Project at market rates; (e) to exclude Rents from
any tenant which is more than three (3) months delinquent in payment of base or
fixed rent; (f) to include reimbursements, not in excess of corresponding
expense items, based on a trailing 12-month period; (g) to include any Rent from
a Credit Tenant under its Space Lease (whether or not in occupancy of its space)
provided that the remaining initial term of such Space Lease (exclusive of any
extensions) is for a period of twelve (12) months or longer; (h) to include
other income on a case-by-case basis but only to the extent it is reasonably
determined by Lender to be both stabilized and recurring; (i) to include any
free Rent or abated Rent with respect to tenants that are in occupancy provided,
that, such free or abated Rent shall only be included for maximum period of
ninety (90) days; and (j) to reflect a vacancy and credit loss allowance equal
to the greater of: (y) the actual vacancy loss for each Project or (z) 10% of
total revenues for such Project.

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

“Project” shall mean one of, and “Projects” shall mean the collective group of,
the parcels of real property and Improvements thereon owned by a Borrower and
encumbered by a Mortgage, together with all rights pertaining to such real
property and Improvements, and all other collateral for the Loan applicable to
such parcels of real property and Improvements, respectively, as more
particularly described in the granting clauses of the Mortgages and referred to
therein as the Mortgaged Property. Each Project, as identified by its street
address, and the applicable Borrower that is the owner of each Project is set
forth on Exhibit A attached hereto. Any reference to “the Projects” shall be
deemed to be a reference to the Projects, as a collective whole, and to the all
of the Projects on an individual basis.

“Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, management or parking agreements, party
wall agreements or other instruments affecting a Project, which, either
individually or in the aggregate with all other agreements affecting a
particular Project, are material in nature, but not including any brokerage
agreements, management agreements, service contracts, Space Leases or the Loan
Documents.

“Provided Information” shall have the meaning set forth in Section 17.01 hereof.

“Qualified Transferee” means one or more of the following:

19


--------------------------------------------------------------------------------




(A)          a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

(B)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;

(C)           an institution substantially similar to any of the foregoing
entities described in clauses (A) or (B) that satisfies the Eligibility
Requirements;

(D)          any entity Controlling, Controlled by, under common Control with,
any of the entities described in clause (A), (B), (C) or (F) of this definition;

(E)           [RESERVED];

(F)           an investment fund, limited liability company, limited partnership
or general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (A), (B), (C) or (D) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (A), (B), (C) or (D) of this definition; provided, however, that
so long as the organizational documents of the applicable investment fund,
limited liability company, limited partnership or general partnership vest all
managerial control in a Permitted Fund Manager, then the other Persons owning
equity interests in such investment vehicle shall not be required to satisfy the
conditions set forth in clause (ii) of the definition of “Eligibility
Requirements” relating to the nature of their business experience but shall
nonetheless be required to satisfy the conditions set forth in clause (i) of the
definition of “Eligibility Requirements”;

(G)           any Person which is a Qualified Transferee (pursuant to the
foregoing clauses) but is acting in any agency capacity in connection with a
lending syndicate, so long as at least fifty-one percent (51%) or more of the
lenders in the lending syndicate (by then current loan balance) are Qualified
Transferees (pursuant to the foregoing clauses); or

(H)          any other Person for which the Rating Agencies have issued a Rating
Comfort Letter.

Solely for purposes of this definition of Qualified Transferee, “Control” shall
mean the ownership, directly or indirectly, in the aggregate of more than fifty
percent (50%) of the beneficial ownership interests of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by,”
“Controlling” and “under common Control with” shall have the respective
correlative meaning thereto. For purposes of this definition, if more than one
Qualified Transferee owns (directly or

20


--------------------------------------------------------------------------------




indirectly), more than fifty percent (50%) of the beneficial ownership interests
of an entity and one or more of the Qualified Transferees possess the power to
direct or cause the direction of the management or policies of the entity,
whether through the ability to exercise voting power, by contract or otherwise,
even though each such Qualified Transferee individually owns less than fifty
percent (50%) of such beneficial interests, such entity shall be deemed to be
“Controlled” by a Qualified Transferee.

“Rate Cap Agreement” shall mean that certain interest rate cap agreement
(together with the confirmation and schedules relating thereto) with a notional
amount which shall not at any time be less than the Principal Amount and a LIBOR
Rate strike price equal to seven percent (7.0%), entered into by Borrower in
accordance with the terms hereof or of the other Loan Documents and any interest
rate cap agreements subsequently entered into in replacement or substitution
therefor by Borrower with respect to the Loan, including, without limitation,
the Replacement Rate Cap Agreement.

“Rating Agency” shall mean Standard & Poor’s Ratings Services, Inc., a division
of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch and Moody’s
Investors Service, Inc. (“Moody’s”), collectively, and any successor to any of
them; provided, however, that at any time after a Secondary Market Transaction,
“Rating Agency” or “Rating Agencies” shall mean those of the foregoing rating
agencies that from time to time rate the securities issued in connection with
such Secondary Market Transaction.

“Rating Comfort Letter” shall mean a letter issued by each of the applicable
Rating Agencies which confirms that the taking of the action referenced therein
will not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

“Recurring Replacement Expenditures” shall mean expenditures related to capital
repairs, replacements and improvements performed at the Projects from time to
time.

“Recurring Replacement Monthly Installment” shall mean the amount per month set
forth on Exhibit B attached hereto and made a part hereof, it being agreed that
no Recurring Replacement Monthly Installment shall be payable with respect to a
Project after the same has been Released.

“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.

“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Monthly Installment shall be deposited.

“Registration Statement” shall have the meaning set forth in Section 17.03
hereof.

“Release” and “Released” shall have the meanings set forth in Section 15.02.

21


--------------------------------------------------------------------------------




“Release Amount” shall mean, with respect to each Project that is Released
pursuant to Section 15.02 hereof, an amount equal to one hundred ten percent
(110%) of the Allocated Loan Amount of such Project.

“Reletting Expenditures” shall mean all reasonable and actual out-of-pocket
expenditures payable to bona-fide third parties or to the Manager incurred by
Borrower relating to reletting of space at the Projects and in connection with
any brokerage commissions due and payable (including override commissions), or
any improvements and replacements required to be made by Borrower (or reasonable
and actual out-of-pocket expenditures paid to tenants in connection with any
improvements and replacements made by tenants at the Projects) under the terms
of any Lease to prepare the relevant space for occupancy by the tenant
thereunder (including performing base building standard work for such space).

“Reletting Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.07 hereof relating to the payment of Reletting
Expenditures and which shall be initially funded with the Initial Reletting
Reserve Deposit.

“Reletting Reserve Monthly Installment” shall mean the amount set forth on
Exhibit B attached hereto and made a part hereof, it being agreed that no
Recurring Replacement Monthly Installment shall be payable with respect to a
Project after the same has been Released.

“Reletting Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Reletting
Reserve Monthly Installment shall be deposited.

“REMIC” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code.

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a proceeding under
the Bankruptcy Code) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, deposits (including security, utility and
other deposits), accounts, cash, issues, profits, charges for services rendered,
and other payment and consideration of whatever form or nature received by or
paid to or for the account of or benefit of Borrower or any of its agents or
employees from any and all sources arising from or attributable to the Projects
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Projects and Insurance
Proceeds, if any, from business interruption or other loss of income insurance.

“Rent Roll” shall have the meaning set forth in Section 2.05 (o) hereof.

“Replacement Rate Cap Agreement” shall have the meaning set forth in
Section 5.10 hereof.

“Required Debt Service Payment” shall mean, as of any Payment Date, (a) the
amount of interest and principal, if any, then due and payable pursuant to the
Note, together with

22


--------------------------------------------------------------------------------




any other sums due thereunder, including, without limitation, any prepayments
required to be made or for which notice has been given under this Agreement,
Default Rate Interest and premium, if any, paid in accordance therewith plus
(b) reasonable out-of-pocket fees incurred by Lender in connection with its
administration and servicing of the Central Account or fees payable to Servicer
pursuant to Section 5.04 hereof.

“Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit C attached hereto and made a
part hereof.

“Required Special Servicer Rating” means (i) a rating of “CSS1” in the case of
Fitch, Inc., (ii) on the Standard & Poor’s list of approved special servicers in
the case of Standard & Poor’s and (iii) in the case of Moody’s, such special
servicer is acting as special servicer in a commercial mortgage loan
securitization that was rated by Moody’s within the twelve (12) month period
prior to the date of determination, and Moody’s has not downgraded or withdrawn
the then-current rating on any class of commercial mortgage securities or placed
any class of commercial mortgage securities on watch citing the continuation of
such special servicer as special servicer of such commercial mortgage
securities.

“Retention Amount” shall have the meaning set forth in
Section 3.04(b)(vii) hereof.

“Scheduled Release Date” shall have the meaning set forth in Section 15.04
hereof.

“Secondary Market Transaction” shall have the meaning set forth in Section 17.01
hereof.

“Securities” shall have the meaning set forth in Section 17.01 hereof.

“Securities Act” shall have the meaning set forth in Section 17.02 hereof.

“Security Deposit Account” shall have the meaning set forth in Section 5.01
hereof.

“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in a Project, does not engage in any business unrelated to such Project, does
not have any assets other than those related to its interest in such Project or
any indebtedness other than as permitted by this Agreement or the other Loan
Documents, has its own separate books and records and has its own accounts, in
each case which are separate and apart from the books and records and accounts
of any other Person, holds itself out as being a Person separate and apart from
any other Person and which otherwise satisfies the criteria of the Rating
Agency, as in effect on the Closing Date, for a special-purpose
bankruptcy-remote entity.

“SLG” shall mean SL Green Realty Corp., a Maryland corporation.

23


--------------------------------------------------------------------------------




“SLGOP” shall mean SL Green Operating Partnership, L.P., a Delaware limited
partnership.

“Sole Member” shall mean Gale SLG NJ Mezz LLC, a Delaware limited liability
company.

“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.

“Space Leases” shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) or any other agreement providing for the use
and occupancy of a portion of a Project, as the same may be amended, renewed or
supplemented.

“Special Transfer” shall have the meaning set forth in Section 9.04 hereof.

“Standard Lease Form” shall mean, as the context shall require, either of the
two (2) standard forms of Lease submitted to Lender, in connection with the
closing of the Loan, and identified by Borrower as Borrower’s standard forms of
Lease.

“State” shall mean any of the states which are members of the United States of
America.

“Stated Maturity”, when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable.

“Stressed Debt Service” shall mean an amount calculated by Lender equal to the
constant payment of interest that would be due during a period of calculation
upon an assumed interest only loan having (i) a principal balance equal to the
Principal Amount as of the date of such calculation, and (ii) an interest rate
equal to nine (9%) percent.

“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.

“Substantial Casualty” shall have the meaning set forth in Section 3.04 hereof.

24


--------------------------------------------------------------------------------




“Supplemental Disbursement Date” shall have the meaning set forth in
Section 5.05 hereof.

“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.

“TRIA” shall mean the Terrorism Risk Insurance Act of 2002, as the same may be
amended or otherwise modified.

“Total GLA” shall mean the total gross leasable area of the Projects, including
all Space Leases.

“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of any Project or (b) in any Person having a
legal or beneficial ownership in Borrower, and shall also include, without
limitation to the foregoing, the following:  an installment sales agreement
wherein Borrower agrees to sell a Project or any part thereof or any interest
therein for a price to be paid in installments; an agreement by Borrower leasing
all or substantially all of a Project to one or more Persons pursuant to a
single or related transactions, or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rent; any instrument subjecting a Project to a condominium
regime or transferring ownership to a cooperative corporation; and the
dissolution or termination of Borrower or the merger or consolidation of
Borrower with any other Person.

“UCC” shall mean the Uniform Commercial Code as in effect in the State in which
the Project is located.

“Underwriters” shall have the meaning set forth in Section 17.03 hereof.

“Underwriter Group” shall have the meaning set forth in Section 17.03 hereof.

“Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Agreement, the Note or any other Loan Documents, (b) any funds representing a
voluntary or involuntary principal prepayment other than scheduled Principal
Payments and (c) any Net Proceeds.

“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of a Project or any part thereof.

“Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.

25


--------------------------------------------------------------------------------




“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.

“Yield Maintenance Premium” shall have the meaning set forth in Section 13.03
hereof.

ARTICLE II

LOAN TERMS; REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER

Section 2.01           The Loan. (a) Lender is making a loan (the “Loan”) to
Borrower on the date hereof, in the Principal Amount of $90,286,551.00, which
shall mature on the Maturity Date. Borrower acknowledges receipt of the Loan,
the proceeds of which are being and shall be used to (i) refinance the existing
debt encumbering the Projects, (ii) fund certain of the Escrow Accounts, and
(iii) pay transaction costs. No excess proceeds may be distributed to the direct
or indirect members of Borrower. No amount repaid in respect of the Loan may be
reborrowed.


(B)           BORROWER WILL PAY THE DEBT AT THE TIME AND IN THE MANNER PROVIDED
IN THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ALL IN LAWFUL MONEY OF
THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS.


(C)           ON THE DATE HEREOF, BORROWER SHALL PAY TO LENDER AN ORIGINATION
FEE IN THE AMOUNT OF $451,432.76 (THE “ORIGINATION FEE”).


(D)           UPON ANY PAYMENT, REPAYMENT OR PREPAYMENT OF PRINCIPAL, INCLUDING,
BUT NOT LIMITED TO, A PAYMENT MADE IN CONNECTION WITH A RELEASE AND THE
REPAYMENT OF THE LOAN ON THE MATURITY DATE, BORROWER SHALL PAY TO LENDER, THE
EXIT FEE. UPON THE REPAYMENT OF THE LOAN IN FULL, THE BORROWER SHALL PAY TO
LENDER THE AMOUNT BY WHICH (I) $225,716.37 EXCEEDS (II) THE TOTAL AMOUNT OF EXIT
FEES THERETOFORE PAID, IF ANY, BY BORROWER PURSUANT TO THIS SECTION 2.01(D). ALL
EXIT FEES HEREUNDER SHALL BE DEEMED TO BE EARNED BY LENDER UPON THE FUNDING OF
THE LOAN.

Section 2.02           Representations, Warranties and Covenants of Borrower.
Borrower represents, warrants and covenants to Lender (each of which
representations shall, as the context requires, refer to each entity comprising
Borrower and to each Project and shall be deemed made by each such Borrower with
respect to each such Project):


(A)           ORGANIZATION AND AUTHORITY. BORROWER (I) IS A LIMITED LIABILITY
COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS FORMATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL NECESSARY LICENSES AND PERMITS TO OWN AND OPERATE THE PROJECT AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED
AND (III) IS DULY QUALIFIED, AUTHORIZED TO DO BUSINESS AND IN GOOD STANDING IN
THE JURISDICTION WHERE THE PROJECT IS LOCATED AND IN EACH OTHER JURISDICTION
WHERE THE CONDUCT OF ITS BUSINESS OR THE NATURE OF ITS ACTIVITIES MAKES SUCH
QUALIFICATION NECESSARY. SOLE MEMBER IS A LIMITED LIABILITY COMPANY, DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS FORMATION.

26


--------------------------------------------------------------------------------





(B)           POWER. BORROWER AND SOLE MEMBER HAVE FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, TO MAKE THE BORROWINGS THEREUNDER, TO EXECUTE AND DELIVER THE NOTE AND TO
GRANT TO LENDER A FIRST, PRIOR, PERFECTED AND CONTINUING LIEN ON AND SECURITY
INTEREST IN THE PROJECT, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES.


(C)           AUTHORIZATION OF BORROWING. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY, THE MAKING OF
THE BORROWINGS THEREUNDER, THE EXECUTION AND DELIVERY OF THE NOTE, THE GRANT OF
THE LIENS ON THE PROJECTS PURSUANT TO THE LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY AND THE CONSUMMATION OF THE LOAN ARE WITHIN THE POWERS OF BORROWER AND
HAVE BEEN DULY AUTHORIZED BY BORROWER BY ALL REQUISITE ACTION (AND BORROWER
HEREBY REPRESENTS THAT NO APPROVAL OR ACTION OF ANY MEMBER, LIMITED PARTNER OR
SHAREHOLDER, AS APPLICABLE, OF BORROWER IS REQUIRED TO AUTHORIZE ANY OF THE LOAN
DOCUMENTS TO WHICH BORROWER IS A PARTY, OTHER THAN THOSE WHICH HAVE BEEN
OBTAINED) AND WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEMENT MAY BE STAYED OR LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY) AND
WILL NOT (I) VIOLATE ANY PROVISION OF ITS PARTNERSHIP AGREEMENT OR PARTNERSHIP
CERTIFICATE OR CERTIFICATE OF INCORPORATION OR BY-LAWS, OR OPERATING AGREEMENT,
OR ARTICLES OF ORGANIZATION, AS APPLICABLE, OR, TO ITS KNOWLEDGE, ANY LAW,
JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT, ARBITRATION PANEL OR OTHER
GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, OR OTHER PERSON AFFECTING OR
BINDING UPON BORROWER OR THE PROJECTS, OR (II) VIOLATE ANY PROVISION OF ANY
INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER INSTRUMENT TO
WHICH BORROWER OR SOLE MEMBER IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE
PROPERTY, ASSETS OR REVENUES ARE BOUND, OR BE IN CONFLICT WITH, RESULT IN AN
ACCELERATION OF ANY OBLIGATION OR A BREACH OF OR CONSTITUTE (WITH NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT OR REQUIRE ANY PAYMENT OR PREPAYMENT UNDER, ANY
SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER
INSTRUMENT, OR (III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, EXCEPT
THOSE IN FAVOR OF LENDER AS PROVIDED IN THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.


(D)           CONSENT. NEITHER BORROWER NOR SOLE MEMBER IS REQUIRED TO OBTAIN
ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR TO FILE ANY DECLARATION OR
STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY IN CONNECTION WITH OR
AS A CONDITION TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS WHICH HAS NOT BEEN SO OBTAINED OR FILED.


(E)           INTEREST RATE. THE RATE OF INTEREST PAID UNDER THE NOTE AND THE
METHOD AND MANNER OF THE CALCULATION THEREOF DO NOT VIOLATE ANY USURY OR OTHER
LAW OR APPLICABLE LEGAL REQUIREMENT.


(F)            OTHER AGREEMENTS. BORROWER IS NOT A PARTY TO NOR IS OTHERWISE
BOUND BY ANY AGREEMENTS OR INSTRUMENTS WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
ARE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. NEITHER BORROWER NOR
SOLE MEMBER IS IN VIOLATION OF ITS ORGANIZATIONAL DOCUMENTS OR OTHER RESTRICTION
OR ANY AGREEMENT OR INSTRUMENT BY WHICH IT IS BOUND, OR ANY JUDGMENT, DECREE,
WRIT, INJUNCTION, ORDER OR AWARD OF ANY ARBITRATOR, COURT OR GOVERNMENTAL
AUTHORITY, OR ANY LEGAL REQUIREMENT, IN EACH CASE, APPLICABLE TO BORROWER OR THE

27


--------------------------------------------------------------------------------





 


PROJECTS, EXCEPT FOR SUCH VIOLATIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(G)           MAINTENANCE OF EXISTENCE.(I) BORROWER IS FAMILIAR WITH ALL OF THE
CRITERIA OF THE RATING AGENCY REQUIRED TO QUALIFY AS A SPECIAL-PURPOSE
BANKRUPTCY-REMOTE ENTITY AND BORROWER, AT ALL TIMES SINCE ITS FORMATION HAS BEEN
A DULY FORMED AND EXISTING ENTITY AND SHALL PRESERVE AND KEEP IN FULL FORCE AND
EFFECT ITS EXISTENCE AS A SINGLE PURPOSE ENTITY.

(II)      BORROWER AT ALL TIMES SINCE ITS ORGANIZATION HAS COMPLIED, AND WILL
CONTINUE TO COMPLY IN ALL MATERIAL RESPECTS (IT BEING AGREED THAT ALL OF THE SPE
PROVISIONS, AS DEFINED BELOW, ARE MATERIAL IN NATURE), WITH THE PROVISIONS OF
ITS CERTIFICATE AND AGREEMENT OF PARTNERSHIP OR CERTIFICATE OF INCORPORATION AND
BY-LAWS OR ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT, AS APPLICABLE, AND
THE LAWS OF ITS JURISDICTION OF ORGANIZATION RELATING TO PARTNERSHIPS,
CORPORATIONS OR LIMITED LIABILITY COMPANIES, AS APPLICABLE.

(III)     BORROWER HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS
NECESSARY TO OBSERVE ORGANIZATIONAL FORMALITIES AND PRESERVE ITS EXISTENCE AND
BORROWER WILL NOT AMEND, MODIFY OR OTHERWISE CHANGE IN ANY MATERIAL RESPECT (IT
BEING AGREED THAT ANY AMENDMENT, MODIFICATION OR CHANGE WHICH AFFECTS ANY
PROVISION RELATING TO THE NATURE OF THE ENTITY AS A SPECIAL-PURPOSE,
BANKRUPTCY-REMOTE ENTITY (AN “SPE PROVISION”) IS PER SE MATERIAL IN NATURE) THE
CERTIFICATE AND AGREEMENT OF PARTNERSHIP OR CERTIFICATE OF INCORPORATION AND
BY-LAWS OR ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT, AS APPLICABLE, OR
OTHER ORGANIZATIONAL DOCUMENTS OF BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, UNLESS
IT RELATES TO ANY SPE PROVISION.

(IV)    BORROWER HAS AT ALL TIMES ACCURATELY MAINTAINED, AND WILL CONTINUE TO
ACCURATELY MAINTAIN, ITS FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER
PARTNERSHIP, COMPANY OR CORPORATE DOCUMENTS SEPARATE FROM THOSE OF ANY OTHER
PERSON AND BORROWER WILL FILE ITS OWN TAX RETURNS OR, IF BORROWER IS PART OF A
CONSOLIDATED GROUP FOR PURPOSES OF FILING TAX RETURNS, BORROWER WILL BE SHOWN AS
SEPARATE MEMBERS OF SUCH GROUP. BORROWER HAS NOT AT ANY TIME SINCE ITS FORMATION
COMMINGLED, AND WILL NOT COMMINGLE, ITS ASSETS WITH THOSE OF ANY OTHER PERSON
AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER SUCH THAT IT WILL NOT BE COSTLY OR
DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS ASSETS FROM THOSE OF ANY OTHER
PERSON. BORROWER WILL NOT PERMIT ANY AFFILIATE INDEPENDENT ACCESS TO ITS BANK
ACCOUNTS. BORROWER HAS AT ALL TIMES SINCE ITS FORMATION ACCURATELY MAINTAINED
AND UTILIZED, AND WILL CONTINUE TO ACCURATELY MAINTAIN AND UTILIZE, ITS OWN
SEPARATE BANK ACCOUNTS, PAYROLL AND SEPARATE BOOKS OF ACCOUNT, STATIONERY,
INVOICES AND CHECKS.

(V)     BORROWER HAS AT ALL TIMES PAID, AND WILL CONTINUE TO PAY, ITS
LIABILITIES ONLY FROM ITS OWN ASSETS AND SHALL ALLOCATE AND CHARGE FAIRLY AND
REASONABLY ANY OVERHEAD WHICH BORROWER SHARES WITH ANY OTHER PERSON, INCLUDING,
WITHOUT LIMITATION, FOR OFFICE SPACE AND SERVICES PERFORMED BY ANY EMPLOYEE OF
ANOTHER PERSON.

(VI)    BORROWER HAS AT ALL TIMES IDENTIFIED ITSELF, AND WILL CONTINUE TO
IDENTIFY ITSELF, IN ALL DEALINGS WITH THE PUBLIC, UNDER ITS OWN NAME AND AS A
SEPARATE AND

28


--------------------------------------------------------------------------------




 

DISTINCT ENTITY AND SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
STATUS AS A SEPARATE AND DISTINCT ENTITY. BORROWER HAS NOT AT ANY TIME
IDENTIFIED ITSELF, AND WILL NOT IDENTIFY ITSELF, AS BEING A DIVISION OF ANY
OTHER PERSON.

(VII)   BORROWER HAS BEEN AT ALL TIMES, AND WILL CONTINUE TO BE, ADEQUATELY
CAPITALIZED IN LIGHT OF THE NATURE OF ITS BUSINESSES.

(VIII)  BORROWER (A) HAS NOT OWNED, DOES NOT OWN AND WILL NOT OWN ANY ASSETS OR
PROPERTY OTHER THAN THE PROJECTS AND ANY INCIDENTAL PERSONAL PROPERTY NECESSARY
FOR THE OWNERSHIP, MANAGEMENT OR OPERATION OF THE PROJECTS, (B) HAS NOT ENGAGED
AND WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN THE OWNERSHIP, MANAGEMENT AND
OPERATION OF THE PROJECTS, (C) HAS NOT INCURRED AND WILL NOT INCUR ANY DEBT,
SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY
OBLIGATION), OTHER THAN (W) OBLIGATIONS OWED TO TENANTS UNDER SPACE LEASES,
(X) THE LOAN, AND (Y) UNSECURED TRADE DEBT WHICH (1) IS NOT EVIDENCED BY A NOTE,
(2) IS INCURRED IN THE ORDINARY COURSE OF THE OPERATION OF THE PROJECTS,
(3) DOES NOT EXCEED EITHER FOUR (4%) PERCENT OF THE ALLOCATED LOAN AMOUNT, WITH
RESPECT TO ANY PARTICULAR PROJECT, OR $4,000,000.00, IN THE AGGREGATE, WITH
RESPECT TO ALL PROJECTS (IT BEING AGREED THAT “UNSECURED TRADE DEBT” SHALL NOT
INCLUDE OBLIGATIONS FOR THE PAYMENT OF TENANT IMPROVEMENT COSTS AND LEASING
COMMISSIONS IN CONNECTION WITH SPACE LEASES) AND (4) WHICH IS, UNLESS BEING
CONTESTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, PAID PRIOR TO THE
EARLIER TO OCCUR OF THE SIXTIETH (60TH) DAY AFTER THE DATE INCURRED AND THE DATE
WHEN DUE, (D) HAS NOT AND WILL NOT PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY
OTHER PERSON, AND (E) HAS NOT MADE AND WILL NOT MAKE ANY LOANS OTHER THAN
INTRA-OBLIGOR LOANS OR ADVANCES TO ANY PERSON (INCLUDING ANY AFFILIATE).

(IX)     BORROWER WILL NOT (I) CHANGE ITS NAME, OR (II) CHANGE ITS PRINCIPAL
PLACE OF BUSINESS UNLESS, AS TO THIS CLAUSE (II), IT HAS GIVEN LENDER NOT LESS
THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION TO CHANGE ITS
PRINCIPAL PLACE OF BUSINESS AND OF THE ADDRESS OF SUCH NEW PRINCIPAL PLACE OF
BUSINESS.

(X)      BORROWER DOES NOT HAVE, AND WILL AT NO TIME HAVE, ANY SUBSIDIARIES.

(XI)     BORROWER WILL PRESERVE AND MAINTAIN ITS EXISTENCE AS A DELAWARE LIMITED
LIABILITY COMPANY AND ALL MATERIAL RIGHTS, PRIVILEGES, TRADENAMES AND
FRANCHISES.

(XII)    BORROWER WILL NOT MERGE OR CONSOLIDATE WITH, OR SELL ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON, OR LIQUIDATE, WIND UP OR DISSOLVE
ITSELF (OR SUFFER ANY LIQUIDATION, WINDING UP OR DISSOLUTION). BORROWER WILL
NOT  ACQUIRE ANY BUSINESS OR ASSETS FROM, OR CAPITAL STOCK OR OTHER OWNERSHIP
INTEREST OF, OR BE A PARTY TO ANY ACQUISITION OF, ANY PERSON.

(XIII)   BORROWER HAS NOT AT ANY TIME SINCE ITS FORMATION ASSUMED, GUARANTEED OR
HELD ITSELF OUT TO BE RESPONSIBLE FOR, AND WILL NOT ASSUME, GUARANTEE OR HOLD
ITSELF OUT TO BE RESPONSIBLE FOR THE LIABILITIES OR THE DECISIONS OR ACTIONS
RESPECTING THE DAILY BUSINESS AFFAIRS OF ITS PARTNERS, SHAREHOLDERS OR MEMBERS
OR ANY PREDECESSOR COMPANY, CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, ANY
AFFILIATES, OR ANY OTHER PERSONS. BORROWER HAS NOT AT ANY TIME SINCE ITS
FORMATION ACQUIRED, AND WILL NOT ACQUIRE,

29


--------------------------------------------------------------------------------




 

OBLIGATIONS OR SECURITIES OF ITS PARTNERS OR SHAREHOLDERS, MEMBERS OR ANY
PREDECESSOR COMPANY, CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, OR ANY
AFFILIATES. BORROWER HAS NOT AT ANY TIME SINCE ITS FORMATION MADE, AND WILL NOT
MAKE, LOANS TO ITS PARTNERS, MEMBERS OR SHAREHOLDERS OR ANY PREDECESSOR COMPANY,
CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, OR ANY AFFILIATES OF ANY OF SUCH
PERSONS OTHER THAN INTRA-OBLIGOR LOANS. EXCEPT AS SET FORTH ON EXHIBIT G
ATTACHED HERETO, BORROWER HAS NO KNOWN CONTINGENT LIABILITIES NOR DOES IT HAVE
ANY MATERIAL FINANCIAL LIABILITIES UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST,
LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH PERSON IS A PARTY
OR BY WHICH IT IS OTHERWISE BOUND OTHER THAN UNDER THE LOAN DOCUMENTS.

(XIV)   BORROWER HAS NOT AT ANY TIME SINCE ITS FORMATION ENTERED INTO AND WAS
NOT A PARTY TO, AND, WILL NOT ENTER INTO OR BE A PARTY TO, ANY TRANSACTION WITH
ITS AFFILIATES, MEMBERS, PARTNERS OR SHAREHOLDERS, AS APPLICABLE, OR ANY
AFFILIATES THEREOF EXCEPT IN THE ORDINARY COURSE OF BUSINESS OF BORROWER ON
TERMS WHICH ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY.

(XV)    SOLE MEMBER WILL AT ALL TIMES COMPLY, AND WILL CAUSE BORROWER TO COMPLY,
WITH EACH OF THE REPRESENTATIONS, WARRANTIES, AND COVENANTS CONTAINED IN THIS
SECTION 2.02(G) AS IF SUCH REPRESENTATION, WARRANTY OR COVENANT WAS MADE
DIRECTLY BY SOLE MEMBER.

(XVI)   BORROWER SHALL AT ALL TIMES CAUSE THERE TO BE AT LEAST TWO DULY
APPOINTED NON-MEMBER MANAGERS OF BORROWER (EACH, AN “INDEPENDENT MANAGER”),  FOR
PURPOSES HEREOF, “INDEPENDENT MANAGER” SHALL MEAN A NATURAL PERSON WHO, FOR THE
FIVE-YEAR PERIOD PRIOR TO HIS OR HER APPOINTMENT AS INDEPENDENT MANAGER HAS NOT
BEEN, IS NOT NOW, AND DURING THE CONTINUATION OF HIS OR HER SERVICE AS
INDEPENDENT MANAGER IS NOT:  (I) AN EMPLOYEE, DIRECTOR, STOCKHOLDER, PARTNER,
TRUSTEE, ATTORNEY, COUNSEL OR OFFICER OF THE BORROWER OR ANY OF ITS AFFILIATES
(OTHER THAN HIS OR HER SERVICE AS AN INDEPENDENT MANAGER); (II) A CREDITOR,
CUSTOMER OR SUPPLIER OF OR OTHER PERSON WHO DERIVES ANY OF ITS REVENUES FROM ITS
ACTIVITIES WITH THE BORROWER OR ANY OF ITS AFFILIATES; (III) ANY MEMBER OF THE
IMMEDIATE FAMILY OF A PERSON DESCRIBED IN (I) OR (II); OR (IV) A PERSON
CONTROLLING OR UNDER COMMON CONTROL WITH ANY PERSON EXCLUDED FROM SERVING AS
INDEPENDENT MANAGER UNDER (I) OR (II). A NATURAL PERSON WHO SATISFIES THE
FOREGOING DEFINITION OTHER THAN SUBPARAGRAPH (II) SHALL NOT BE DISQUALIFIED FROM
SERVING AS AN INDEPENDENT MANAGER OF THE BORROWER IF SUCH INDIVIDUAL IS AN
INDEPENDENT MANAGER PROVIDED BY A NATIONALLY-RECOGNIZED COMPANY THAT PROVIDES
PROFESSIONAL INDEPENDENT MANAGERS (A “PROFESSIONAL INDEPENDENT MANAGER”) AND
OTHER CORPORATE SERVICES IN THE ORDINARY COURSE OF ITS BUSINESS. A NATURAL
PERSON WHO OTHERWISE SATISFIES THE FOREGOING DEFINITION OTHER THAN SUBPARAGRAPH
(I) BY REASON OF BEING AN INDEPENDENT MANAGER OF A “SPECIAL PURPOSE ENTITY”
AFFILIATED WITH THE BORROWER SHALL NOT BE DISQUALIFIED FROM SERVING AS AN
INDEPENDENT MANAGER OF THE BORROWER IF SUCH INDIVIDUAL IS EITHER (I) A
PROFESSIONAL INDEPENDENT MANAGER OR (II) THE FEES THAT SUCH INDIVIDUAL EARNS
FROM SERVING AS INDEPENDENT MANAGER OF AFFILIATES OF THE BORROWER CONSTITUTE IN
THE AGGREGATE LESS THAN FIVE PERCENT (5%) OF SUCH INDIVIDUAL’S ANNUAL INCOME.
NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, AN INDEPENDENT MANAGER MAY
NOT SIMULTANEOUSLY SERVE AS INDEPENDENT MANAGER OF THE BORROWER AND AN
INDEPENDENT MANAGER OF A SPECIAL PURPOSE

30


--------------------------------------------------------------------------------




 

ENTITY THAT OWNS A DIRECT OR INDIRECT EQUITY INTEREST IN THE BORROWER OR A
DIRECT OR INDIRECT INTEREST IN ANY CO-BORROWER WITH THE BORROWER. FOR PURPOSES
OF THIS PARAGRAPH, A “SPECIAL PURPOSE ENTITY” IS AN ENTITY WHOSE ORGANIZATIONAL
DOCUMENTS CONTAIN RESTRICTIONS ON ITS ACTIVITIES AND IMPOSE REQUIREMENTS
INTENDED TO PRESERVE THE SUCH ENTITY’S SEPARATENESS THAT ARE SUBSTANTIALLY
SIMILAR TO THE REQUIREMENTS OF A SINGLE PURPOSE ENTITY.

(XVII)  BORROWER SHALL NOT CAUSE OR PERMIT THE BOARD OF MANAGERS OR OTHER
GOVERNING BOARD OR BODY OF BORROWER TO TAKE ANY ACTION WHICH, UNDER THE TERMS OF
BORROWER’S ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT REQUIRES A VOTE OF
THE BOARD OF MANAGERS OR OTHER GOVERNING BOARD OR BODY OF BORROWER UNLESS AT THE
TIME OF SUCH ACTION THERE SHALL BE AT LEAST TWO MEMBERS WHO ARE INDEPENDENT
MANAGERS.

(XVIII) BORROWER SHALL PAY THE SALARIES OF ITS OWN EMPLOYEES AND MAINTAIN A
SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF THEIR CONTEMPLATED BUSINESS
OPERATIONS.

(XIX)   BORROWER SHALL CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS MADE WITH
RESPECT TO BORROWER IN THAT CERTAIN OPINION LETTER RELATING TO SUBSTANTIVE
NON-CONSOLIDATION DATED THE DATE HEREOF (THE “INSOLVENCY OPINION”) DELIVERED IN
CONNECTION WITH THE LOAN SHALL BE TRUE AND CORRECT IN ALL RESPECTS MATERIAL TO
SUCH INSOLVENCY OPINION.


(H)           NO DEFAULTS. NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD OCCUR
AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS. BORROWER IS NOT IN DEFAULT IN THE PAYMENT OR PERFORMANCE OF ANY OF
ITS CONTRACTUAL OBLIGATIONS IN ANY MATERIAL RESPECT.


(I)            CONSENTS AND APPROVALS. BORROWER HAS OBTAINED OR MADE ALL
NECESSARY (I) CONSENTS, APPROVALS AND AUTHORIZATIONS, AND REGISTRATIONS AND
FILINGS OF OR WITH ALL GOVERNMENTAL AUTHORITIES AND (II) CONSENTS, APPROVALS,
WAIVERS AND NOTIFICATIONS OF PARTNERS, STOCKHOLDERS, CREDITORS, LESSORS AND
OTHER NONGOVERNMENTAL PERSONS, IN EACH CASE, WHICH ARE REQUIRED TO BE OBTAINED
OR MADE BY BORROWER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS.


(J)            INVESTMENT COMPANY ACT STATUS, ETC. BORROWER IS NOT (I) AN
“INVESTMENT COMPANY,” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, (II) A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED, OR
(III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO
RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.


(K)           COMPLIANCE WITH LAW. BORROWER IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL LEGAL REQUIREMENTS TO WHICH IT OR ANY PROJECT IS SUBJECT,
INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL STATUTES, THE OCCUPATIONAL
SAFETY AND HEALTH ACT OF 1970, THE AMERICANS WITH DISABILITIES ACT, ERISA AND
ALL MATERIAL BUILDING DEPARTMENT REQUIREMENTS FOR EACH OF THE PROJECTS. NO
PORTION OF ANY PROJECT HAS BEEN OR WILL BE PURCHASED, IMPROVED, FIXTURED,
EQUIPPED

31


--------------------------------------------------------------------------------





 


OR FURNISHED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY AND, TO THE BEST OF
BORROWER’S KNOWLEDGE, NO ILLEGAL ACTIVITIES ARE BEING CONDUCTED AT OR FROM ANY
PROJECT.


(L)            FINANCIAL INFORMATION. BORROWER HAS DELIVERED TO LENDER THE
FINANCIAL STATEMENTS FOR THE PROJECTS AND BORROWER FOR (A) CALENDAR YEAR 2005
AND (B) THE FIRST CALENDAR QUARTER OF 2006, AND BORROWER HAS NO KNOWLEDGE THAT
THE INFORMATION CONTAINED IN THOSE STATEMENTS IS NOT ACCURATE IN ANY MATERIAL
RESPECT.


(M)          TRANSACTION BROKERAGE FEES. BORROWER HAS NOT DEALT WITH ANY
FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. ALL
BROKERAGE FEES, COMMISSIONS AND OTHER EXPENSES PAYABLE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS HAVE BEEN PAID IN FULL BY
BORROWER CONTEMPORANEOUSLY WITH THE EXECUTION OF THE LOAN DOCUMENTS AND THE
FUNDING OF THE LOAN. BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD LENDER
HARMLESS FOR, FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND
EXPENSES OF ANY KIND IN ANY WAY RELATING TO OR ARISING FROM (I) A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN OR (II) ANY BREACH OF THE FOREGOING
REPRESENTATION. THE PROVISIONS OF THIS SUBSECTION (M) SHALL SURVIVE THE
REPAYMENT OF THE DEBT.


(N)           FEDERAL RESERVE REGULATIONS. NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATIONS T, U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH
SUCH REGULATIONS T, U OR X OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS,
OR FOR ANY PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS.


(O)           PENDING LITIGATION. EXCEPT AS DISCLOSED IN THE FORM 10-Q FILED BY
MCC ON MAY 4, 2006, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO
THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST OR AFFECTING BORROWER, SLG,
MCC, THE GUARANTORS OR THE PROJECTS IN ANY COURT OR BEFORE ANY GOVERNMENTAL
AUTHORITY WHICH IF ADVERSELY DETERMINED EITHER INDIVIDUALLY OR COLLECTIVELY HAS
OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(P)           SOLVENCY; NO BANKRUPTCY. EACH OF BORROWER AND SOLE MEMBER (I) IS
AND, TO THE ACTUAL KNOWLEDGE OF BORROWER, HAS AT ALL TIMES BEEN SOLVENT AND WILL
REMAIN SOLVENT IMMEDIATELY UPON THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS AND (II) IS FREE FROM BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PROCEEDINGS OR A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS AND IS NOT CONTEMPLATING THE FILING OF A PETITION UNDER ANY
STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A
MAJOR PORTION OF SUCH PERSON’S ASSETS OR PROPERTY AND BORROWER HAS NO KNOWLEDGE
OF ANY PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST IT OR SOLE
MEMBER. NONE OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE OR HAVE BEEN MADE
WITH AN INTENT TO HINDER, DELAY OR DEFRAUD ANY PRESENT OR FUTURE CREDITORS OF
BORROWER AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. BORROWER’S ASSETS DO NOT, AND
IMMEDIATELY UPON CONSUMMATION OF THE TRANSACTION CONTEMPLATED IN THE LOAN
DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS
BUSINESS AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED. BORROWER DOES
NOT INTEND TO, NOR BELIEVE THAT IT WILL, INCUR DEBTS AND LIABILITIES BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MAY MATURE.

32


--------------------------------------------------------------------------------




 


(Q)           USE OF PROCEEDS. THE PROCEEDS OF THE LOAN SHALL BE APPLIED BY
BORROWER TO, INTER ALIA, (I) SATISFY CERTAIN MORTGAGE LOANS PRESENTLY
ENCUMBERING ALL OR A PART OF THE PROJECTS AND (II) PAY CERTAIN TRANSACTION COSTS
INCURRED BY BORROWER IN CONNECTION WITH THE LOAN. NO PORTION OF THE PROCEEDS OF
THE LOAN WILL BE USED FOR FAMILY, PERSONAL, AGRICULTURAL OR HOUSEHOLD USE OR
DISTRIBUTED TO SOLE MEMBER OR ANY OTHER PERSON FOR ANY REASON.


(R)            TAX FILINGS. BORROWER AND SOLE MEMBER HAVE FILED ALL FEDERAL,
STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED AND HAVE PAID OR MADE ADEQUATE
PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND
ASSESSMENTS PAYABLE BY BORROWER AND SOLE MEMBER. BORROWER AND SOLE MEMBER
BELIEVE THAT THEIR RESPECTIVE TAX RETURNS PROPERLY REFLECT THE INCOME AND TAXES
OF BORROWER AND SOLE MEMBER FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO
REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER
APPLICABLE TAX AUTHORITY UPON AUDIT.


(S)           NOT FOREIGN PERSON. BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


(T)            ERISA.


(I)            EXCEPT WITH RESPECT TO THE 401K PLAN ASSETS, IF ANY, THE ASSETS
OF BORROWER ARE NOT AND WILL NOT BECOME TREATED AS “PLAN ASSETS”, WHETHER BY
OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED UNDER ERISA. EACH PLAN AND
WELFARE PLAN, AND, TO THE ACTUAL KNOWLEDGE OF BORROWER, EACH MULTIEMPLOYER PLAN,
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND HAS BEEN ADMINISTERED IN ALL
MATERIAL RESPECTS IN COMPLIANCE WITH, ITS TERMS AND THE APPLICABLE PROVISIONS OF
ERISA, THE CODE AND ANY OTHER APPLICABLE LEGAL REQUIREMENT, AND NO EVENT OR
CONDITION HAS OCCURRED AND IS CONTINUING AS TO WHICH BORROWER WOULD BE UNDER AN
OBLIGATION TO FURNISH A REPORT TO LENDER UNDER CLAUSE (II)(A) OF THIS SECTION.
OTHER THAN AN APPLICATION FOR A FAVORABLE DETERMINATION LETTER WITH RESPECT TO A
PLAN, THERE ARE NO PENDING ISSUES OR CLAIMS BEFORE THE INTERNAL REVENUE SERVICE,
THE UNITED STATES DEPARTMENT OF LABOR OR ANY COURT OF COMPETENT JURISDICTION
RELATED TO ANY PLAN OR WELFARE PLAN UNDER WHICH BORROWER OR ANY ERISA AFFILIATE,
DIRECTLY OR INDIRECTLY (THROUGH AN INDEMNIFICATION AGREEMENT OR OTHERWISE),
COULD BE SUBJECT TO ANY MATERIAL RISK OF LIABILITY UNDER SECTION 409 OR
502(I) OF ERISA OR SECTION 4975 OF THE CODE. NO WELFARE PLAN PROVIDES OR WILL
PROVIDE BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR MEDICAL BENEFITS
(WHETHER OR NOT INSURED) WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF
BORROWER OR ANY ERISA AFFILIATE BEYOND HIS OR HER RETIREMENT OR OTHER
TERMINATION OF SERVICE OTHER THAN (A) COVERAGE MANDATED BY APPLICABLE LAW,
(B) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN FULLY PROVIDED FOR BY FULLY PAID
UP INSURANCE OR (C) SEVERANCE BENEFITS.

(II)           BORROWER WILL FURNISH TO LENDER AS SOON AS POSSIBLE, AND IN ANY
EVENT WITHIN TEN (10) DAYS AFTER BORROWER KNOWS OR HAS REASON TO BELIEVE THAT
ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN,
WELFARE PLAN OR MULTIEMPLOYER PLAN HAS OCCURRED OR EXISTS, AN OFFICER’S
CERTIFICATE SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE
ACTION, IF ANY, THAT BORROWER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH
RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR
GIVEN TO PBGC (OR ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY) BY BORROWER OR AN
ERISA AFFILIATE WITH RESPECT TO SUCH EVENT

33


--------------------------------------------------------------------------------




 

OR CONDITION, IF SUCH REPORT OR NOTICE IS REQUIRED TO BE FILED WITH THE PBGC OR
ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY:

(I)            ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043 OF ERISA AND THE
REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS NOT
BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE AND OF
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE AND
OF SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE
ISSUANCE OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE), AND ANY
REQUEST FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

(II)           THE DISTRIBUTION UNDER SECTION 4041 OF ERISA OF A NOTICE OF
INTENT TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY BORROWER OR AN ERISA
AFFILIATE TO TERMINATE ANY PLAN;

(III)          THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF
ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY
PLAN, OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;

(IV)          THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY
BORROWER OR ANY ERISA AFFILIATE THAT RESULTS IN LIABILITY UNDER SECTION 4201 OR
4204 OF ERISA (INCLUDING THE OBLIGATION TO SATISFY SECONDARY LIABILITY AS A
RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE
OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS IN REORGANIZATION OR INSOLVENCY
PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR THAT IT INTENDS TO TERMINATE OR HAS
TERMINATED UNDER SECTION 4041A OF ERISA;

(V)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY
MULTIEMPLOYER PLAN AGAINST BORROWER OR ANY ERISA AFFILIATE TO ENFORCE
SECTION 515 OF ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS;

(VI)          THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO
SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS
OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF BORROWER OR AN
ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SAID SECTIONS; OR

(VII)         THE IMPOSITION OF A LIEN OR A SECURITY INTEREST IN CONNECTION WITH
A PLAN.

(III)          BORROWER SHALL NOT KNOWINGLY ENGAGE IN OR PERMIT ANY TRANSACTION
IN CONNECTION WITH WHICH BORROWER OR ANY ERISA AFFILIATE COULD BE SUBJECT TO
EITHER A CIVIL PENALTY OR TAX ASSESSED PURSUANT TO SECTION 502(I) OR 502(L) OF
ERISA OR SECTION 4975 OF THE

34


--------------------------------------------------------------------------------




 

CODE, PERMIT ANY WELFARE PLAN TO PROVIDE BENEFITS, INCLUDING WITHOUT LIMITATION,
MEDICAL BENEFITS (WHETHER OR NOT INSURED), WITH RESPECT TO ANY CURRENT OR FORMER
EMPLOYEE OF BORROWER OR ANY ERISA AFFILIATE BEYOND HIS OR HER RETIREMENT OR
OTHER TERMINATION OF SERVICE OTHER THAN (A) COVERAGE MANDATED BY APPLICABLE LAW,
(B) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN FULLY PROVIDED FOR BY PAID UP
INSURANCE OR OTHERWISE OR (C) SEVERANCE BENEFITS, PERMIT THE ASSETS OF BORROWER
TO BECOME “PLAN ASSETS”, EXCEPT WITH RESPECT TO 401K PLAN ASSETS, IF ANY,
WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED UNDER ERISA OR
ADOPT, AMEND (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OR INCREASE THE
AMOUNT OF ANY BENEFIT OR AMOUNT PAYABLE UNDER, OR PERMIT ANY ERISA AFFILIATE TO
ADOPT, AMEND (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OR INCREASE THE
AMOUNT OF ANY BENEFIT OR AMOUNT PAYABLE UNDER, ANY EMPLOYEE BENEFIT PLAN
(INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE WELFARE BENEFIT PLAN) OR OTHER
PLAN, POLICY OR ARRANGEMENT, EXCEPT FOR INCREASES THAT, IN THE AGGREGATE, DO NOT
RESULT IN A MATERIAL INCREASE IN BENEFITS EXPENSE TO BORROWER OR ANY ERISA
AFFILIATE.


(U)           LABOR MATTERS. NO ORGANIZED WORK STOPPAGE OR LABOR STRIKE IS
PENDING OR, TO BORROWER’S ACTUAL KNOWLEDGE, THREATENED BY EMPLOYEES OR OTHER
LABORERS AT ANY PROJECT AND NEITHER BORROWER NOR MANAGER (WITH RESPECT TO ANY
PROJECT) (I) IS INVOLVED IN OR, TO BORROWER’S ACTUAL KNOWLEDGE, THREATENED WITH
ANY LABOR DISPUTE, GRIEVANCE OR LITIGATION RELATING TO LABOR MATTERS INVOLVING
ANY EMPLOYEES AND OTHER LABORERS AT ANY PROJECT, INCLUDING, WITHOUT LIMITATION,
VIOLATION OF ANY FEDERAL, STATE OR LOCAL LABOR, SAFETY OR EMPLOYMENT LAWS
(DOMESTIC OR FOREIGN) AND/OR CHARGES OF UNFAIR LABOR PRACTICES OR DISCRIMINATION
COMPLAINTS; (II) HAS, TO BORROWER’S ACTUAL KNOWLEDGE, ENGAGED IN ANY UNFAIR
LABOR PRACTICES WITHIN THE MEANING OF THE NATIONAL LABOR RELATIONS ACT OR THE
RAILWAY LABOR ACT; OR (III) IS A PARTY TO, OR BOUND BY, ANY COLLECTIVE
BARGAINING AGREEMENT OR UNION CONTRACT WITH RESPECT TO EMPLOYEES AND OTHER
LABORERS AT ANY PROJECT AND NO SUCH AGREEMENT OR CONTRACT IS CURRENTLY BEING
NEGOTIATED BY BORROWER, MANAGER OR ANY OF THEIR AFFILIATES (WITH RESPECT TO ANY
PROJECT), EXCEPT AS SET FORTH IN SCHEDULE I ATTACHED HERETO.


(V)           BORROWER’S LEGAL STATUS. BORROWER’S EXACT LEGAL NAME THAT IS
INDICATED ON THE SIGNATURE PAGE HERETO, ORGANIZATIONAL IDENTIFICATION NUMBER AND
PLACE OF BUSINESS OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE, AS WELL AS
BORROWER’S MAILING ADDRESS, IF DIFFERENT, WHICH WERE IDENTIFIED BY BORROWER TO
LENDER AND CONTAINED IN THIS AGREEMENT, ARE TRUE, ACCURATE AND COMPLETE.
BORROWER (I) WILL NOT CHANGE ITS NAME, ITS PLACE OF BUSINESS OR, IF MORE THAN
ONE PLACE OF BUSINESS, ITS CHIEF EXECUTIVE OFFICE, OR ITS MAILING ADDRESS OR
ORGANIZATIONAL IDENTIFICATION NUMBER IF IT HAS ONE WITHOUT GIVING LENDER AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGE, (II) IF BORROWER
DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE,
BORROWER SHALL PROMPTLY NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION
NUMBER AND (III) BORROWER WILL NOT CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION
OF ORGANIZATION OR OTHER LEGAL STRUCTURE.


(W)          COMPLIANCE WITH ANTI-TERRORISM, EMBARGO AND ANTI-MONEY LAUNDERING
LAWS. NONE OF (I) BORROWER, SOLE MEMBER, ANY GUARANTOR, OR, TO BORROWER’S
KNOWLEDGE, ANY PERSON WHO OWNS ANY DIRECT OR INDIRECT EQUITY INTEREST (OTHER
THAN PUBLICLY HELD SHARES IN SLG AND/OR MCC) IN OR CONTROLS BORROWER, SOLE
MEMBER OR ANY GUARANTOR CURRENTLY IS IDENTIFIED ON THE OFAC LIST OR OTHERWISE
QUALIFIES AS A PROHIBITED PERSON, AND BORROWER HAS IMPLEMENTED PROCEDURES,
APPROVED BY SOLE MEMBER, TO ENSURE THAT NO PERSON WHO NOW OR HEREAFTER OWNS AN
EQUITY INTEREST (OTHER THAN PUBLICLY HELD SHARES IN SLG AND/OR MCC) IN BORROWER
OR SOLE

35


--------------------------------------------------------------------------------





 


MEMBER IS A PROHIBITED PERSON OR CONTROLLED BY A PROHIBITED PERSON, AND
(II) BORROWER, SOLE MEMBER, OR ANY GUARANTOR ARE IN VIOLATION OF ANY LEGAL
REQUIREMENTS RELATING TO ANTI-MONEY LAUNDERING OR ANTI-TERRORISM, INCLUDING,
WITHOUT LIMITATION, LEGAL REQUIREMENTS RELATED TO TRANSACTING BUSINESS WITH
PROHIBITED PERSONS OR THE REQUIREMENTS OF THE UNITING AND STRENGTHENING AMERICA
BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT
OF 2001, U.S. PUBLIC LAW 107-56, AND THE RELATED REGULATIONS ISSUED THEREUNDER,
INCLUDING TEMPORARY REGULATIONS, ALL AS AMENDED FROM TIME TO TIME. TO THE BEST
OF BORROWER’S KNOWLEDGE, (I) NO TENANT AT ANY PROJECT CURRENTLY IS IDENTIFIED ON
THE OFAC LIST OR OTHERWISE QUALIFIES AS A PROHIBITED PERSON, AND (II) NO TENANT
AT ANY PROJECT IS OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY A PROHIBITED
PERSON. BORROWER HAS DETERMINED THAT MANAGER HAS IMPLEMENTED PROCEDURES,
APPROVED BY BORROWER, TO ENSURE THAT NO TENANT AT ANY PROJECT IS A PROHIBITED
PERSON OR OWNED OR CONTROLLED BY A PROHIBITED PERSON.

Section 2.03           Further Acts, etc. Borrower will, at the cost of
Borrower, and without expense to Lender, execute and deliver to Lender upon
demand such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable, to evidence, preserve
and/or protect the collateral at any time securing or intended to secure the
Debt and/or for the better and more effective carrying out of the intents and
purposes of the Loan Documents, as Lender shall, from time to time, reasonably
require, provided that the same does not (y) increase the rights of Lender or
(z) increase the obligations or decrease the rights of Borrower or Guarantor
under the Loan Documents. Borrower hereby authorizes Lender, if Borrower fails
to execute within five (5) Business Days after request, to execute in the name
of Borrower or without the signature of Borrower to the extent Lender may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments to evidence more effectively the liens of the
Mortgages upon the Projects. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of, protecting, perfecting,
preserving and realizing upon the interests granted pursuant to the Mortgages or
to effect the intent of this Agreement, all as fully and effectually as Borrower
might or could do; provided, however, that Lender will not exercise such powers
of attorney unless (i) Borrower fails to execute any of the foregoing within
five (5) Business Days after it receives written request from Lender to do so,
or (ii) an Event of Default then exists; and Borrower hereby ratifies all that
Lender shall lawfully do or cause to be done by virtue hereof. Upon receipt of
an affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Loan Document, Borrower will issue, in lieu thereof, a
replacement Note or other applicable Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

Section 2.04           Cross Default; Cross Collateralization.

(a)           Each Borrower acknowledges that Lender has made the Loan to
Borrowers upon the security of their collective interest in the Projects and in
reliance upon the aggregate of the Projects taken together being of greater
value as collateral security than the sum of the Projects taken separately. Each
Borrower agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under the other Mortgages which
secures the

36


--------------------------------------------------------------------------------




 

Note; (ii) an Event of Default under the Note or this Agreement shall constitute
an Event of Default under each Mortgage; and (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Projects as security for the Note. Each Borrower covenants and agrees
that in the case of an Event of Default (i) Lender shall have the right to
pursue all of its rights and remedies in one proceeding, or separately and
independently in separate proceedings from time to time, as mortgagee, in its
sole and absolute discretion, shall determine from time to time, (ii) Lender is
not required to either marshal assets, sell any individual Project in any
inverse order of alienation, or be subject to any “one action” or “election of
remedies” law or rule, (iii) the exercise by Lender of any remedies against any
one Project will not impede Lender from subsequently or simultaneously
exercising remedies against any other Project and (iv) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Projects and
all Projects have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Loan.


(B)           EACH BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT, BY VIRTUE OF
THE FOREGOING PROVISIONS OF SUBSECTION (A), EACH BORROWER HAS A DIRECT AND
MATERIAL INTEREST IN PREVENTING THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER ANY
OF THE LOAN DOCUMENTS. ACCORDINGLY, EACH BORROWER IS WILLING TO CONTINUE TO MAKE
OR RECEIVE LOANS (EACH AN “INTRA-OBLIGOR LOAN”, AND COLLECTIVELY, THE
“INTRA-OBLIGOR LOANS”) IN ORDER TO PROVIDE FOR THE PAYMENT OF ALL AMOUNTS DUE
UNDER THE LOAN DOCUMENTS AND, IN SO DOING, TO AVOID AN EVENT OF DEFAULT
THEREUNDER. IN THE EVENT AND TO THE EXTENT THAT THE PROCEEDS FROM ANY OF THE
PROJECTS OR ANY OTHER COLLATERAL GRANTED TO LENDER BY ANY BORROWER (THE
“CREDITOR”) ARE APPLIED TO ANY PAYMENTS DUE WITH RESPECT TO THE PROJECTS OR
OTHER COLLATERAL OWNED BY ANY OTHER BORROWER (THE “DEBTOR”) FROM AND AFTER THE
DATE HEREOF, THEN THE CREDITOR SHALL BE DEEMED TO HAVE MADE AN INTRA-OBLIGOR
LOAN TO DEBTOR IN THE AMOUNT OF SUCH PROCEEDS SO APPLIED (THE “INTRA-OBLIGOR
LOAN AMOUNT”). SUCH INTRA-OBLIGOR LOAN SHALL BE DEEMED TO BE MADE ON A
NON-RECOURSE BASIS AND SHALL BE REPAID OUT OF THE FUTURE PROCEEDS OF THE PROJECT
OR OTHER COLLATERAL OWNED BY THE DEBTOR, TOGETHER WITH INTEREST THEREON AT A
RATE TO BE AGREED UPON FROM TIME TO TIME BY EACH BORROWER.


(C)           ALL INTRA-OBLIGOR LOANS DEEMED TO BE MADE UNDER THIS AGREEMENT
SHALL BE EVIDENCED BY THIS AGREEMENT, SHALL BE AN OBLIGATION OF THE DEBTOR WHICH
OWES SUCH INTRA-OBLIGOR LOAN SOLELY BY ITS EXECUTION OF THIS AGREEMENT AND SHALL
NOT BE EVIDENCED BY ANY SEPARATE INSTRUMENT. EACH PARTY HEREBY WAIVES
PRESENTMENT, NOTICE OF DISHONOR, PROTEST AND NOTICE OF NON-PAYMENT OR
NON-PERFORMANCE WITH RESPECT TO EACH INTRA-OBLIGOR LOAN FOR WHICH IT IS LIABLE
UNDER THIS AGREEMENT. INTEREST AND PRINCIPAL ON INTRA-OBLIGOR LOANS SHALL BE
PAID SOLELY OUT OF NET PROCEEDS FROM THE PROJECT OR OTHER PROPERTY OWNED BY THE
DEBTOR AND SHALL BE SUBJECT IN ALL CASES TO THE TERMS AND CONDITIONS OF THE LOAN
DOCUMENTS, AND THE PAYMENTS FROM SUCH SOURCES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY AVAILABLE TO ANY CREDITOR DURING THE TERM OF THE LOAN. EACH SUCH PAYMENT
OF PRINCIPAL OR INTEREST ON INTRA-OBLIGOR LOANS SHALL BE SUBORDINATE AND SUBJECT
TO THE PRIOR PAYMENT OF ALL AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS. TO THE
EXTENT SUCH SOURCES OF PAYMENT ARE INSUFFICIENT TO PAY INTEREST AND PRINCIPAL ON
ANY INTRA-OBLIGOR LOAN, THE CREDITOR OWED SUCH INTRA-OBLIGOR LOAN SHALL NOT HAVE
ANY CLAIM AGAINST THE DEBTOR WHICH OWES SUCH INTRA-OBLIGOR LOAN FOR SUCH AMOUNTS
OR LIEN ON OR SECURITY INTEREST IN ANY OF THE ASSETS OF SUCH DEBTOR AND NO
FURTHER OR ADDITIONAL RECOURSE SHALL BE AVAILABLE AGAINST THE DEBTOR. ALL
PAYMENTS RECEIVED ON ACCOUNT OF ANY INTRA-OBLIGOR LOAN UNDER THIS AGREEMENT
SHALL BE CREDITED FIRST TO INTEREST, THEN TO PRINCIPAL. ACCRUED BUT UNPAID
INTEREST SHALL NOT BE COMPOUNDED.

 

37


--------------------------------------------------------------------------------


Section 2.05           Representations and Warranties as to the Projects.
Borrower represents and warrants with respect to the Projects as of the date
hereof as follows (each of which representations shall, as the context requires,
refer to each entity comprising Borrower and to each Project and shall be deemed
made by each such Borrower with respect to each such Project):


(A)           LIEN PRIORITY. THE MORTGAGES ARE A VALID AND ENFORCEABLE FIRST
LIENS ON THE PROJECTS, FREE AND CLEAR OF ALL ENCUMBRANCES AND LIENS HAVING
PRIORITY OVER THE LIENS OF THE MORTGAGES, EXCEPT FOR THE ITEMS SET FORTH AS
EXCEPTIONS TO OR SUBORDINATE MATTERS IN THE TITLE INSURANCE POLICIES INSURING
THE LIENS OF THE MORTGAGES, NONE OF WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIALLY INTERFERE WITH THE BENEFITS OF THE SECURITY INTENDED TO BE PROVIDED
BY THE MORTGAGES, MATERIALLY AFFECT THE VALUE OR MARKETABILITY OF ANY PROJECT,
MATERIALLY IMPAIR THE USE OR OPERATION OF ANY PROJECT FOR THE USE CURRENTLY
BEING MADE THEREOF OR MATERIALLY IMPAIR BORROWER’S ABILITY TO PAY ITS
OBLIGATIONS IN A TIMELY MANNER (SUCH ITEMS, BEING THE “PERMITTED ENCUMBRANCES”).


(B)           TITLE. BORROWER HAS, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES,
GOOD, INSURABLE AND MARKETABLE FEE SIMPLE TITLE TO THE PROJECTS (INCLUDING,
WITHOUT LIMITATION, THE IMPROVEMENTS AND FIXTURES WITH RESPECT THERETO) AND TO
ALL EASEMENTS AND RIGHTS BENEFITING THE PROJECTS AND HAS THE RIGHT, POWER AND
AUTHORITY TO MORTGAGE, ENCUMBER, GIVE, GRANT, BARGAIN, SELL, ALIEN, ENFEOFF,
CONVEY, CONFIRM, PLEDGE, ASSIGN, AND HYPOTHECATE THE PROJECTS. FOR SO LONG AS
ALL OR ANY PORTION OF THE DEBT REMAINS OUTSTANDING, BORROWER WILL PRESERVE ITS
INTEREST IN AND TITLE TO THE PROJECTS AND WILL WARRANT AND DEFEND THE SAME TO
LENDER AGAINST ANY AND ALL CLAIMS MADE BY, THROUGH OR UNDER BORROWER AND WILL
WARRANT AND DEFEND THE VALIDITY AND PRIORITY OF THE LIEN AND SECURITY INTEREST
CREATED HEREIN AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER CLAIMING BY, THROUGH
OR UNDER BORROWER. THE FOREGOING WARRANTY OF TITLE SHALL SURVIVE THE FORECLOSURE
OF ANY OR ALL OF THE MORTGAGES AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY LENDER IN THE EVENT LENDER ACQUIRES TITLE TO THE
PROJECT(S) PURSUANT TO ANY FORECLOSURE. IN ADDITION, THERE ARE NO OUTSTANDING
OPTIONS TO PURCHASE OR RIGHTS OF FIRST REFUSAL TO PURCHASE ANY PROJECT OR
BORROWER’S OWNERSHIP THEREOF.


(C)           TAXES AND IMPOSITIONS. ALL TAXES AND OTHER IMPOSITIONS AND
GOVERNMENTAL ASSESSMENTS DUE AND OWING IN RESPECT OF, AND AFFECTING, THE
PROJECTS HAVE BEEN PAID. BORROWER HAS PAID ALL IMPOSITIONS WHICH CONSTITUTE
SPECIAL GOVERNMENTAL ASSESSMENTS IN FULL, EXCEPT FOR THOSE ASSESSMENTS WHICH ARE
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS TO BE PAID IN INSTALLMENTS, IN WHICH
CASE ALL INSTALLMENTS WHICH ARE DUE AND PAYABLE HAVE BEEN PAID IN FULL. THERE
ARE NO PENDING, OR TO BORROWER’S BEST KNOWLEDGE, PROPOSED SPECIAL OR OTHER
ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING ANY PROJECT, NOR ARE
THERE ANY CONTEMPLATED IMPROVEMENTS TO ANY PROJECT THAT MAY RESULT IN SUCH
SPECIAL OR OTHER ASSESSMENTS.


(D)           CASUALTY; FLOOD ZONE. EACH PROJECT IS IN GOOD REPAIR AND FREE AND
CLEAR OF ANY DAMAGE, DESTRUCTION OR CASUALTY (WHETHER OR NOT COVERED BY
INSURANCE) THAT WOULD MATERIALLY AFFECT THE VALUE OF SUCH PROJECT OR THE USE FOR
WHICH SUCH PROJECT WAS INTENDED, THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL
DEFECTS OR DAMAGES IN OR TO ANY PROJECT AND BORROWER HAS NOT RECEIVED ANY
WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY MATERIAL
DEFECT OR INADEQUACIES IN ANY PROJECT, OR ANY PART THEREOF, WHICH WOULD
MATERIALLY AND ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR CAUSE THE
IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES

38


--------------------------------------------------------------------------------




thereon or of any termination or threatened termination of any policy of
insurance or bond. No portion of any Project is located in an “area of special
flood hazard,” as that term is defined in the regulations of the Federal
Insurance Administration, Department of Housing and Urban Development, under the
National Flood Insurance Act of 1968, as amended (24 CFR § 1909.1) or Borrower
has obtained the flood insurance required by Section 3.01(a)(vi) hereof. No
Project lies in a 100 year flood plain that has been identified by the Secretary
of Housing and Urban Development or any other Governmental Authority or, if it
does, Borrower has obtained the flood insurance required by
Section 3.01(a)(vi) hereof.


(E)           COMPLETION; ENCROACHMENT. ALL IMPROVEMENTS NECESSARY FOR THE
EFFICIENT USE AND OPERATION OF THE PROJECTS, INCLUDING, WITHOUT LIMITATION, ALL
IMPROVEMENTS WHICH WERE INCLUDED FOR PURPOSES OF DETERMINING THE APPRAISED VALUE
OF EACH PROJECT IN THE APPRAISAL(S), HAVE BEEN COMPLETED AND, EXCEPT AS SHOWN ON
THE SURVEYS, NONE OF SAID IMPROVEMENTS LIE OUTSIDE THE BOUNDARIES AND BUILDING
RESTRICTION LINES APPLICABLE TO ANY PROJECT. EXCEPT AS SET FORTH IN EACH TITLE
INSURANCE POLICY INSURING THE LIEN OF EACH MORTGAGE, NO IMPROVEMENTS ON
ADJOINING PROPERTIES ENCROACH UPON ANY PROJECT.


(F)            SEPARATE LOT. EACH PROJECT IS TAXED SEPARATELY WITHOUT REGARD TO
ANY OTHER REAL ESTATE AND CONSTITUTE A LEGALLY SUBDIVIDED LOT UNDER ALL
APPLICABLE LEGAL REQUIREMENTS (OR, IF NOT SUBDIVIDED, NO SUBDIVISION OR PLATTING
OF ANY PROJECT IS REQUIRED UNDER APPLICABLE LEGAL REQUIREMENTS), AND FOR ALL
PURPOSES MAY BE MORTGAGED, ENCUMBERED, CONVEYED OR OTHERWISE DEALT WITH AS AN
INDEPENDENT PARCEL. NO PROJECT BENEFITS FROM ANY TAX ABATEMENT OR EXEMPTION.


(G)           USE. THE EXISTENCE OF ALL IMPROVEMENTS, THE PRESENT USE AND
OPERATION THEREOF AND THE ACCESS OF THE PROJECTS AND THE IMPROVEMENTS TO ALL OF
THE UTILITIES AND OTHER ITEMS REFERRED TO IN PARAGRAPH (K) BELOW ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LEASES AFFECTING THE PROJECTS AND
ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STATUTES, DEVELOPMENT LAWS AND USE REQUIREMENTS. BORROWER HAS NOT RECEIVED ANY
NOTICE FROM ANY GOVERNMENTAL AUTHORITY ALLEGING ANY MATERIAL UNCURED VIOLATION
RELATING TO ANY PROJECT OF ANY APPLICABLE LEGAL REQUIREMENTS.


(H)           LICENSES AND PERMITS. BORROWER CURRENTLY HOLDS AND WILL CONTINUE
TO HOLD ALL CERTIFICATES OF OCCUPANCY, LICENSES, REGISTRATIONS, PERMITS,
CONSENTS, FRANCHISES AND APPROVALS OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON WHICH ARE MATERIAL FOR THE LAWFUL OCCUPANCY AND OPERATION OF THE PROJECTS
OR WHICH ARE MATERIAL TO THE OWNERSHIP OR OPERATION OF THE PROJECTS OR THE
CONDUCT OF BORROWER’S BUSINESS. ALL SUCH CERTIFICATES OF OCCUPANCY, LICENSES,
REGISTRATIONS, PERMITS, CONSENTS, FRANCHISES AND APPROVALS ARE CURRENT AND IN
FULL FORCE AND EFFECT.


(I)            ENVIRONMENTAL MATTERS. BORROWER HAS RECEIVED AND REVIEWED THE
ENVIRONMENTAL REPORT AND HAS NO REASON TO BELIEVE THAT THE ENVIRONMENTAL REPORT
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE, NOT MISLEADING.


(J)            PROPERTY PROCEEDINGS. THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY AND INVESTIGATION,
THREATENED IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATION
BOARD OR TRIBUNAL (I) RELATING TO (A) THE ZONING

39


--------------------------------------------------------------------------------





OF A PROJECT OR ANY PART THEREOF, (B) ANY CERTIFICATES OF OCCUPANCY, LICENSES,
REGISTRATIONS, PERMITS, CONSENTS OR APPROVALS ISSUED WITH RESPECT TO A PROJECT
OR ANY PART THEREOF, (C) THE CONDEMNATION OF A PROJECT OR ANY PART THEREOF, OR
(D) THE CONDEMNATION OR RELOCATION OF ANY ROADWAYS ABUTTING A PROJECT REQUIRED
FOR ACCESS OR THE DENIAL OR LIMITATION OF ACCESS TO A PROJECT OR ANY PART
THEREOF FROM ANY POINT OF ACCESS TO SUCH PROJECT, (II) ASSERTING THAT (A) ANY
SUCH ZONING, CERTIFICATES OF OCCUPANCY, LICENSES, REGISTRATIONS, PERMITS,
CONSENTS AND/OR APPROVALS DO NOT PERMIT THE OPERATION OF ANY MATERIAL PORTION OF
A PROJECT AS PRESENTLY BEING CONDUCTED, (B) ANY MATERIAL IMPROVEMENTS LOCATED ON
A PROJECT OR ANY PART THEREOF CANNOT BE LOCATED THEREON OR OPERATED WITH THEIR
INTENDED USE OR (C) THE OPERATION OF ANY PROJECT OR ANY PART THEREOF IS IN
VIOLATION IN ANY MATERIAL RESPECT OF ANY ENVIRONMENTAL STATUTES, DEVELOPMENT
LAWS OR OTHER LEGAL REQUIREMENTS OR SPACE LEASES OR PROPERTY AGREEMENTS OR
(III) WHICH MIGHT (A) AFFECT THE VALIDITY OR PRIORITY OF ANY LOAN DOCUMENT OR
(B) HAVE A MATERIAL ADVERSE EFFECT. BORROWER IS NOT AWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH MAY GIVE RISE TO ANY ACTIONS, SUITS OR PROCEEDINGS DESCRIBED
IN THE PRECEDING SENTENCE.


(K)           UTILITIES. EACH PROJECT HAS ALL NECESSARY LEGAL ACCESS TO WATER,
GAS AND ELECTRICAL SUPPLY, STORM AND SANITARY SEWERAGE FACILITIES, OTHER
REQUIRED PUBLIC UTILITIES (WITH RESPECT TO EACH OF THE AFOREMENTIONED ITEMS, BY
MEANS OF EITHER A DIRECT CONNECTION TO THE SOURCE OF SUCH UTILITIES OR THROUGH
CONNECTIONS AVAILABLE ON PUBLICLY DEDICATED ROADWAYS DIRECTLY ABUTTING SUCH
PROJECT OR THROUGH PERMANENT INSURABLE EASEMENTS BENEFITING SUCH PROJECT), FIRE
AND POLICE PROTECTION, PARKING, AND MEANS OF DIRECT ACCESS BETWEEN SUCH PROJECT
AND PUBLIC HIGHWAYS OVER RECOGNIZED CURB CUTS (OR SUCH ACCESS TO PUBLIC HIGHWAYS
IS THROUGH PRIVATE ROADWAYS WHICH MAY BE USED FOR INGRESS AND EGRESS PURSUANT TO
PERMANENT INSURABLE EASEMENTS).


(L)            MECHANICS’ LIENS. EXCEPT AS SET FORTH IN THE TITLE POLICIES
ISSUED TO LENDER ON THE DATE HEREOF DESCRIBED IN SUBSECTION (M) BELOW, EACH
PROJECT IS FREE AND CLEAR OF ANY MECHANICS’ LIENS OR LIENS IN THE NATURE
THEREOF, AND NO RIGHTS ARE OUTSTANDING THAT UNDER LAW COULD GIVE RISE TO ANY
SUCH LIENS, ANY OF WHICH LIENS ARE OR MAY BE PRIOR TO, OR EQUAL WITH, THE LIEN
OF THE APPLICABLE MORTGAGE, EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE TITLE
INSURANCE POLICY INSURING THE LIEN OF SUCH MORTGAGE.


(M)          TITLE INSURANCE. LENDER HAS RECEIVED LENDERS’ TITLE INSURANCE
POLICIES INSURING THE MORTGAGES AS FIRST LIENS ON THE PROJECTS, SUBJECT ONLY TO
PERMITTED ENCUMBRANCES.


(N)           INSURANCE. THE PROJECTS ARE INSURED IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN ARTICLE III HEREOF.


(O)           SPACE LEASES.

(I)           BORROWER HAS DELIVERED A TRUE, CORRECT AND COMPLETE SCHEDULE OF
ALL SPACE LEASES AS OF THE DATE HEREOF, WHICH ACCURATELY AND COMPLETELY SETS
FORTH IN ALL MATERIAL RESPECTS, FOR EACH SUCH SPACE LEASE, THE FOLLOWING
(COLLECTIVELY, THE “RENT ROLL”):  THE NAME AND ADDRESS OF THE TENANT; THE LEASE
EXPIRATION DATE, EXTENSION AND RENEWAL PROVISIONS; THE BASE RENT AND PERCENTAGE
RENT PAYABLE; ALL ADDITIONAL RENT AND PASS THROUGH OBLIGATIONS; AND THE SECURITY
DEPOSIT HELD THEREUNDER AND THE LOCATION OF SUCH DEPOSIT.

40


--------------------------------------------------------------------------------




(II)          EACH SPACE LEASE CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER AND, TO THE KNOWLEDGE OF BORROWER, IS ENFORCEABLE AGAINST
THE TENANT THEREOF. NO DEFAULT ON THE PART OF BORROWER (AND, TO BORROWER’S
KNOWLEDGE, ON THE PART OF ANY TENANT) EXISTS, OR WITH THE PASSING OF TIME OR THE
GIVING OF NOTICE WOULD EXIST, (A) UNDER ANY MAJOR SPACE LEASE OR (B) TO THE BEST
KNOWLEDGE OF BORROWER, UNDER ANY OTHER SPACE LEASES WHICH WOULD, IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

(III)         NO TENANT UNDER ANY SPACE LEASE HAS, AS OF THE DATE HEREOF, PAID
RENT MORE THAN THIRTY (30) DAYS IN ADVANCE, AND THE RENTS UNDER SUCH SPACE
LEASES HAVE NOT BEEN WAIVED, RELEASED, OR OTHERWISE DISCHARGED OR COMPROMISED.

(IV)         EXCEPT AS HAS BEEN DISCLOSED BY BORROWER IN EXHIBIT H ATTACHED
HERETO, ALL WORK TO BE PERFORMED BY BORROWER UNDER THE SPACE LEASES HAS BEEN
SUBSTANTIALLY PERFORMED, ALL CONTRIBUTIONS TO BE MADE BY BORROWER TO THE TENANTS
THEREUNDER HAVE BEEN MADE EXCEPT FOR ANY HELD-BACK AMOUNTS, AND ALL OTHER
CONDITIONS PRECEDENT TO EACH SUCH TENANT’S OBLIGATIONS THEREUNDER HAVE BEEN
SATISFIED, WITH THE EXCEPTION OF SUCH OBLIGATIONS, IF ANY, WHICH, EITHER
INDIVIDUALLY OR COLLECTIVELY, ARE NOT MATERIAL IN NATURE.

(V)          EACH TENANT UNDER A SPACE LEASE OR SUCH TENANT’S AUTHORIZED
SUBTENANT IS CURRENTLY OCCUPYING THE SPACE DEMISED BY SUCH SPACE LEASE.

(VI)         BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE COPIES
OF ALL SPACE LEASES DESCRIBED IN THE RENT ROLL.

(VII)        EACH SPACE LEASE IS IN FULL FORCE AND EFFECT AND (EXCEPT AS
DISCLOSED ON THE RENT ROLL) HAS NOT BEEN ASSIGNED, MODIFIED, SUPPLEMENTED OR
AMENDED IN ANY WAY.

(VIII)       EACH TENANT UNDER EACH SPACE LEASE IS FREE FROM BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PROCEEDINGS OR, TO THE ACTUAL KNOWLEDGE OF
BORROWER, A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS.

(IX)          NO SPACE LEASE PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN A LIEN
OR ENCUMBRANCE UPON A PROJECT SUPERIOR TO THE LIEN OF THE APPLICABLE MORTGAGE.

(X)           THE OPTIONS PERMITTING TENANTS UNDER SPACE LEASES DEMISING LESS
THAN 10,000 SQUARE FEET TO TERMINATE THEIR RESPECTIVE SPACE LEASES WILL NOT, IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON ANY OR ALL OF THE PROJECTS.


(P)           PROPERTY AGREEMENTS.

(I)           BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE COPIES
OF ALL MATERIAL PROPERTY AGREEMENTS.

(II)          NO PROPERTY AGREEMENT PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN
A LIEN OR ENCUMBRANCE UPON A PROJECT SUPERIOR TO THE LIEN OF THE APPLICABLE
MORTGAGE.

41


--------------------------------------------------------------------------------




(III)         NO DEFAULT BY BORROWER (OR, TO BORROWER’S KNOWLEDGE, BY OTHER
PARTIES THERETO) EXISTS OR WITH THE PASSING OF TIME OR THE GIVING OF NOTICE OR
BOTH WOULD EXIST UNDER ANY PROPERTY AGREEMENT WHICH WOULD, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

(IV)         BORROWER HAS NOT RECEIVED OR GIVEN ANY WRITTEN COMMUNICATION WHICH
ALLEGES THAT A DEFAULT EXISTS OR, WITH THE GIVING OF NOTICE OR THE LAPSE OF
TIME, OR BOTH, WOULD EXIST UNDER THE PROVISIONS OF ANY PROPERTY AGREEMENT.

(V)          NO CONDITION EXISTS WHEREBY BORROWER OR ANY FUTURE OWNER OF A
PROJECT MAY BE REQUIRED TO PURCHASE ANY OTHER PARCEL OF LAND WHICH IS SUBJECT TO
ANY PROPERTY AGREEMENT OR WHICH GIVES ANY PERSON A RIGHT TO PURCHASE, OR RIGHT
OF FIRST REFUSAL WITH RESPECT TO, A PROJECT.

(VI)         TO THE BEST KNOWLEDGE OF BORROWER, NO OFFSET OR ANY RIGHT OF OFFSET
EXISTS RESPECTING CONTINUED CONTRIBUTIONS TO BE MADE BY ANY PARTY TO ANY
PROPERTY AGREEMENT EXCEPT AS EXPRESSLY SET FORTH THEREIN. EXCEPT AS PREVIOUSLY
DISCLOSED TO LENDER IN WRITING, NO MATERIAL EXCLUSIONS OR RESTRICTIONS ON THE
UTILIZATION, LEASING OR IMPROVEMENT OF ANY PROJECT (INCLUDING NON COMPETE
AGREEMENTS) EXIST IN ANY PROPERTY AGREEMENT.

(VII)        ALL “PRE OPENING” REQUIREMENTS CONTAINED IN ALL PROPERTY AGREEMENTS
(INCLUDING, BUT NOT LIMITED TO, ALL OFF SITE AND ON SITE CONSTRUCTION
REQUIREMENTS), IF ANY, HAVE BEEN FULFILLED, AND, TO THE BEST OF BORROWER’S
KNOWLEDGE, NO CONDITION NOW EXISTS WHEREBY ANY PARTY TO ANY SUCH PROPERTY
AGREEMENT COULD REFUSE TO HONOR ITS OBLIGATIONS THEREUNDER.

(VIII)       ALL WORK, IF ANY, TO BE PERFORMED BY BORROWER UNDER EACH OF THE
PROPERTY AGREEMENTS HAS BEEN SUBSTANTIALLY PERFORMED, ALL CONTRIBUTIONS TO BE
MADE BY BORROWER TO ANY PARTY TO SUCH PROPERTY AGREEMENTS HAVE BEEN MADE, AND
ALL OTHER CONDITIONS TO SUCH PARTY’S OBLIGATIONS THEREUNDER HAVE BEEN SATISFIED.


(Q)           PERSONAL PROPERTY. BORROWER OWNS NO PERSONAL PROPERTY THAT IS
MATERIAL TO THE OPERATION OF THE PROJECTS.


(R)            LEASING BROKERAGE AND MANAGEMENT FEES. EXCEPT AS PREVIOUSLY
DISCLOSED TO LENDER IN WRITING, THERE ARE NO BROKERAGE FEES OR COMMISSIONS
PAYABLE BY BORROWER WITH RESPECT TO THE LEASING OF SPACE AT THE PROJECTS AND
THERE ARE NO MANAGEMENT FEES PAYABLE BY BORROWER WITH RESPECT TO THE MANAGEMENT
OF THE PROJECTS.


(S)           SECURITY DEPOSITS. ALL SECURITY DEPOSITS HELD BY BORROWER IN THE
FORM OF CASH DEPOSITS WITH RESPECT TO THE PROJECTS ON THE DATE HEREOF HAVE BEEN
TRANSFERRED TO THE SECURITY DEPOSIT ACCOUNT ON THE DATE HEREOF, IF, PURSUANT TO
APPLICABLE LEGAL REQUIREMENTS, SUCH SECURITY DEPOSITS ARE REQUIRED TO BE HELD IN
A SEGREGATED ACCOUNT. BORROWER IS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS
RELATING TO SUCH SECURITY DEPOSITS AS TO WHICH FAILURE TO COMPLY MIGHT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(T)            [RESERVED.]

42


--------------------------------------------------------------------------------





(U)           REPRESENTATIONS GENERALLY. THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, AND THE REVIEW AND INQUIRY MADE ON BEHALF OF
BORROWER THEREFOR, HAVE ALL BEEN MADE BY PERSONS HAVING THE REQUISITE EXPERTISE
AND KNOWLEDGE TO PROVIDE SUCH REPRESENTATIONS AND WARRANTIES. NO REPRESENTATION,
WARRANTY OR STATEMENT OF FACT MADE BY OR ON BEHALF OF BORROWER IN THIS AGREEMENT
OR IN ANY CERTIFICATE, DOCUMENT OR SCHEDULE FURNISHED TO LENDER PURSUANT HERETO,
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING
(WHICH MAY BE TO BORROWER’S BEST KNOWLEDGE WHERE SO PROVIDED HEREIN). THERE ARE
NO FACTS PRESENTLY KNOWN TO BORROWER WHICH HAVE NOT BEEN DISCLOSED TO LENDER
WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT
NOR AS FAR AS BORROWER CAN FORESEE MIGHT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT.

Section 2.06           Removal of Lien.

(a)           Borrower shall, at its expense, maintain each Mortgage as a first
lien on the Projects encumbered thereby and shall keep the Projects free and
clear of all liens and encumbrances of any kind and nature other than the
Permitted Encumbrances. Borrower shall, within thirty (30) days following the
filing thereof, promptly discharge of record, by bond or otherwise, any such
liens and, promptly upon request by Lender, shall deliver to Lender evidence
reasonably satisfactory to Lender of the discharge thereof.


(B)           WITHOUT LIMITATION TO THE PROVISIONS OF SECTION 2.06(A) HEREOF,
BORROWER SHALL (I) PAY, FROM TIME TO TIME WHEN THE SAME SHALL BECOME DUE, ALL
CLAIMS AND DEMANDS OF MECHANICS, MATERIALMEN, LABORERS, AND OTHERS WHICH, IF
UNPAID, MIGHT RESULT IN, OR PERMIT THE CREATION OF, A LIEN ON A PROJECT OR ANY
PART THEREOF, (II) CAUSE TO BE REMOVED OF RECORD (BY PAYMENT OR POSTING OF BOND
OR SETTLEMENT OR OTHERWISE) ANY MECHANICS’, MATERIALMENS’, LABORERS’ OR OTHER
LIEN ON A PROJECT, OR ANY PART THEREOF, OR ON THE REVENUES, RENTS, ISSUES,
INCOME OR PROFIT ARISING THEREFROM, AND (III) IN GENERAL, DO OR CAUSE TO BE
DONE, WITHOUT EXPENSE TO LENDER, EVERYTHING REASONABLY NECESSARY TO PRESERVE IN
FULL THE LIEN OF THE MORTGAGES. IF BORROWER FAILS TO COMPLY WITH THE
REQUIREMENTS OF THIS SECTION 2.06(B), THEN, UPON FIVE (5) BUSINESS DAYS’ PRIOR
NOTICE TO BORROWER, LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, PAY ANY SUCH
LIEN, AND BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS AFTER LENDER’S DEMAND
THEREFOR, REIMBURSE LENDER FOR ALL SUMS SO EXPENDED, TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE FROM THE DATE ADVANCED, ALL OF WHICH SHALL BE DEEMED
PART OF THE DEBT. NOTHING CONTAINED HEREIN SHALL BE DEEMED A CONSENT OR REQUEST
OF LENDER, EXPRESS OR IMPLIED, BY INFERENCE OR OTHERWISE, TO THE PERFORMANCE OF
ANY ALTERATION, REPAIR OR OTHER WORK BY ANY CONTRACTOR, SUBCONTRACTOR OR LABORER
OR THE FURNISHING OF ANY MATERIALS BY ANY MATERIALMEN IN CONNECTION THEREWITH.


(C)           NOTWITHSTANDING THE FOREGOING, BORROWER MAY CONTEST ANY LIEN
(OTHER THAN A LIEN RELATING TO NON-PAYMENT OF IMPOSITIONS, THE CONTEST OF WHICH
SHALL BE GOVERNED BY SECTION 4.04 HEREOF) OF THE TYPE SET FORTH IN SUBPARAGRAPH
(B)(II) OF THIS SECTION 2.06 PROVIDED THAT, FOLLOWING PRIOR NOTICE TO LENDER
(I) BORROWER IS CONTESTING THE VALIDITY OF SUCH LIEN WITH DUE DILIGENCE AND IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS, WITHOUT COST OR EXPENSE TO LENDER OR
ANY OF ITS AGENTS, EMPLOYEES, OFFICERS, OR DIRECTORS, (II) BORROWER SHALL
PRECLUDE THE COLLECTION OF, OR OTHER REALIZATION UPON, ANY CONTESTED AMOUNT FROM
THE APPLICABLE PROJECT OR ANY REVENUES FROM OR INTEREST IN SUCH PROJECT,
(III) NEITHER THE PROJECT NOR ANY PART THEREOF NOR INTEREST THEREIN, SHALL BE IN
ANY DANGER OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY
BORROWER, (IV) SUCH

43


--------------------------------------------------------------------------------





CONTEST BY BORROWER SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF SUCH
PROJECT, (V) SUCH CONTEST BY BORROWER SHALL NOT SUBJECT LENDER OR BORROWER TO
THE RISK OF CIVIL OR CRIMINAL LIABILITY (OTHER THAN THE CIVIL LIABILITY OF
BORROWER FOR THE AMOUNT OF THE LIEN IN QUESTION), (VI) SUCH LIEN IS SUBORDINATE
TO THE LIEN OF THE RELATED MORTGAGE(S), (VII) BORROWER HAS NOT CONSENTED TO SUCH
LIEN, (VIII) BORROWER HAS GIVEN LENDER PROMPT NOTICE OF THE FILING OF SUCH LIEN
AND, UPON REQUEST BY LENDER FROM TIME TO TIME, NOTICE OF THE STATUS OF SUCH
CONTEST BY BORROWER AND/OR CONFIRMATION OF THE CONTINUING SATISFACTION OF THE
CONDITIONS SET FORTH IN THIS SECTION 2.06(C), (IX) BORROWER SHALL PROMPTLY PAY
THE OBLIGATION SECURED BY SUCH LIEN UPON A FINAL DETERMINATION OF BORROWER’S
LIABILITY THEREFOR, AND (X) IF REQUESTED BY LENDER, WITH RESPECT TO ANY CONTRACT
WHEREIN THE AMOUNT CLAIMED IS IN EXCESS OF $125,000.00, BORROWER SHALL DELIVER
TO LENDER CASH, A BOND OR OTHER SECURITY REASONABLY ACCEPTABLE TO LENDER EQUAL
TO 125% OF THE CONTESTED AMOUNT PURSUANT TO COLLATERAL ARRANGEMENTS REASONABLY
SATISFACTORY TO LENDER.

Section 2.07           Cost of Defending and Upholding this Agreement and the
Lien of .the Mortgages  If any action or proceeding is commenced to which Lender
is made a party relating to the Loan Documents and/or the Projects or Lender’s
interest therein or in which it becomes necessary to defend or uphold the lien
of the Mortgages or the terms of this Agreement or any other Loan Document,
Borrower shall, promptly after demand, reimburse Lender for all reasonable
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.

Section 2.08           Use of the Projects. Borrower will use, or cause to be
used, the Projects for such use as is permitted pursuant to applicable Legal
Requirements including, without limitation, under the certificate of occupancy
applicable to each such Project. Borrower shall not suffer or permit the
Projects or any portion thereof to be used by the public, any tenant, or any
Person not subject to a Lease, in a manner as is reasonably likely to impair
Borrower’s title to any of the Projects, or in such manner as may give rise to a
claim or claims of adverse usage or adverse possession by the public, or of
implied dedication of any of the Projects or any part thereof.

Section 2.09           Financial Reports.

(a)           Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP (or such other
accounting basis reasonably acceptable to Lender) consistently applied, proper
and accurate books, federal income tax returns (subject to
Section 2.09(i) hereof), records and accounts reflecting (i) all of the
financial affairs of Borrower and (ii) all items of income and expense in
connection with the operation of the Projects or in connection with any
services, equipment or furnishings provided in connection with the operation
thereof, to the extent realized by Borrower. Lender shall have the right from
time to time at all times during normal business hours upon not less than three
(3) Business Days prior notice to examine such books, federal income tax returns
(subject to Section 2.09(i) hereof), records and accounts at the office of
Borrower or other Person maintaining such books, federal income tax returns
(subject to Section 2.09(i) hereof), records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s

44


--------------------------------------------------------------------------------




and Guarantor’s accounting records with respect to the Projects, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.


(B)           BORROWER WILL FURNISH LENDER (I) ANNUALLY, WITHIN ONE HUNDRED
TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER,
(II) QUARTERLY, WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE END OF EACH FISCAL
QUARTER OF BORROWER (OTHER THAN THE FOURTH QUARTER FINANCIAL STATEMENTS, WHICH
SHALL BE DELIVERED CONTEMPORANEOUSLY WITH OR AS A PART OF THE ANNUAL FINANCIAL
STATEMENTS) AND (III) ON A MONTHLY BASIS, WITHIN THIRTY FIVE (35) DAYS FOLLOWING
THE END OF EACH CALENDAR MONTH, WITH A COMPLETE COPY OF BORROWER’S FINANCIAL
STATEMENT COVERING (I) ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND (II) THE
OPERATION OF THE PROJECTS FOR SUCH FISCAL YEAR, FISCAL QUARTERS OR CALENDAR
MONTHS, AS APPLICABLE, CONTAINING A STATEMENT OF REVENUES AND EXPENSES, A
STATEMENT OF ASSETS AND LIABILITIES AND A STATEMENT OF BORROWER’S EQUITY. LENDER
AGREES AND ACKNOWLEDGES THAT THE FORM OF THE MONTHLY STATEMENTS TO BE PROVIDED
HEREUNDER SHALL BE CONSISTENT WITH THOSE PRODUCED BY BORROWER IN THE ORDINARY
COURSE OF ITS BUSINESS PURSUANT TO ITS INTERNAL ACCOUNTING PROCEDURES AND SHALL
NOT BE REQUIRED TO BE IN COMPLIANCE WITH GAAP. BORROWER’S OBLIGATION HEREUNDER
FOR THE DELIVERY OF MONTHLY FINANCIAL STATEMENTS SHALL COMMENCE WITH THE
STATEMENTS FOR THE MONTH OF JULY 2006. TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED TO BE FURNISHED PURSUANT TO THIS SECTION 2.09(B), BORROWER SHALL
FURNISH TO LENDER (A) AN OFFICER’S CERTIFICATE CERTIFYING AS OF THE DATE THEREOF
(1) THAT THE FINANCIAL STATEMENTS ACCURATELY REPRESENT THE RESULTS OF OPERATIONS
AND FINANCIAL CONDITION OF BORROWER AND THE PROJECTS ALL (OTHER THAN THE MONTHLY
STATEMENTS) IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING BASIS REASONABLY
ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED, AND (2) WHETHER THERE EXISTS A
DEFAULT OR EVENT OF DEFAULT UNDER THE NOTE OR ANY OTHER LOAN DOCUMENT EXECUTED
AND DELIVERED BY BORROWER, AND IF SUCH EVENT OR CIRCUMSTANCE EXISTS, THE NATURE
THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO
REMEDY SUCH EVENT OR CIRCUMSTANCE AND (B) TOGETHER WITH THE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 2.09(B)(II) ABOVE, A STATEMENT SHOWING
(1) PRO-FORMA NET OPERATING INCOME FOR THE SUBSEQUENT TWELVE (12) MONTH PERIOD
ADJUSTED TO REFLECT THE ADJUSTED NET CASH FLOW (SUBJECT TO VERIFICATION BY
LENDER IN ITS REASONABLE DISCRETION) AND (2) THE CALCULATION OF THE DEBT SERVICE
COVERAGE RATIO.


(C)           BORROWER WILL FURNISH LENDER QUARTERLY, WITHIN FORTY-FIVE (45)
DAYS FOLLOWING THE END OF EACH QUARTER, WITH A TRUE, COMPLETE AND CORRECT CASH
FLOW STATEMENT WITH RESPECT TO THE PROJECTS AND THE 75 PROPERTY (AND, FOLLOWING
AN EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, MONTHLY, WITHIN TWENTY
(20) DAYS FOLLOWING THE END OF EACH MONTH, AS TO THE 75 PROPERTY) IN THE FORM
ATTACHED HERETO AS EXHIBIT J AND MADE A PART HEREOF, TOGETHER WITH AN OFFICER’S
CERTIFICATE WITH RESPECT THERETO, SHOWING (I) ALL CASH RECEIPTS OF ANY KIND
WHATSOEVER AND ALL CASH PAYMENTS AND DISBURSEMENTS, (II) YEAR-TO-DATE SUMMARIES
OF SUCH CASH RECEIPTS, PAYMENTS AND DISBURSEMENTS, AND (III) A LIST OF ALL
LITIGATION AND PROCEEDINGS AFFECTING BORROWER, SOLE MEMBER OR THE PROJECTS IN
WHICH THE AMOUNT INVOLVED IS $250,000 OR MORE, IF NOT COVERED BY INSURANCE (OR
$1,000,000 OR MORE WHETHER OR NOT COVERED BY INSURANCE).


(D)           BORROWER WILL FURNISH LENDER QUARTERLY, WITHIN FORTY-FIVE (45)
DAYS FOLLOWING THE END OF EACH QUARTER, WITH A CERTIFICATION OF MANAGER STATING
THAT ALL OPERATING EXPENSES WITH RESPECT TO THE PROJECTS WHICH HAD ACCRUED AS OF
THE LAST DAY OF THE MONTH PRECEDING THE DELIVERY OF THE CASH FLOW STATEMENT
REFERRED TO IN CLAUSE (C) ABOVE HAVE BEEN FULLY PAID OR OTHERWISE RESERVED FOR
BY MANAGER (ANY SUCH CERTIFICATION OR ANY CERTIFICATION FURNISHED BY A MANAGER
PURSUANT TO CLAUSE (C) ABOVE, A “MANAGER CERTIFICATION”).

45


--------------------------------------------------------------------------------





(E)           BORROWER WILL FURNISH LENDER (I) ANNUALLY, WITHIN THIRTY (30) DAYS
FOLLOWING THE END OF EACH YEAR, (II) QUARTERLY, WITHIN TWENTY (20) DAYS AFTER
LENDER’S REQUEST THEREFOR, AND (III) WITHIN TWENTY (20) DAYS FOLLOWING THE END
OF EACH MONTH, WITH A TRUE, COMPLETE AND CORRECT RENT ROLL FOR THE PROJECTS,
INCLUDING A LIST OF WHICH TENANTS ARE IN DEFAULT UNDER THEIR RESPECTIVE LEASES,
DATED AS OF THE DATE OF LENDER’S REQUEST, IDENTIFYING EACH TENANT, THE MONTHLY
RENT AND ADDITIONAL RENT, IF ANY, PAYABLE BY SUCH TENANT, THE EXPIRATION DATE OF
SUCH TENANT’S LEASE, THE SECURITY DEPOSIT, IF ANY, HELD BY BORROWER UNDER THE
LEASE, THE SPACE COVERED BY THE LEASE, EACH TENANT THAT HAS FILED A BANKRUPTCY,
INSOLVENCY, OR REORGANIZATION PROCEEDING SINCE DELIVERY OF THE LAST SUCH RENT
ROLL, AND THE ARREARAGES FOR SUCH TENANT, IF ANY, AND SUCH RENT ROLL SHALL BE
ACCOMPANIED BY AN OFFICER’S CERTIFICATE, DATED AS OF THE DATE OF THE DELIVERY OF
SUCH RENT ROLL, CERTIFYING THAT SUCH RENT ROLL IS TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF ITS DATE.


(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN THIRTY (30) DAYS AFTER
LENDER’S REQUEST THEREFOR, WITH SUCH FURTHER DETAILED INFORMATION WITH RESPECT
TO THE OPERATION OF THE PROJECTS AND THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE
REASONABLY REQUESTED BY LENDER.


(G)           BORROWER SHALL CAUSE MANAGER TO FURNISH TO LENDER, WITHIN FORTY
FIVE (45) DAYS FOLLOWING THE END OF EACH QUARTER (OTHER THAN THE FOURTH QUARTER,
WHICH SHALL BE DELIVERED WITH THE ANNUAL FINANCIAL STATEMENTS), A SCHEDULE OF
TENANT SECURITY DEPOSITS SHOWING ANY ACTIVITY IN THE SECURITY DEPOSIT ACCOUNT,
IF ANY, FOR SUCH QUARTER, TOGETHER WITH A CERTIFICATION OF MANAGER AS TO THE
BALANCE IN SUCH SECURITY DEPOSIT ACCOUNT, IF ANY, AND THAT SUCH TENANT SECURITY
DEPOSITS ARE BEING HELD IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS.


(H)           BORROWER WILL FURNISH LENDER ANNUALLY, WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, WITH A REPORT SETTING FORTH (I) THE NET
OPERATING INCOME FOR SUCH FISCAL YEAR, (II) THE AVERAGE OCCUPANCY RATE OF THE
PROJECTS DURING SUCH FISCAL YEAR, (III) THE CAPITAL REPAIRS, REPLACEMENTS AND
IMPROVEMENTS PERFORMED AT THE PROJECTS DURING SUCH FISCAL YEAR AND THE AGGREGATE
RECURRING REPLACEMENT EXPENDITURES MADE IN CONNECTION THEREWITH, AND (IV) THE
BALANCE CONTAINED IN EACH OF THE ESCROW ACCOUNTS AS OF THE END OF SUCH FISCAL
YEAR (WHICH BALANCE LENDER SHALL PROVIDE UPON BORROWER’S WRITTEN REQUEST
THEREFOR).


(I)            UNLESS BORROWER IS A DISREGARDED ENTITY FOR TAX PURPOSES AND NOT
REQUIRED TO FILE ANY TAX RETURNS, BORROWER SHALL FURNISH TO LENDER ANNUALLY,
WITHIN THIRTY (30) DAYS OF FILING ITS RESPECTIVE TAX RETURN, A COPY OF SUCH TAX
RETURN.


(J)            BORROWER SHALL SUBMIT TO LENDER FOR LENDER’S WRITTEN APPROVAL AN
ANNUAL BUDGET, WITH RESPECT TO EACH FISCAL YEAR DURING THE TERM OF THE LOAN, NOT
LATER THAN JANUARY 31 OF SUCH FISCAL YEAR, IN FORM REASONABLY SATISFACTORY TO
LENDER SETTING FORTH IN REASONABLE DETAIL BUDGETED MONTHLY OPERATING INCOME AND
MONTHLY OPERATING CAPITAL AND OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION,
EXPECTED CAPITAL EXPENDITURES AND RELETTING EXPENDITURES) FOR THE PROJECTS.
BORROWER HAS DELIVERED TO LENDER A TRUE, CORRECT AND COMPLETE COPY OF THE ANNUAL
BUDGET FOR 2006. EACH ANNUAL BUDGET SHALL CONTAIN, AMONG OTHER THINGS,
LIMITATIONS ON MANAGEMENT FEES, THIRD PARTY SERVICE FEES, AND OTHER EXPENSES AS
BORROWER MAY REASONABLY DETERMINE. LENDER SHALL HAVE THE RIGHT TO APPROVE SUCH
ANNUAL BUDGET WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, AND IN THE
EVENT THAT LENDER OBJECTS TO THE PROPOSED ANNUAL BUDGET SUBMITTED BY BORROWER,
LENDER SHALL ADVISE BORROWER OF SUCH OBJECTIONS WITHIN FIFTEEN (15) DAYS

46


--------------------------------------------------------------------------------





AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION
OF SUCH OBJECTIONS) AND BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF NOTICE OF ANY SUCH OBJECTIONS, REVISE SUCH ANNUAL BUDGET AND RESUBMIT
THE SAME TO LENDER. LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO SUCH
REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO
BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL REVISE THE SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED HEREIN UNTIL
LENDER APPROVES AN ANNUAL BUDGET; PROVIDED, HOWEVER, THAT IF LENDER SHALL NOT
ADVISE BORROWER OF ITS OBJECTIONS TO ANY PROPOSED ANNUAL BUDGET WITHIN THE
APPLICABLE TIME PERIOD SET FORTH IN THIS SECTION, THEN SUCH PROPOSED ANNUAL
BUDGET SHALL BE DEEMED APPROVED BY LENDER. UNTIL SUCH TIME THAT LENDER APPROVES
A PROPOSED ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY;
PROVIDED THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL
INCREASES IN BASIC CARRYING COSTS AND UTILITIES EXPENSES. IN THE EVENT THAT
BORROWER MUST INCUR AN EXTRAORDINARY EXPENSE, THEN BORROWER SHALL PROMPTLY
DELIVER TO LENDER A REASONABLY DETAILED EXPLANATION OF SUCH PROPOSED
EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, PROVIDED, HOWEVER, BORROWER SHALL
BE PERMITTED TO INCUR AN EXTRAORDINARY EXPENSE REASONABLY NECESSARY TO PREVENT
OR ADDRESS IMMINENT DANGER TO PERSONS OR PROPERTY WITHOUT THE PRIOR APPROVAL OF
LENDER PROVIDED THAT BORROWER PROMPTLY ADVISES LENDER OF SUCH EXTRAORDINARY
EXPENSE AND THE NATURE THEREOF.


(K)           IN THE EVENT THAT BORROWER FAILS TO DELIVER ANY OF THE FINANCIAL
STATEMENTS, REPORTS OR OTHER INFORMATION REQUIRED TO BE DELIVERED TO LENDER
PURSUANT TO THIS SECTION 2.09 ON OR PRIOR TO THEIR DUE DATES, IF ANY SUCH
FAILURE SHALL CONTINUE FOR TEN (10) DAYS FOLLOWING NOTICE THEREOF FROM LENDER,
BORROWER SHALL PAY TO LENDER ON EACH PAYMENT DATE FOR EACH MONTH OR PORTION
THEREOF THAT ANY SUCH FINANCIAL STATEMENT, REPORT OR OTHER INFORMATION REMAINS
UNDELIVERED, AN ADMINISTRATIVE FEE IN THE AMOUNT OF FIVE HUNDRED DOLLARS ($500)
MULTIPLIED BY THE NUMBER OF UNDELIVERED STATEMENTS, REPORTS OR OTHER ITEMS UP TO
A MAXIMUM AMOUNT OF TWO THOUSAND DOLLARS ($2,000) FOR ANY APPLICABLE REPORTING
PERIOD. BORROWER AGREES THAT SUCH ADMINISTRATIVE FEE (I) IS A FAIR AND
REASONABLE FEE NECESSARY TO COMPENSATE LENDER FOR ITS ADDITIONAL ADMINISTRATIVE
COSTS AND INCREASED COSTS RELATING TO BORROWER’S FAILURE TO DELIVER THE
AFOREMENTIONED STATEMENTS, REPORTS OR OTHER ITEMS AS AND WHEN REQUIRED HEREUNDER
AND (II) IS NOT A PENALTY.

Section 2.10           Litigation. Borrower will give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which might have a Material Adverse Effect.

Section 2.11           Updates of Representations. Borrower shall deliver to
Lender within ten (10) Business Days after the request of Lender an Officer’s
Certificate updating all of the representations and warranties contained in this
Agreement and the other Loan Documents and certifying that all of the
representations and warranties contained in this Agreement and the other Loan
Documents, as updated pursuant to such Officer’s Certificate, are true, accurate
and complete as of the date of such Officer’s Certificate.

Section 2.12           Condominium Provisions. With respect to each Project that
is comprised of condominium units (each such Project, a “Condominium”), Borrower
hereby represents and warrants, and covenants and agrees, as follows:

47


--------------------------------------------------------------------------------





(A)           TO THE BORROWER’S ACTUAL KNOWLEDGE, THE CONDOMINIUM WAS CREATED IN
ACCORDANCE WITH ALL APPLICABLE LAWS (THE “CONDOMINIUM ACT”) BY DECLARATION OF
CONDOMINIUM RECORDED IN THE REAL ESTATE RECORDS OF THE COUNTY IN WHICH SUCH
PROJECT IS LOCATED (THE “DECLARATION”). A BOARD OF MANAGERS (THE “BOARD OF
MANAGERS”) GOVERNS THE CONDOMINIUM PURSUANT TO THE BY-LAWS OF THE CONDOMINIUM
(THE “BY-LAWS”), WHICH HAVE BEEN DULY RECORDED IN SAID REAL ESTATE RECORDS. ALL
OF THE CONDOMINIUM UNITS ARE OWNED SOLELY BY THE BORROWER AND NO OTHER PERSON
HAS ANY INTEREST IN SUCH UNITS OR THE CONDOMINIUM COMMON AREAS.


(B)           IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT
CONCERNING THE USE OF INSURANCE PROCEEDS IN THE EVENT OF DAMAGE TO THE PROJECT
OR THE TERMS OF THIS AGREEMENT CONCERNING THE USE OF AWARDS FROM CONDEMNATION OR
TAKING OF THE PROJECT AND THE TERMS OF THE DECLARATION OR BY-LAWS REGARDING THE
SAME, THE TERMS AND PROVISIONS OF THE THIS AGREEMENT WILL CONTROL. IN THE EVENT
OF DAMAGE OR DESTRUCTION TO, OR CONDEMNATION OR TAKING OF, ALL OR ANY PART OF
THE CONDOMINIUM WHICH REQUIRES A VOTE OF THE UNIT OWNERS OF THE CONDOMINIUM TO
REPAIR AND RESTORE THE CONDOMINIUM, BORROWER HEREBY ASSIGNS TO LENDER BORROWER’S
FULL RIGHT AND POWER TO VOTE IN SUCH MATTERS AND HEREBY IRREVOCABLY APPOINTS
LENDER AS BORROWER’S ATTORNEY-IN-FACT COUPLED WITH AN INTEREST TO CAST
BORROWER’S VOTE IN SUCH MATTERS AS LENDER DEEMS APPROPRIATE IN ITS SOLE
JUDGMENT, CONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO
REPAIR AND RESTORATION OF PROJECTS GENERALLY.


(C)           BORROWER WILL FULLY AND FAITHFULLY PERFORM AND COMPLY IN ALL
MATERIAL RESPECTS WITH THE MATERIAL TERMS, MATERIAL CONDITIONS, AND MATERIAL
PROVISIONS OF THE DECLARATION, BY-LAWS, RULES AND REGULATIONS OF THE CONDOMINIUM
AND ANY OTHER MATERIAL DOCUMENTS CREATING OR GOVERNING THE CONDOMINIUM.


(D)           IN ADDITION TO THE EVENTS OF DEFAULT SPECIFIED IN SECTION 13.01
HEREOF, THE PRINCIPAL SUM SECURED BY THE MORTGAGES, TOGETHER WITH THE ACCRUED
AND UNPAID INTEREST THEREON, WILL IMMEDIATELY BECOME DUE AT THE OPTION OF LENDER
IF:

(1)           BORROWER FAILS WITHIN ANY APPLICABLE GRACE AND NOTICE PERIODS TO
FULLY AND FAITHFULLY PERFORM AND COMPLY WITH THE MATERIAL TERMS, CONDITIONS AND
PROVISIONS OF THE DECLARATION, BY-LAWS, RULES AND REGULATIONS OF THE
CONDOMINIUM, OR ANY OTHER DOCUMENTS CREATING OR GOVERNING THE CONDOMINIUM AND
SUCH FAILURE HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

(2)           THE DECLARATION, BY-LAWS, RULES AND REGULATIONS OF THE CONDOMINIUM
OR ANY OTHER DOCUMENT CREATING OR GOVERNING THE CONDOMINIUM IS CHANGED IN A
MANNER WHICH MATERIALLY AND ADVERSELY AFFECTS THE LIEN OR SECURITY OF THIS
AGREEMENT, AS DETERMINED BY LENDER IN ITS REASONABLE DISCRETION;

(3)           (A) THE CONDOMINIUM IS TERMINATED OR THE CONDOMINIUM IS WITHDRAWN
FROM THE PROVISIONS OF THE CONDOMINIUM ACT AND, IN EITHER CASE, THE LIEN OF THE
APPLICABLE MORTGAGE IS MATERIALLY AND ADVERSELY AFFECTED, OR (B) THE UNIT OWNERS
OF THE CONDOMINIUM DO NOT RESOLVE TO REPAIR AND RESTORE THE CONDOMINIUM AFTER
DAMAGE TO ALL OR A SUBSTANTIAL

48


--------------------------------------------------------------------------------




PART OF THE CONDOMINIUM OR AFTER CONDEMNATION OR TAKING OF ANY PART OF THE
CONDOMINIUM, SUBJECT TO THE RIGHTS OF BORROWER TO OBTAIN A RELEASE OF THE
AFFECTED PROJECT PURSUANT TO SECTION 15.02 HEREOF;

(4)           THE CONDOMINIUM ACT OR ANY PART OR PROVISIONS THEREOF IS
DETERMINED TO BE INVALID OR UNENFORCEABLE AND SUCH DETERMINATION MATERIALLY
ADVERSELY AFFECTS THE LIEN OF THE RELATED MORTGAGE OR THE RIGHTS OF LENDER
HEREUNDER, AS REASONABLY DETERMINED BY LENDER; OR

(5)           THERE IS A TRANSFER, RELEASE, CREATION OF LIENS, PARTITION,
SUBDIVISION, CONDEMNATION OR TAKING OF ALL OR PART OF THE COMMON ELEMENTS OF THE
CONDOMINIUM WHICH MATERIALLY AND ADVERSELY AFFECTS THE LIEN OR SECURITY OF THE
APPLICABLE MORTGAGE, AS REASONABLY DETERMINED BY LENDER.

In the event that any of the foregoing shall occur and continue beyond any
applicable grace and notice periods, Borrower may cure any such default by
causing, in accordance with the terms and provisions of this Agreement and the
other Loan Documents, the Release of the affected Project within 90 days
thereafter. Notwithstanding the foregoing provisions of this Section 2.12,
(i) for so long as all of the Condominium units are owned by the Borrower,
Borrower shall not be required to comply with the provisions of subsection
(c) above and (ii) Borrower shall be permitted to terminate the Condominium,
provided that (A) the lien of the Mortgage on the subject Project is not
adversely affected thereby, (B) Borrower provides to Lender evidence reasonably
satisfactory to Lender that the title policy insuring the lien of Lender’s
mortgage on the subject Project remains in full force and effect notwithstanding
such termination of the Condominium, (C) Borrower delivers to Lender not less
than thirty (30) days’ prior written notice of Borrower’s intention to terminate
such Condominium, (D) such termination of the Condominium shall not adversely
affect or otherwise diminish Lender’s rights under this Agreement or the other
Loan Documents and (E) Borrower executes and delivers to Lender, promptly
following request therefor, such documents as Lender shall reasonably require
confirming the continued validity and effectiveness of this Agreement and the
other Loan Documents.


(E)           LENDER MAY PAY FOR THE ACCOUNT AND ON BEHALF OF BORROWER ANY
AMOUNT WHICH BORROWER IS OBLIGATED TO PAY, INCLUDING COMMON CHARGES AND EXPENSES
OR SPECIAL ASSESSMENTS, TO THE BOARD OF MANAGERS OR PURSUANT TO THE DECLARATION,
BY-LAWS, RULES AND REGULATIONS OF THE CONDOMINIUM OR ANY OTHER DOCUMENTS
CREATING OR GOVERNING THE CONDOMINIUM, UPON DEFAULT, BEYOND ANY APPLICABLE GRACE
AND NOTICE PERIODS, BY BORROWER IN PAYING THE SAME, AND LENDER MAY PERFORM ANY
ACTION WHICH BORROWER MAY OR IS OBLIGATED TO DO PURSUANT TO THE DECLARATION,
BY-LAWS, RULES AND REGULATIONS OF THE CONDOMINIUM OR ANY OTHER DOCUMENT CREATING
OR GOVERNING THE CONDOMINIUM UPON DEFAULT, BEYOND ANY APPLICABLE GRACE AND
NOTICE PERIODS, BY BORROWER IN DOING THE SAME. ALL REASONABLE SUMS PAID BY
LENDER FOR THE EXPENSE OF ANY SUCH ACTION OR PROCEEDING DESCRIBED IN THIS
SECTION 2.12 (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES) SHALL BE PAID BY
BORROWER TO LENDER PROMPTLY ON DEMAND, TOGETHER WITH INTEREST THEREON AT THE
DEFAULT RATE AFTER DEMAND BY LENDER THROUGH THE DATE ACTUALLY PAID BY BORROWER.
ANY SUCH SUM PAID BY LENDER AND THE INTEREST THEREON SHALL BE A LIEN ON THE
PROJECT PRIOR TO ANY CLAIM, LIEN, RIGHT, TITLE OR INTEREST IN, TO OR ON THE
PROJECT ATTACHING OR ACCRUING

49


--------------------------------------------------------------------------------





SUBSEQUENT TO THE LIEN OF THE MORTGAGES, AND SHALL BE DEEMED TO BE EVIDENCED AND
SECURED BY THE MORTGAGES.


(F)            UPON DEFAULT BY BORROWER IN TIMELY PAYING TO LENDER ANY SUM
REQUIRED AS PROVIDED ABOVE IN SECTION 2.12(E), THE WHOLE OF THE DEBT AND ALL
OTHER SUMS AND INTEREST SECURED BY THIS AGREEMENT SHALL IMMEDIATELY BECOME DUE
AND PAYABLE AT THE OPTION OF LENDER. NOTHING CONTAINED IN SECTION 2.12(E) ABOVE
SHALL OBLIGATE LENDER TO PAY ANY SUMS OR PERFORM ANY ACTS ON BEHALF OF BORROWER.
FURTHERMORE, IF LENDER PAYS SUCH AMOUNTS OR PERFORMS SUCH ACTS ON BEHALF OF
BORROWER, THE SAME SHALL NOT CONSTITUTE A WAIVER OR FORGIVENESS BY LENDER OF
BORROWER’S DEFAULT UNDER THIS AGREEMENT OR ANY ESTOPPEL AGAINST LENDER FROM
DECLARING BORROWER IN DEFAULT HEREUNDER.


(G)           BORROWER HEREBY GRANTS TO LENDER AND ITS SUCCESSORS AND ASSIGNS, A
TRUE AND LAWFUL POWER OF ATTORNEY AND PROXY, WITH FULL POWER OF SUBSTITUTION,
FOR AND IN ITS NAME, TO VOTE AND OTHERWISE ACT WITH RESPECT TO THE PROJECT AT
ALL ANNUAL, SPECIAL, AND OTHER MEETINGS OF THE CONDOMINIUM OWNERS (THE
“OWNERS”), OR BY WRITTEN CONSENT IN LIEU THEREOF, AND AT ANY OTHER TIME BORROWER
IS REQUIRED OR PERMITTED TO VOTE OR ACT AS AN OWNER (I) AT ANY TIME BORROWER OR
THE OWNERS VOTE OR ACT TO CHANGE AN OWNER’S OR THE OWNERS’ PERCENTAGE OF THE
UNDIVIDED INTEREST IN THE COMMON ELEMENTS, IF SUCH CHANGE COULD REASONABLY BE
EXPECTED TO HAVE AN ADVERSE EFFECT UPON LENDER OR THE SECURITY FOR THE LOAN
(II) [RESERVED], (III) AT ANY TIME BORROWER OR THE OWNERS VOTE OR ACT TO MODIFY
OR AMEND THE DECLARATION, IF SUCH CHANGE COULD REASONABLY BE EXPECTED TO HAVE AN
ADVERSE EFFECT UPON LENDER OR THE SECURITY FOR THE LOAN, (IV) AT ANY TIME
BORROWER OR THE OWNERS VOTE OR ACT TO MODIFY OR AMEND THE BY-LAWS, IF SUCH
CHANGE COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT UPON LENDER OR THE
SECURITY FOR THE LOAN, (V) AT ANY TIME BORROWER OR THE OWNERS VOTE TO REPAIR OR
NOT REPAIR, AS THE CASE MAY BE, THE COMMON ELEMENTS AND/OR ANY UNIT OR UNITS (AS
SUCH TERMS ARE DEFINED IN THE DECLARATION) OF THE CONDOMINIUM UPON THE
OCCURRENCE OF A FIRE, OTHER CASUALTY OR CONDEMNATION OR EMINENT DOMAIN, AND
(VI) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER
THE LOAN DOCUMENTS, AT ANY TIME BORROWER OR THE OWNERS HAVE THE RIGHT TO VOTE
PURSUANT TO THE DECLARATION AND/OR BY-LAWS. FROM AND AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT TO REQUIRE THAT ANY MEMBERS (OR
REPRESENTATIVES) OF THE BOARD OF MANAGERS ELECTED (OR APPOINTED) BY BORROWER
TENDER THEIR WRITTEN RESIGNATION TO THE BOARD OF MANAGERS AND REPLACE SUCH
MEMBER OR REPRESENTATIVE WITH A PERSON ELECTED OR APPOINTED BY LENDER. LENDER
HAS REQUIRED THAT, WITH RESPECT TO ALL OF THE CURRENT MEMBERS SO APPOINTED OR
ELECTED BY BORROWER, WHICH ARE MITCHELL E. HERSH, MARK YEAGER, RONALD GENTILE
AND JOSEPH ADAMO, BORROWER TENDER WRITTEN RESIGNATIONS FROM EACH OF THEM AS OF
THE DATE HEREOF AND LENDER MAY SUBMIT SUCH WRITTEN RESIGNATIONS TO THE BOARD OF
MANAGERS FROM AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT. THE GRANT OF THE
POWER OF ATTORNEY AND PROXY SET FORTH ABOVE IS INTENDED TO BE FULLY EFFECTIVE
WITHOUT FURTHER ACTION BY BORROWER AND IS INTENDED TO BE RELIED UPON BY THE
OWNERS, THE BOARD OF MANAGERS AND THE CONDOMINIUM FOR ALL PURPOSES.
NOTWITHSTANDING THE FOREGOING, UPON REQUEST OF LENDER, BORROWER WILL PROMPTLY
EXECUTE AND DELIVER TO LENDER AND ITS SUCCESSORS AND ASSIGNS, A SEPARATE POWER
OF ATTORNEY AND PROXY, IN RECORDABLE FORM AND OTHERWISE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER, CONFIRMING THE FOREGOING GRANT TO LENDER.

50


--------------------------------------------------------------------------------




ARTICLE III

INSURANCE AND CASUALTY RESTORATION

Section 3.01           Insurance Coverage. Borrower shall, at its expense,
maintain the following insurance coverages with respect to the each Project
during the term of this Agreement:

(A)                  (I)       INSURANCE AGAINST LOSS OR DAMAGE BY FIRE,
CASUALTY AND OTHER HAZARDS INCLUDED IN AN “ALL-RISK” EXTENDED COVERAGE
ENDORSEMENT OR ITS EQUIVALENT, WITH SUCH ENDORSEMENTS AS LENDER MAY FROM TIME TO
TIME REASONABLY REQUIRE AND WHICH ARE CUSTOMARILY REQUIRED BY INSTITUTIONAL
LENDERS OF SIMILAR PROPERTIES SIMILARLY SITUATED IN AN AMOUNT NOT LESS THAN THE
GREATER OF (A) 100% OF THE INSURABLE REPLACEMENT VALUE OF SUCH PROJECT
(EXCLUSIVE OF THE LAND AND FOOTINGS AND FOUNDATIONS) AND (B) SUCH OTHER AMOUNT
AS IS NECESSARY TO PREVENT ANY REDUCTION IN SUCH POLICY BY REASON OF AND TO
PREVENT BORROWER, LENDER OR ANY OTHER INSURED THEREUNDER FROM BEING DEEMED TO BE
A CO-INSURER AND IF A PROJECT CONSTITUTES A LEGAL NON-CONFORMING USE, AN
ORDINANCE OF LAW COVERAGE ENDORSEMENT WHICH CONTAINS “DEMOLITION COST” (IN AN
AMOUNT EQUAL TO 10% OF THE “ALL RISK” EXTENDED INSURANCE COVERAGE), “LOSS DUE TO
OPERATION OF LAW” (IN AN AMOUNT EQUAL TO 100% OF THE “ALL RISK” EXTENDED
INSURANCE COVERAGE) AND “INCREASED COST OF CONSTRUCTION” COVERAGES (IN AN AMOUNT
EQUAL TO 25% OF THE “ALL RISK” INSURANCE EXTENDED COVERAGE), COVERING THE
PROJECT. NOT MORE FREQUENTLY THAN ONCE EVERY THREE (3) YEARS, BORROWER, AT ITS
OPTION, SHALL EITHER (A) HAVE THE APPRAISAL UPDATED OR OBTAIN A NEW APPRAISAL OF
EACH OF THE PROJECTS, (B) HAVE A VALUATION OF EACH OF THE PROJECTS MADE BY OR
FOR ITS INSURANCE CARRIER CONDUCTED BY AN APPRAISER EXPERIENCED IN VALUING
PROPERTIES OF SIMILAR TYPE TO THAT OF EACH OF THE PROJECTS WHICH ARE IN THE
GEOGRAPHICAL AREA IN WHICH THE APPLICABLE PROJECTS ARE LOCATED OR (C) PROVIDE
SUCH OTHER EVIDENCE AS WILL ENABLE LENDER TO DETERMINE, IN ITS REASONABLE
DISCRETION, WHETHER THERE SHALL HAVE BEEN AN INCREASE IN THE INSURABLE VALUE OF
THE PROJECTS AND BORROWER SHALL DELIVER SUCH UPDATED APPRAISAL, NEW APPRAISAL,
INSURANCE VALUATION OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO LENDER, AS THE
CASE MAY BE, AND, IF SUCH UPDATED APPRAISAL, NEW APPRAISAL, INSURANCE VALUATION,
OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO LENDER REFLECTS AN INCREASE IN THE
INSURABLE VALUE OF THE PROJECTS, THE AMOUNT OF INSURANCE REQUIRED HEREUNDER
SHALL BE INCREASED ACCORDINGLY AND BORROWER SHALL DELIVER EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT SUCH POLICY HAS BEEN SO INCREASED.

(II)      COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL AND
BODILY INJURY AND/OR DEATH TO ONE OR MORE PERSONS OR PROPERTY DAMAGE, OCCURRING
ON, IN OR ABOUT THE PROJECTS IN SUCH AMOUNTS AS LENDER MAY FROM TIME TO TIME
REASONABLY REQUIRE (BUT IN NO EVENT SHALL LENDER’S REQUIREMENTS BE INCREASED
MORE FREQUENTLY THAN ONCE DURING EACH TWELVE (12) MONTH PERIOD) AND WHICH ARE
CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS FOR SIMILAR PROPERTIES SIMILARLY
SITUATED, BUT NOT LESS THAN $1,000,000 PER OCCURRENCE AND $2,000,000 GENERAL
AGGREGATE ON A PER LOCATION BASIS AND, IN ADDITION THERETO, NOT LESS THAN
$75,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE SHALL BE MAINTAINED FOR
ANY AND ALL CLAIMS.

(III)     BUSINESS INCOME OR LOSS OF RENTS OR OTHER SIMILAR INSURANCE (A) WITH
LOSS PAYABLE TO LENDER, (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE
INSURANCE PROVIDED FOR IN SECTION 3.01(A)(I) HEREOF, (C) IN AN AMOUNT NOT LESS
THAN 100%

51


--------------------------------------------------------------------------------




OF THE PROJECTED FIXED OR BASE RENT PLUS PERCENTAGE RENT FOR THE SUCCEEDING
EIGHTEEN (18) MONTH PERIOD. THE AMOUNT OF SUCH INSURANCE SHALL BE DETERMINED
UPON THE EXECUTION OF THIS AGREEMENT, AND NOT MORE FREQUENTLY THAN ONCE EACH
CALENDAR YEAR THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF PROJECTED
FIXED OR BASE RENT PLUS PERCENTAGE RENT, FROM THE PROJECTS FOR THE NEXT
SUCCEEDING EIGHTEEN (18) MONTHS, (D) CONTAINING AN UNLIMITED INDEMNITY PERIOD
DURING THE TIME THAT IT TAKES TO REPAIR OR REBUILD THE DAMAGED PROPERTY, AND
(E) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT
AFTER THE PHYSICAL LOSS TO THE PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF TWELVE (12) MONTHS FROM THE DATE THAT
THE PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD. IN THE EVENT THAT A PROJECT SHALL BE DAMAGED OR DESTROYED, BORROWER
SHALL AND HEREBY DOES ASSIGN TO LENDER ALL PAYMENT OF CLAIMS UNDER THE POLICIES
OF SUCH INSURANCE, AND ALL AMOUNTS PAYABLE THEREUNDER, AND ALL NET AMOUNTS,
SHALL BE COLLECTED BY LENDER UNDER SUCH POLICIES AND SHALL BE APPLIED IN
ACCORDANCE WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED
SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO TIMELY PAY ALL AMOUNTS
DUE UNDER THE LOAN DOCUMENTS.

(IV)     INTENTIONALLY OMITTED.

(V)      INSURANCE AGAINST LOSS OR DAMAGES FROM EXPLOSION OF STEAM BOILERS, AIR
CONDITIONING EQUIPMENT, PRESSURE VESSELS OR SIMILAR APPARATUS NOW OR HEREAFTER
INSTALLED AT THE PROJECTS, IN SUCH AMOUNTS AS LENDER MAY FROM TIME TO TIME
REASONABLY REQUIRE AND WHICH ARE THEN CUSTOMARILY REQUIRED BY INSTITUTIONAL
LENDERS OF SIMILAR PROPERTIES SIMILARLY SITUATED.

(VI)     IF, AS TO ANY PROJECT, THE IMPROVEMENTS THEREON OR ANY PART THEREOF IS
SITUATED IN AN AREA DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY
(“FEMA”) AS A SPECIAL FLOOD HAZARD AREA (ZONE A OR ZONE V), FLOOD INSURANCE IN
AN AMOUNT EQUAL TO THE MINIMUM AMOUNT REQUIRED, UNDER THE TERMS OF COVERAGE, TO
COMPENSATE FOR ANY DAMAGE OR LOSS ON A REPLACEMENT BASIS (OR THE UNPAID BALANCE
OF THE INDEBTEDNESS SECURED HEREBY IF REPLACEMENT COST COVERAGE IS NOT AVAILABLE
FOR THE TYPE OF BUILDING INSURED). IN ADDITION, AT LENDER’S DISCRETION,
REGARDLESS OF WHETHER A PARTICULAR PROJECT IS LOCATED IN A SPECIAL FLOOD HAZARD
AREA, BORROWER SHALL MAINTAIN FLOOD INSURANCE IN AMOUNTS SATISFACTORY TO LENDER,
AND IN ALL CASES, HAVING A MAXIMUM PERMISSIBLE DEDUCTIBLE OF $100,000.

(VII)    WORKER’S COMPENSATION INSURANCE OR OTHER SIMILAR INSURANCE WHICH MAY BE
REQUIRED BY GOVERNMENTAL AUTHORITIES OR LEGAL REQUIREMENTS.

(VIII)   INSURANCE AGAINST LOSS RESULTING FROM MOLD, SPORES OR FUNGUS ON OR
ABOUT THE PROJECTS.

(IX)     DURING ANY PERIOD OF THE TERM OF THE LOAN THAT TRIA IS IN EFFECT, IF
“ACTS OF TERRORISM” OR OTHER SIMILAR ACTS OR EVENTS ARE HEREAFTER EXCLUDED FROM
THE INSURANCE POLICIES MAINTAINED PURSUANT TO SUBSECTIONS (I), (II) AND
(III) ABOVE, BORROWER

52


--------------------------------------------------------------------------------




SHALL OBTAIN AN ENDORSEMENT TO SUCH POLICY, OR A SEPARATE POLICY INSURING
AGAINST TERRORISM AND “FIRE FOLLOWING”, EACH IN AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF THE “FULL REPLACEMENT COST” FOR CERTIFIED ACTS OF TERRORISM AS
DEFINED BY TRIA AND IN AN AMOUNT SATISFACTORY TO LENDER FOR NON-CERTIFIED ACTS
OF TERRORISM WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT
VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND
FOOTINGS) WITH A WAIVER OF DEPRECIATION, BUT THE AMOUNT SHALL IN NO EVENT BE
LESS THAN THE TOTAL OUTSTANDING PRINCIPAL BALANCE OF THE LOAN. THE ENDORSEMENT
OR POLICY SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND
SHALL MEET RATING AGENCY CRITERIA FOR SECURITIZED LOANS. DURING  ANY PERIOD OF
THE TERM OF THE LOAN THAT TRIA IS NOT IN EFFECT, BORROWER SHALL MAINTAIN THE
INSURANCE COVERAGE DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE BUT THE TOTAL
ANNUAL PREMIUM PAYABLE BY BORROWER FOR SUCH TERRORISM COVERAGE SHALL NOT EXCEED
AN AMOUNT GREATER THAN TWO HUNDRED PERCENT (200%) OF THE TOTAL ANNUAL PREMIUM
BEING PAID BY BORROWER AS OF THE CLOSING DATE FOR SUCH TERRORISM COVERAGE.

(X)      SUCH OTHER INSURANCE AS MAY FROM TIME TO TIME BE REQUIRED BY LENDER AND
WHICH IS THEN CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS FOR SIMILAR
PROPERTIES SIMILARLY SITUATED, AGAINST OTHER INSURABLE HAZARDS, INCLUDING, BUT
NOT LIMITED TO, MALICIOUS MISCHIEF, VANDALISM, SINKHOLE AND MINE SUBSIDENCE,
WINDSTORM AND/OR EARTHQUAKE, DUE REGARD TO BE GIVEN TO THE SIZE AND TYPE OF THE
RELATED PROJECT, IMPROVEMENTS, FIXTURES AND EQUIPMENT AND THEIR LOCATION,
CONSTRUCTION AND USE. ADDITIONALLY, BORROWER SHALL CARRY SUCH INSURANCE COVERAGE
AS LENDER MAY FROM TIME TO TIME REQUIRE IF THE FAILURE TO CARRY SUCH INSURANCE
MAY RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF ANY CLASS OF
SECURITIES ISSUED IN CONNECTION WITH A SECONDARY MARKET TRANSACTION OR, IF THE
LOAN IS NOT YET PART OF A SECONDARY MARKET TRANSACTION, WOULD RESULT IN AN
INCREASE IN THE SUBORDINATION LEVELS OF ANY CLASS OF SECURITIES ANTICIPATED TO
BE ISSUED IN CONNECTION WITH A PROPOSED SECONDARY MARKET TRANSACTION.


(B)           BORROWER SHALL CAUSE ANY MANAGER OF THE PROJECTS TO MAINTAIN
FIDELITY INSURANCE IN AN AMOUNT EQUAL TO THE LEAST OF (I) THE OPERATING INCOME
OF THE APPLICABLE PROJECTS FOR THE SIX (6) MONTH PERIOD IMMEDIATELY PRECEDING
THE DATE ON WHICH THE PREMIUM FOR SUCH INSURANCE IS DUE AND PAYABLE,
(II) $500,000.00 AND (III) SUCH LESSER AMOUNT AS LENDER SHALL REASONABLY
APPROVE.

Section 3.02           Policy Terms.

(a)           All insurance required by this Article III shall be in the form
(other than with respect to Sections 3.01(a)(vi) and (vii) above when insurance
in those two sub-sections is placed with a governmental agency or
instrumentality on such agency’s forms) and amount and with deductibles as, from
time to time, shall be reasonably acceptable to Lender, under valid and
enforceable policies issued by financially responsible insurers authorized to do
business in the State where the Projects are located, with a general
policyholder’s service rating of not less than A and a financial rating of not
less than A:X as rated in the most currently available Best’s Insurance Reports
(or the equivalent, if such rating system shall hereafter be altered or
replaced) and shall have a claims paying ability rating and/or financial
strength rating, as applicable, of not less than “A” (or its equivalent), or
such lower claims paying ability rating and/or financial strength rating, as
applicable, as Lender shall, in its sole and absolute discretion, consent to,
from

53


--------------------------------------------------------------------------------




a Rating Agency (one of which after a Secondary Market Transaction in which
Standard & Poor’s rates any securities issued in connection with such Secondary
Market Transaction, shall be Standard & Poor’s), with an exception for Factory
Mutual subject to it maintaining its S&P rating of BBB and AM Best rating of
A+XV. If either rating for Factory Mutual is lowered, Borrower must replace
Factory Mutual within 60 days with other insurers that meet the requirements set
forth in this Agreement. Borrower’s failure to effect such replacement timely
shall constitute an Event of Default under this Agreement. Certified copies of
all insurance policies or certificates (the form and substance of which must be
reasonably satisfactory to Lender) evidencing such policies shall be promptly
delivered to and held by Lender. All such policies (except policies for worker’s
compensation) shall name Lender, its successors and/or assigns as an additional
named insured, shall provide for loss payable to Lender, its successors and/or
assigns and shall contain (or have attached):  (i) standard “non-contributory
mortgagee” endorsement or its equivalent relating, inter alia, to recovery by
Lender notwithstanding the negligent or willful acts or omissions of Borrower;
(ii) a waiver of subrogation endorsement as to Lender; (iii) an endorsement
indicating that neither Lender nor Borrower shall be or be deemed to be a
co-insurer with respect to any casualty risk insured by such policies and shall
provide for a deductible per loss of an amount not more than the lesser of
(x) that which is customarily maintained by owners of similar properties
similarly situated and (y) five percent (5%) of the Actual Net Cash Flow, and
(iv) a provision that such policies shall not be canceled, terminated, denied
renewal or amended, including, without limitation, any amendment reducing the
scope or limits of coverage, without at least thirty (30) days’ prior written
notice to Lender in each instance. Notwithstanding the foregoing provisions of
clause (iii) above, Lender agrees that, in lieu of a deductible under its
general liability insurance policy, Borrower may include in such policy a
self-insured retention in an amount not to exceed $150,000.00 per  occurrence,
with an aggregate cap of $2,000,000.00 per policy period. Not less than ten
(10) days prior to the expiration dates of the insurance policies obtained
pursuant to this Agreement, originals or certified copies of renewals of such
policies (or certificates evidencing such renewals) bearing notations evidencing
the payment of premiums or accompanied by other reasonable evidence of such
payment (which premiums shall not be paid by Borrower through or by any
financing arrangement which would entitle an insurer to terminate a policy)
shall be delivered by Borrower to Lender. Borrower shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Article III.


(B)           IF BORROWER FAILS TO MAINTAIN AND DELIVER TO LENDER THE CERTIFIED
COPIES OF THE POLICIES OR CERTIFICATES OF INSURANCE REQUIRED BY THIS AGREEMENT,
OR IF THERE ARE INSUFFICIENT FUNDS IN THE BASIC CARRYING COSTS ESCROW ACCOUNT TO
PAY THE PREMIUMS FOR SAME, LENDER MAY, AT ITS OPTION, PROCURE SUCH INSURANCE,
AND BORROWER SHALL PAY, OR AS THE CASE MAY BE, REIMBURSE LENDER FOR, ALL
PREMIUMS THEREON PROMPTLY, UPON DEMAND BY LENDER, WITH INTEREST THEREON AT THE
DEFAULT RATE FROM THE DATE PAID BY LENDER TO THE DATE OF REPAYMENT AND SUCH SUM
SHALL CONSTITUTE A PART OF THE DEBT.


(C)           BORROWER SHALL NOTIFY LENDER OF THE RENEWAL PREMIUM OF EACH
INSURANCE POLICY AND LENDER SHALL BE ENTITLED TO PAY SUCH AMOUNT ON BEHALF OF
BORROWER FROM THE BASIC CARRYING COSTS ESCROW ACCOUNT. WITH RESPECT TO INSURANCE
POLICIES WHICH REQUIRE PERIODIC PAYMENTS (I.E., MONTHLY OR QUARTERLY) OF
PREMIUMS, LENDER SHALL BE ENTITLED TO PAY SUCH AMOUNTS FIFTEEN (15) DAYS (OR
SUCH LESSER NUMBER OF DAYS AS LENDER SHALL DETERMINE) PRIOR TO THE RESPECTIVE
DUE DATES OF SUCH INSTALLMENTS.

54


--------------------------------------------------------------------------------





(D)           THE INSURANCE REQUIRED BY THIS AGREEMENT MAY, AT THE OPTION OF
BORROWER, BE EFFECTED BY BLANKET AND/OR UMBRELLA POLICIES ISSUED TO BORROWER
COVERING THE PROJECTS PROVIDED THAT, IN EACH CASE, THE POLICIES OTHERWISE COMPLY
WITH THE PROVISIONS OF THIS AGREEMENT AND ALLOCATE TO THE PROJECTS, FROM TIME TO
TIME (BUT IN NO EVENT LESS THAN ONCE A YEAR), THE COVERAGE SPECIFIED BY THIS
AGREEMENT, WITHOUT POSSIBILITY OF REDUCTION OR COINSURANCE BY REASON OF, OR
DAMAGE TO, ANY OTHER PROPERTY (REAL OR PERSONAL) NAMED THEREIN. IF THE INSURANCE
REQUIRED BY THIS AGREEMENT SHALL BE EFFECTED BY ANY SUCH BLANKET OR UMBRELLA
POLICIES, BORROWER SHALL FURNISH TO LENDER (I) CERTIFIED COPIES OF THE POLICIES
OR CERTIFICATES OF INSURANCE TOGETHER WITH REASONABLE ACCESS TO THE ORIGINAL OF
SUCH POLICY TO REVIEW SUCH POLICY’S COVERAGE OF THE PROJECTS, WITH SCHEDULES
ATTACHED THERETO SHOWING THE AMOUNT OF THE INSURANCE PROVIDED UNDER SUCH
POLICIES APPLICABLE TO THE PROJECTS AND (II) AN OFFICER’S CERTIFICATE SETTING
FORTH (A) THE NUMBER OF PROPERTIES COVERED BY SUCH POLICY, (B) THE LOCATION BY
CITY (IF AVAILABLE, OTHERWISE, COUNTY) AND STATE OF THE PROPERTIES, (C) THE
AVERAGE SQUARE FOOTAGE OF THE PROPERTIES, (D) A BRIEF DESCRIPTION OF THE TYPICAL
CONSTRUCTION TYPE INCLUDED IN THE BLANKET POLICY AND (E) SUCH OTHER INFORMATION
AS LENDER MAY REASONABLY REQUEST.

Section 3.03           Assignment of Policies.

(a)           Borrower hereby assigns to Lender the proceeds of all insurance
(other than worker’s compensation and liability insurance) obtained pursuant to
this Agreement, all of which proceeds shall be payable to Lender as collateral
and further security for the payment of the Debt and the performance of
Borrower’s obligations hereunder and under the other Loan Documents, and
Borrower hereby authorizes and directs the issuer of any such insurance to make
payment of such proceeds directly to Lender, except as provided in
Section 3.04(a)(ii) below. Except as otherwise expressly provided in
Section 3.04 or elsewhere in this Article III, Lender shall have the option, in
its discretion, and without regard to the adequacy of its security, to apply all
or any part of the proceeds it may receive pursuant to this Article in such
manner as Lender may elect to any one or more of the following:  (i) the payment
of the Debt, whether or not then due, in any proportion or priority as Lender,
in its discretion, may elect, (ii) the repair or restoration of the affected
Project, (iii) the cure of any Event of Default or (iv) the reimbursement of the
costs and expenses of Lender incurred pursuant to the terms hereof in connection
with the recovery of the Insurance Proceeds. Nothing herein contained shall be
deemed to excuse Borrower from repairing or maintaining the Projects as provided
in this Agreement or restoring all damage or destruction to the Projects,
regardless of the sufficiency of the Insurance Proceeds, and the application or
release by Lender of any Insurance Proceeds shall not cure or waive any Default
or notice of Default.


(B)           IN THE EVENT OF THE FORECLOSURE OF A MORTGAGE OR ANY OTHER
TRANSFER OF TITLE OR ASSIGNMENT OF ALL OR ANY PART OF THE PROJECTS IN
EXTINGUISHMENT, IN WHOLE OR IN PART, OF THE DEBT, ALL RIGHT, TITLE AND INTEREST
OF BORROWER IN AND TO ALL POLICIES OF INSURANCE REQUIRED BY THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSOR IN INTEREST TO BORROWER OR THE PURCHASER
OF THE PROJECTS. IF, PRIOR TO THE RECEIPT BY LENDER OF ANY PROCEEDS, THE
PROJECTS OR ANY PORTION THEREOF SHALL HAVE BEEN SOLD ON FORECLOSURE OF ANY OR
ALL OF THE MORTGAGES OR BY DEED IN LIEU THEREOF OR OTHERWISE, OR ANY CLAIM UNDER
SUCH INSURANCE POLICY ARISING DURING THE TERM OF THIS AGREEMENT IS NOT PAID
UNTIL AFTER THE EXTINGUISHMENT OF THE DEBT, AND LENDER SHALL NOT HAVE RECEIVED
THE ENTIRE AMOUNT OF THE DEBT OUTSTANDING AT THE TIME OF SUCH EXTINGUISHMENT,
WHETHER OR NOT A DEFICIENCY JUDGMENT ON THIS AGREEMENT SHALL HAVE BEEN SOUGHT OR
RECOVERED OR DENIED,

55


--------------------------------------------------------------------------------





THEN, THE PROCEEDS OF ANY SUCH INSURANCE TO THE EXTENT OF THE AMOUNT OF THE DEBT
NOT SO RECEIVED, SHALL BE PAID TO AND BE THE PROPERTY OF LENDER, TOGETHER WITH
INTEREST THEREON AT THE DEFAULT RATE, AND THE REASONABLE ATTORNEY’S FEES, COSTS
AND DISBURSEMENTS INCURRED BY LENDER IN CONNECTION WITH THE COLLECTION OF THE
PROCEEDS WHICH SHALL BE PAID TO LENDER AND BORROWER HEREBY ASSIGNS, TRANSFERS
AND SETS OVER TO LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO
SUCH PROCEEDS. NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
LENDER SHALL NOT BE DEEMED TO BE A TRUSTEE OR OTHER FIDUCIARY WITH RESPECT TO
ITS RECEIPT OF ANY SUCH PROCEEDS, WHICH MAY BE COMMINGLED WITH ANY OTHER MONIES
OF LENDER; PROVIDED, HOWEVER, THAT LENDER SHALL USE SUCH PROCEEDS FOR THE
PURPOSES AND IN THE MANNER PERMITTED BY THIS AGREEMENT. ANY PROCEEDS DEPOSITED
WITH LENDER SHALL BE HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT, BUT LENDER
MAKES NO REPRESENTATION OR WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF
ANY, WHICH MAY ACCRUE ON SUCH DEPOSIT AND SHALL HAVE NO LIABILITY IN CONNECTION
THEREWITH. INTEREST ACCRUED, IF ANY, ON THE PROCEEDS SHALL BE DEEMED TO
CONSTITUTE A PART OF THE PROCEEDS FOR PURPOSES OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION 3.03(B) SHALL SURVIVE FORECLOSURE, DEED IN LIEU THEREOF OR OTHER
TERMINATION OF ANY OF THE MORTGAGES OR THE EXERCISE OF THE RIGHTS AND REMEDIES
OF LENDER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AFTER A DEFAULT.

Section 3.04           Casualty Restoration.

(a)           (i)  In the event of any material damage to or destruction of a
Project (or any part thereof), Borrower shall give prompt written notice to
Lender (which notice shall set forth Borrower’s good faith estimate of the cost
of repairing or restoring such damage or destruction, or if Borrower cannot
reasonably estimate the anticipated cost of restoration, Borrower shall
nonetheless give Lender prompt notice of the occurrence of such damage or
destruction, and will diligently proceed to obtain estimates to enable Borrower
to quantify the anticipated cost and time required for such restoration,
whereupon Borrower shall promptly notify Lender of such good faith estimate)
and, provided that restoration does not violate any Legal Requirements, Borrower
shall promptly commence and diligently prosecute to completion the repair,
restoration or rebuilding of the Project so damaged or destroyed to a condition
such that the Project shall be at least equal in value to that immediately prior
to the damage to the extent practicable, in full compliance with all Legal
Requirements and the provisions of all Leases, and in accordance with
Section 3.04(b) below. Such repair, restoration or rebuilding of the affected
Project are sometimes hereinafter collectively referred to as the “Work”.

(II)      BORROWER SHALL NOT ADJUST, COMPROMISE OR SETTLE ANY CLAIM FOR
INSURANCE PROCEEDS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT, EXCEPT DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER’S CONSENT SHALL NOT BE REQUIRED WITH
RESPECT TO THE ADJUSTMENT, COMPROMISING OR SETTLEMENT OF ANY CLAIM FOR INSURANCE
PROCEEDS IN AN AMOUNT NO MORE THAN THE LESSER OF (I) FIVE PERCENT (5%) OF THE
ALLOCATED LOAN AMOUNT FOR THE APPLICABLE PROJECT, AND (II) $1,000,000.00. IN
ADDITION, IF DAMAGE TO A PROPERTY COVERED BY ANY OF THE POLICIES REQUIRED TO BE
MAINTAINED UNDER THIS AGREEMENT OCCURS WHERE THE LOSS DOES NOT EXCEED
$500,000.00, PROVIDED NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER IS HEREBY AUTHORIZED TO COLLECT AND RECEIPT FOR THE
INSURANCE PROCEEDS AND AGREES TO UTILIZE THE SAME FOR REPAIR AND RESTORATION AS
REQUIRED UNDER THIS AGREEMENT.

56


--------------------------------------------------------------------------------


(III)     SUBJECT TO SECTION 3.04(A)(IV), LENDER SHALL APPLY ANY INSURANCE
PROCEEDS WHICH IT MAY RECEIVE TOWARDS THE WORK IN ACCORDANCE WITH
SECTION 3.04(B) AND THE OTHER APPLICABLE SECTIONS OF THIS ARTICLE III.

(IV)     IF (A) AN EVENT OF DEFAULT SHALL EXIST, (B) LENDER IS NOT REASONABLY
SATISFIED THAT THE DEBT SERVICE COVERAGE RATIO, AFTER SUBSTANTIAL COMPLETION OF
THE WORK AND A REASONABLE AMOUNT OF TIME TO EFFECT THE LEASING UP OF THE
PROJECT, WILL BE AT LEAST EQUAL TO THE GREATER OF (X) THE DEBT SERVICE COVERAGE
RATIO AS OF THE DAY IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CASUALTY AND
(Y) THE DEBT SERVICE COVERAGE RATIO AS OF THE DATE HEREOF, (C) MORE THAN THIRTY
PERCENT (30%) OF THE REASONABLY ESTIMATED FAIR MARKET VALUE OF THE AFFECTED
PROJECT IS DAMAGED OR DESTROYED, (D) ONE OR MORE MAJOR LEASES CONSTITUTING IN
EXCESS OF TWENTY-FIVE PERCENT (25%) OF THE LEASEABLE SQUARE FOOTAGE OF THE
PROJECT THAT IS PHYSICALLY AFFECTED BY SUCH DESTRUCTION SHALL NOT CONTINUE IN
FULL FORCE AND EFFECT OR ARE NOT REASONABLY LIKELY (AS REASONABLY DETERMINED BY
LENDER) TO BE REPLACED WITHIN SIX (6) MONTHS FOLLOWING COMPLETION OF THE WORK
WITH SPACE LEASE(S) ACCEPTABLE TO LENDER, (E) LENDER IS NOT REASONABLY SATISFIED
THAT THE WORK CAN BE SUBSTANTIALLY COMPLETED (SUBJECT ONLY TO MINOR PUNCHLIST
ITEMS) SIX (6) MONTHS PRIOR TO MATURITY OR (F) LENDER SHALL BE SATISFIED THAT
ANY OPERATING DEFICITS, INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST UNDER THE NOTE, WHICH WILL BE INCURRED WITH RESPECT TO THE PROJECT AS A
RESULT OF THE OCCURRENCE OF ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE
CASE MAY BE, WILL BE COVERED OUT OF THE INSURANCE COVERAGE REFERRED TO IN
SECTION 3.01(A)(III) ABOVE (EACH, A “SUBSTANTIAL CASUALTY”), LENDER SHALL HAVE
THE OPTION, IN ITS SOLE DISCRETION TO APPLY THE APPLICABLE INSURANCE PROCEEDS IT
MAY RECEIVE PURSUANT TO THIS AGREEMENT (LESS ANY OUT-OF-POCKET COST TO LENDER OF
RECOVERING AND PAYING OUT SUCH PROCEEDS INCURRED PURSUANT TO THE TERMS HEREOF
AND NOT OTHERWISE REIMBURSED TO LENDER, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES) TO THE PAYMENT OF THE DEBT, WITHOUT ANY
PREPAYMENT FEE OR CHARGE OF ANY KIND, OR TO ALLOW SUCH PROCEEDS TO BE USED FOR
THE WORK PURSUANT TO THE TERMS AND SUBJECT TO THE CONDITIONS OF
SECTION 3.04(B) HEREOF AND THE OTHER APPLICABLE SECTIONS OF THIS ARTICLE III. IN
THE EVENT THAT LENDER SHALL ELECT TO APPLY SUCH PROCEEDS TO THE DEBT, (I) THE
ALLOCATED LOAN AMOUNT OF THE AFFECTED PROJECT SHALL BE REDUCED ON A DOLLAR FOR
DOLLAR BASIS WITH THE AMOUNT OF PROCEEDS SO APPLIED, (II) BORROWER SHALL HAVE
THE RIGHT, NOTWITHSTANDING WHETHER THE LOCKOUT DATE HAS OR HAS NOT OCCURRED, TO
CAUSE A RELEASE OF SUCH PROJECT, AND (III) IN CONNECTION WITH SUCH RELEASE,
(A) THE RELEASE AMOUNT SHALL BE THE ALLOCATED LOAN AMOUNT OF SUCH PROJECT AS SO
REDUCED AND (B) BORROWER SHALL NOT BE REQUIRED TO SATISFY THE OTHER CONDITIONS
TO A RELEASE WITH RESPECT TO THE PROJECT, EXCEPT THOSE SET FORTH IN
SECTION 15.02(B), (C), (F), (H) AND (I).

(V)      IN THE EVENT THAT LENDER ELECTS OR IS OBLIGATED HEREUNDER TO ALLOW
INSURANCE PROCEEDS TO BE USED FOR THE WORK, ANY EXCESS PROCEEDS REMAINING AFTER
COMPLETION OF SUCH WORK SHALL BE APPLIED TO THE PAYMENT OF THE DEBT WITHOUT ANY
PREPAYMENT FEE OR CHARGE OF ANY KIND.


(B)           IF ANY CONDEMNATION PROCEEDS IN ACCORDANCE WITH SECTION 6.01(A),
OR ANY INSURANCE PROCEEDS IN ACCORDANCE WITH SECTION 3.04(A), ARE TO BE APPLIED
TO THE REPAIR, RESTORATION OR REBUILDING OF A PROJECT, THEN SUCH PROCEEDS SHALL
BE DEPOSITED INTO A SEGREGATED INTEREST-BEARING BANK ACCOUNT AT THE BANK, WHICH
SHALL BE AN ELIGIBLE ACCOUNT, HELD BY LENDER AND SHALL

57


--------------------------------------------------------------------------------




be paid out from time to time to Borrower as the Work progresses (less any
out-of-pocket cost to Lender of recovering and paying out such proceeds,
including, without limitation, reasonable attorneys’ fees and costs allocable to
inspecting the Work and the plans and specifications therefor) subject to
Section 5.13 hereof and to all of the following conditions:

(i)       An Independent architect or engineer selected by Borrower and
reasonably acceptable to Lender (an “Architect” or “Engineer”) or a Person
otherwise reasonably acceptable to Lender, shall have delivered to Lender a
certificate estimating the cost of completing the Work, and, if the amount set
forth therein is more than the sum of the amount of Insurance Proceeds then
being held by Lender in connection with a casualty and amounts agreed to be paid
as part of a final settlement under the insurance policy upon or before
completion of the Work, Borrower shall have delivered to Lender (A) cash
collateral in an amount equal to such excess, (B) an unconditional, irrevocable,
clean sight draft letter of credit, in form, substance and issued by a bank
reasonably acceptable to Lender, in the amount of such excess and draws on such
letter of credit shall be made by Lender to make payments pursuant to this
Article III following exhaustion of the Insurance Proceeds therefore, (C) a
completion bond in form, substance and issued by a surety company reasonably
acceptable to Lender, or (D) such other collateral as shall be reasonably
acceptable to Lender.

 

(II)      IF THE COST OF THE WORK IS REASONABLY ESTIMATED BY AN ARCHITECT OR
ENGINEER IN A CERTIFICATION REASONABLY ACCEPTABLE TO LENDER TO BE EQUAL TO OR
EXCEED FIVE PERCENT (5%) OF THE LOAN AMOUNT, SUCH WORK SHALL BE PERFORMED UNDER
THE SUPERVISION OF AN ARCHITECT OR ENGINEER, IT BEING UNDERSTOOD THAT THE PLANS
AND SPECIFICATIONS WITH RESPECT THERETO SHALL PROVIDE FOR WORK SO THAT, UPON
COMPLETION THEREOF, THE PROJECT SHALL BE AT LEAST EQUAL IN REPLACEMENT VALUE AND
GENERAL UTILITY TO THE PROJECT PRIOR TO THE DAMAGE OR DESTRUCTION.

(III)     EACH REQUEST FOR PAYMENT SHALL BE MADE ON NOT LESS THAN TEN (10) DAYS’
PRIOR NOTICE TO LENDER AND SHALL BE ACCOMPANIED BY A CERTIFICATE OF AN ARCHITECT
OR ENGINEER, OR, IF THE WORK IS NOT REQUIRED TO BE SUPERVISED BY AN ARCHITECT OR
ENGINEER, BY AN OFFICER’S CERTIFICATE STATING (A) THAT PAYMENT IS FOR WORK
COMPLETED IN COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, IF REQUIRED UNDER
CLAUSE (II) ABOVE, (B) THAT THE SUM REQUESTED IS REQUIRED TO REIMBURSE BORROWER
FOR PAYMENTS BY BORROWER TO DATE, OR IS DUE TO THE CONTRACTORS, SUBCONTRACTORS,
MATERIALMEN, LABORERS, ENGINEERS, ARCHITECTS OR OTHER PERSONS RENDERING SERVICES
OR MATERIALS FOR THE WORK (GIVING A BRIEF DESCRIPTION OF SUCH SERVICES AND
MATERIALS), AND THAT WHEN ADDED TO ALL SUMS PREVIOUSLY PAID OUT BY LENDER DOES
NOT EXCEED THE VALUE OF THE WORK DONE TO THE DATE OF SUCH CERTIFICATE, (C) IF
THE SUM REQUESTED IS TO COVER PAYMENT RELATING TO REPAIR AND RESTORATION OF
PERSONAL PROPERTY REQUIRED OR RELATING TO THE PROJECT, THAT TITLE TO THE
PERSONAL PROPERTY ITEMS COVERED BY THE REQUEST FOR PAYMENT IS VESTED IN BORROWER
(UNLESS BORROWER IS LESSEE OF SUCH PERSONAL PROPERTY), AND (D) THAT THE
INSURANCE PROCEEDS AND OTHER AMOUNTS DEPOSITED BY BORROWER HELD BY LENDER AFTER
SUCH PAYMENT IS NOT LESS THAN THE ESTIMATED REMAINING COST TO COMPLETE SUCH
WORK; PROVIDED, HOWEVER, THAT IF SUCH CERTIFICATE IS GIVEN BY AN ARCHITECT OR
ENGINEER, SUCH ARCHITECT OR ENGINEER SHALL CERTIFY AS TO CLAUSE (A) ABOVE, AND
SUCH OFFICER’S CERTIFICATE SHALL CERTIFY AS TO THE REMAINING CLAUSES ABOVE, AND
PROVIDED, FURTHER, THAT LENDER SHALL NOT BE OBLIGATED TO DISBURSE SUCH FUNDS IF
LENDER DETERMINES, IN

58


--------------------------------------------------------------------------------




LENDER’S REASONABLE DISCRETION, THAT BORROWER IS NOT BE IN COMPLIANCE WITH THIS
SECTION 3.04(B). ADDITIONALLY, EACH REQUEST FOR PAYMENT SHALL CONTAIN A
STATEMENT SIGNED BY BORROWER STATING THAT THE REQUESTED PAYMENT IS FOR WORK
SATISFACTORILY DONE TO DATE.

(IV)     EACH REQUEST FOR PAYMENT SHALL BE ACCOMPANIED BY BILLS AND INVOICES
COVERING THAT PART OF THE WORK FOR WHICH PAYMENT OR REIMBURSEMENT IS BEING
REQUESTED AND, IF REQUIRED BY LENDER, WAIVERS OF LIEN (WHICH MAY BE CONDITIONED
UPON PAYMENT), IN CUSTOMARY FORM AND SUBSTANCE, A SEARCH PREPARED BY A TITLE
COMPANY OR LICENSED ABSTRACTOR, OR BY OTHER EVIDENCE REASONABLY SATISFACTORY TO
LENDER THAT THERE HAS NOT BEEN FILED WITH RESPECT TO THE PROJECT ANY MECHANIC’S
OR OTHER LIEN OR INSTRUMENT FOR RETENTION OF TITLE RELATING TO ANY PART OF THE
WORK NOT DISCHARGED OF RECORD. ADDITIONALLY, AS TO ANY PERSONAL PROPERTY COVERED
BY THE REQUEST FOR PAYMENT, LENDER SHALL BE FURNISHED WITH EVIDENCE OF HAVING
INCURRED A PAYMENT OBLIGATION THEREFOR AND SUCH FURTHER EVIDENCE REASONABLY
SATISFACTORY TO ASSURE LENDER THAT UCC FILINGS THEREFOR PROVIDE A VALID FIRST
LIEN ON THE PERSONAL PROPERTY.

(V)      LENDER SHALL HAVE THE RIGHT TO INSPECT THE WORK AT ALL REASONABLE TIMES
UPON REASONABLE PRIOR NOTICE AND MAY CONDITION ANY DISBURSEMENT OF INSURANCE
PROCEEDS UPON SATISFACTORY COMPLIANCE BY BORROWER WITH THE PROVISIONS HEREOF.
NEITHER THE APPROVAL BY LENDER OF ANY REQUIRED PLANS AND SPECIFICATIONS FOR THE
WORK NOR THE INSPECTION BY LENDER OF THE WORK SHALL MAKE LENDER RESPONSIBLE FOR
THE PREPARATION OF SUCH PLANS AND SPECIFICATIONS, OR THE COMPLIANCE OF SUCH
PLANS AND SPECIFICATIONS OF THE WORK, WITH ANY APPLICABLE LAW, REGULATION,
ORDINANCE, COVENANT OR AGREEMENT.

(VI)     INSURANCE PROCEEDS SHALL NOT BE DISBURSED MORE FREQUENTLY THAN ONCE
EVERY THIRTY (30) DAYS.

(VII)    UNTIL SUCH TIME AS THE WORK HAS BEEN SUBSTANTIALLY COMPLETED, LENDER
SHALL NOT BE OBLIGATED TO DISBURSE UP TO TEN PERCENT (10%) OF THE COST OF THE
WORK (THE “RETENTION AMOUNT”) TO BORROWER. UPON SUBSTANTIAL COMPLETION OF THE
WORK, BORROWER SHALL SEND NOTICE THEREOF TO LENDER AND, SUBJECT TO THE
CONDITIONS OF SECTION 3.04(B)(I)-(IV), LENDER SHALL DISBURSE ONE-HALF OF THE
RETENTION AMOUNT TO BORROWER; PROVIDED, HOWEVER, THAT THE REMAINING ONE-HALF OF
THE RETENTION AMOUNT SHALL BE DISBURSED TO BORROWER WHEN LENDER SHALL HAVE
RECEIVED COPIES OF ANY AND ALL FINAL CERTIFICATES OF OCCUPANCY OR OTHER
CERTIFICATES, LICENSES AND PERMITS REQUIRED FOR THE OWNERSHIP, OCCUPANCY AND
OPERATION OF THE PROJECT IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS. BORROWER
HEREBY COVENANTS TO DILIGENTLY SEEK TO OBTAIN ANY SUCH CERTIFICATES, LICENSES
AND PERMITS; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE
RETENTION AMOUNT BEING HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN ENGAGED IN THE WORK AS OF THE DATE UPON WHICH THE ARCHITECT OR
ENGINEER CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR
MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS
THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL SUMS DUE TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY REQUESTED BY
LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY, AND LENDER
RECEIVES AN ENDORSEMENT TO THE APPLICABLE TITLE INSURANCE POLICY INSURING THE
CONTINUED PRIORITY OF THE

59


--------------------------------------------------------------------------------




LIEN OF THE APPLICABLE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY PREMIUM PAYABLE
FOR SUCH ENDORSEMENT.

(VIII)   UPON FAILURE ON THE PART OF BORROWER PROMPTLY TO COMMENCE THE WORK OR
TO PROCEED DILIGENTLY AND CONTINUOUSLY (SUBJECT ONLY TO FORCE MAJEURE) TO
COMPLETION OF THE WORK, WHICH FAILURE SHALL CONTINUE AFTER NOTICE FOR THIRTY
(30) DAYS (BUT IN NO EVENT MORE THAN NINETY (90) DAYS IN THE CASE OF FORCE
MAJEURE), LENDER MAY APPLY ANY INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS IT
THEN OR THEREAFTER HOLDS TO THE PAYMENT OF THE DEBT IN ACCORDANCE WITH THE
PROVISIONS OF THE NOTE; PROVIDED, HOWEVER, THAT LENDER SHALL BE ENTITLED TO
APPLY AT ANY TIME ALL OR ANY PORTION OF THE INSURANCE PROCEEDS OR CONDEMNATION
PROCEEDS IT THEN HOLDS TO THE EXTENT NECESSARY TO CURE ANY EVENT OF DEFAULT
UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT.


(C)           IF BORROWER (I) WITHIN NINETY (90) DAYS AFTER THE OCCURRENCE OF
ANY DAMAGE TO ANY PROJECT OR ANY PORTION THEREOF (OR SUCH SHORTER PERIOD AS MAY
BE REQUIRED UNDER ANY MAJOR SPACE LEASE) SHALL FAIL TO SUBMIT TO LENDER FOR
APPROVAL PLANS AND SPECIFICATIONS (IF REQUIRED PURSUANT TO
SECTION 3.04(B)(II) HEREOF) FOR THE WORK (APPROVED BY THE ARCHITECT AND BY ALL
GOVERNMENTAL AUTHORITIES WHOSE APPROVAL IS REQUIRED), (II) AFTER ANY SUCH PLANS
AND SPECIFICATIONS ARE APPROVED BY ALL GOVERNMENTAL AUTHORITIES, THE ARCHITECT
AND LENDER, SHALL FAIL TO PROMPTLY COMMENCE SUCH WORK OR (III) SHALL FAIL TO
DILIGENTLY PROSECUTE SUCH WORK TO COMPLETION, THEN, IN ADDITION TO ALL OTHER
RIGHTS AVAILABLE HEREUNDER, AT LAW OR IN EQUITY, LENDER, OR ANY RECEIVER OF ANY
PROJECT OR ANY PORTION THEREOF, UPON FIVE (5) BUSINESS DAYS PRIOR NOTICE TO
BORROWER (EXCEPT IN THE EVENT OF EMERGENCY IN WHICH CASE NO NOTICE SHALL BE
REQUIRED), MAY (BUT SHALL HAVE NO OBLIGATION TO) PERFORM OR CAUSE TO BE
PERFORMED SUCH WORK, AND MAY TAKE SUCH OTHER STEPS AS IT REASONABLY DEEMS
ADVISABLE. BORROWER HEREBY WAIVES, FOR BORROWER, ANY CLAIM, OTHER THAN FOR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AGAINST LENDER AND ANY RECEIVER ARISING OUT OF
ANY ACT OR OMISSION OF LENDER OR SUCH RECEIVER PURSUANT TO THIS PARAGRAPH (C),
AND LENDER MAY APPLY ALL OR ANY PORTION OF THE INSURANCE PROCEEDS (WITHOUT THE
NEED TO FULFILL ANY OTHER REQUIREMENTS OF THIS SECTION 3.04) TO REIMBURSE LENDER
AND SUCH RECEIVER, FOR ALL COSTS NOT REIMBURSED TO LENDER OR SUCH RECEIVER UPON
DEMAND TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH
AMOUNTS ARE ADVANCED UNTIL THE SAME ARE PAID TO LENDER OR THE RECEIVER.


(D)           EXCEPT AS PROVIDED IN SECTION 3.04(A)(II) ABOVE, BORROWER HEREBY
IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST,
TO COLLECT AND RECEIVE ANY INSURANCE PROCEEDS PAID WITH RESPECT TO ANY PORTION
OF THE PROJECTS OR THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED HEREUNDER,
AND TO ENDORSE ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS REPRESENTING ANY
INSURANCE PROCEEDS WHETHER PAYABLE BY REASON OF LOSS THEREUNDER OR OTHERWISE.

Section 3.05           Compliance with Insurance Requirements. Borrower promptly
shall comply with, and shall cause the Projects to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of any of
the Projects or any portion thereof provided a Borrower shall have a right to
contest in good faith and with diligence such Insurance Requirements provided
(a) no Event of Default shall exist during such contest and such contest shall
not subject any of the Projects or any portion thereof to any lien or affect the
priority of the lien of the related Mortgage, (b) failure to comply with such
Insurance Requirements will not subject Lender or

60


--------------------------------------------------------------------------------




any of its agents, employees, officers or directors to any civil or criminal
liability, (c) such contest will not cause any reduction in insurance coverage,
(d) such contest shall not affect the ownership, use or occupancy of any of the
Projects, (e) none of the Projects or any part thereof or any interest therein
shall not be in any danger of being sold, forfeited or lost by reason of such
contest by Borrower, (f) Borrower has given Lender prompt notice of such contest
and, upon request by Lender from time to time, notice of the status of such
contest by Borrower and/or information of the continuing satisfaction of the
conditions set forth in clauses (a) through (e) of this Section 3.05, (g) upon a
final determination of such contest, Borrower shall promptly comply with the
requirements thereof, and (h) prior to and during such contest, Borrower shall
furnish to Lender security satisfactory to Lender, in its reasonable discretion,
against loss or injury by reason of such contest or the non-compliance with such
Insurance Requirement (and if such security is cash, Lender shall deposit the
same in an interest-bearing account and interest accrued thereon, if any, shall
be deemed to constitute a part of such security for purposes of this Agreement
and the Mortgages, but Lender (i) makes no representation or warranty as to the
rate or amount of interest, if any, which may accrue thereon and shall have no
liability in connection therewith and (ii) shall not be deemed to be a trustee
or fiduciary with respect to its receipt of any such security and any such
security may be commingled with other monies of Lender). If Borrower shall use
any of the Projects or any portion thereof in any manner which could permit the
insurer to cancel any insurance required to be provided hereunder, Borrower
immediately shall obtain a substitute policy which shall satisfy the
requirements of this Agreement and which shall be effective on or prior to the
date on which any such other insurance policy shall be canceled. Borrower shall
not by any action or omission invalidate any insurance policy required to be
carried hereunder unless such policy is replaced as aforesaid, or materially
increase the premiums on any such policy above the normal premium charged for
such policy. Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any insurance proceeds lawfully or equitably payable to Lender in
connection with the transaction contemplated hereby.

Section 3.06           Event of Default During Restoration. Notwithstanding
anything to the contrary contained in this Agreement including, without
limitation, the provisions of this Article 3, if an Event of Default exists
(a) at the time of any casualty affecting a Project or any part thereof, or
(b) at any time during any Work, or (c) at any time that Lender is holding or is
entitled to receive any Insurance Proceeds pursuant to this Agreement, then
Lender shall have no obligation to make such proceeds available for Work and
Lender shall have the right and option, to be exercised in its sole and absolute
discretion and election, with respect to the Insurance Proceeds, either to
retain and apply such proceeds in reimbursement for the actual costs, fees and
expenses incurred by Lender in accordance with the terms hereof in connection
with the adjustment of the loss and any balance toward payment of the Debt in
such priority and proportions as Lender, in its sole discretion, shall deem
proper, or towards the Work, upon such terms and conditions as Lender shall
determine, or to cure such Event of Default, or to any one or more of the
foregoing as Lender, in its sole and absolute discretion, may determine. If
Lender shall receive and retain such Insurance Proceeds, the lien of the
Mortgages shall be reduced only by the amount thereof received, after
reimbursement to Lender of expenses of collection, and actually applied by
Lender in reduction of the principal sum payable under the Note in accordance
with the Note.

61


--------------------------------------------------------------------------------




Section 3.07           Application of Proceeds to Debt Reduction.

(a)           No damage to any Project, or any part thereof, by fire or other
casualty whatsoever, whether such damage be partial or total, shall relieve
Borrower from its liability to pay in full the Debt and to perform its
obligations under this Agreement and the other Loan Documents.


(B)           IF ANY INSURANCE PROCEEDS ARE APPLIED TO REDUCE THE DEBT, LENDER
SHALL APPLY THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THE NOTE.


ARTICLE IV


IMPOSITIONS

Section 4.01           Payment of Impositions, Utilities and Taxes, etc.

(a)           Borrower shall pay or cause to be paid all Impositions at least
five (5) Business Days prior to the date upon which any fine, penalty, interest
or cost for nonpayment is imposed, and furnish to Lender, upon request,
receipted bills of the appropriate taxing authority or other documentation
reasonably satisfactory to Lender evidencing the payment thereof. If Borrower
shall fail to pay any Imposition in accordance with this Section and is not
contesting or causing a contesting of such Imposition in accordance with
Section 4.04 hereof, or if there are insufficient funds in the Basic Carrying
Costs  Escrow Account to pay any Imposition, Lender shall have the right, but
shall not be obligated, to pay that Imposition, and Borrower shall repay to
Lender, on demand, any amount paid by Lender, with interest thereon at the
Default Rate from the date of the advance thereof to the date of repayment, and
such amount shall constitute a portion of the Debt secured by the Mortgages.


(B)           BORROWER SHALL, PRIOR TO THE DATE UPON WHICH ANY FINE, PENALTY,
INTEREST OR COST FOR THE NONPAYMENT IS IMPOSED, PAY OR CAUSE TO BE PAID ALL
CHARGES PAYABLE BY BORROWER FOR ELECTRICITY, POWER, GAS, WATER AND OTHER
SERVICES AND UTILITIES IN CONNECTION WITH THE PROJECTS, AND SHALL, UPON REQUEST,
WHICH REQUEST SHALL NOT BE MADE MORE THAN TWICE DURING ANY 12-MONTH PERIOD,
UNLESS A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, DELIVER TO LENDER
RECEIPTS OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO LENDER EVIDENCING
PAYMENT THEREOF. IF BORROWER SHALL FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID BY
BORROWER PURSUANT TO THIS SECTION 4.01 AND IS NOT CONTESTING SUCH CHARGES IN
ACCORDANCE WITH SECTION 4.04 HEREOF, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT
BE OBLIGATED, TO PAY THAT AMOUNT, AND BORROWER WILL REPAY TO LENDER, PROMPTLY
AFTER DEMAND, ANY AMOUNT PAID BY LENDER WITH INTEREST THEREON AT THE DEFAULT
RATE FROM THE DATE OF THE ADVANCE THEREOF TO THE DATE OF REPAYMENT, AND SUCH
AMOUNT SHALL CONSTITUTE A PORTION OF THE DEBT SECURED BY THE MORTGAGES.


(C)           BORROWER SHALL PAY ALL TAXES, CHARGES, FILING, REGISTRATION AND
RECORDING FEES, EXCISES AND LEVIES IMPOSED UPON LENDER BY REASON OF OR IN
CONNECTION WITH ITS OWNERSHIP OF ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT
RELATED THERETO, OR RESULTING FROM THE EXECUTION, DELIVERY AND RECORDING OF, OR
THE LIEN CREATED BY, OR THE OBLIGATION EVIDENCED BY, ANY OF THEM, OTHER THAN
INCOME, FRANCHISE AND OTHER SIMILAR TAXES IMPOSED ON LENDER AND SHALL PAY ALL
CORPORATE STAMP TAXES, IF ANY, AND OTHER TAXES, REQUIRED TO BE PAID ON THE LOAN
DOCUMENTS. IF

62


--------------------------------------------------------------------------------





BORROWER SHALL FAIL TO MAKE ANY SUCH PAYMENT WITHIN TEN (10) BUSINESS DAYS AFTER
WRITTEN NOTICE THEREOF FROM LENDER, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT
BE OBLIGATED, TO PAY THE AMOUNT DUE, AND BORROWER SHALL REIMBURSE LENDER
THEREFOR, ON DEMAND, WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF
THE ADVANCE THEREOF TO THE DATE OF REPAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A
PORTION OF THE DEBT SECURED BY THE MORTGAGES.

Section 4.02           Deduction from Value. In the event of the passage after
the date of this Agreement of any Legal Requirement deducting from the value of
the Projects for the purpose of taxation, any lien thereon or changing in any
way the Legal Requirements now in force for the taxation of this Agreement
and/or the Debt for federal, state or local purposes, or the manner of the
operation of any such taxes so as to adversely affect the interest of Lender, or
impose any tax or other charge on any Loan Document, then Borrower will pay such
tax, with interest and penalties thereon, if any, within the statutory period.
In the event the payment of such tax or interest and penalties by Borrower would
be unlawful, or taxable to Lender or unenforceable or provide the basis for a
defense of usury, then in any such event, Lender shall have the option, by
written notice of not less than one hundred twenty (120) days, to declare the
Debt immediately due and payable, with no prepayment fee or charge of any kind.

Section 4.03           No Joint Assessment. Borrower shall not consent to or
initiate the joint assessment of any Project (a) with any other real property
constituting a separate tax lot and Borrower represents and covenants that each
Project is and shall remain one or more separate tax lots or (b) with any
portion of such Project which may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such Project as
a single lien.

Section 4.04           Right to Contest. Borrower shall have the right, after
prior notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition or any charge described in
Section 4.01(b), provided that (a) no Event of Default shall exist during such
proceedings and such contest shall not (unless Borrower shall comply with clause
(d) of this Section 4.04) subject any of the Projects or any portion thereof to
any lien or affect the priority of the lien of any Mortgage, (b) failure to pay
such Imposition or charge will not subject Lender or any of its agents,
employees, officers or directors to any civil or criminal liability, (c) the
contest suspends enforcement of the Imposition or charge (unless Borrower first
pays the Imposition or charge), (d) prior to and during such contest, Borrower
shall furnish to Lender security satisfactory to Lender, in its reasonable
discretion, against loss or injury by reason of such contest or the non-payment
of such Imposition or charge (and if such security is cash, Lender may deposit
the same in an interest-bearing account and interest accrued thereon, if any,
shall be deemed to constitute a part of such security for purposes of this
Agreement and the Mortgages, but Lender (i) makes no representation or warranty
as to the rate or amount of interest, if any, which may accrue thereon and shall
have no liability in connection therewith and (ii) shall not be deemed to be a
trustee or fiduciary with respect to its receipt of any such security and any
such security may be commingled with other monies of Lender), (e) such contest
shall not materially and adversely affect the ownership, use or occupancy of any
of the Projects, (f) none of the Projects or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrower, (g) Borrower has given Lender notice of the
commencement of

63


--------------------------------------------------------------------------------




such contest and upon request by Lender, from time to time, notice of the status
of such contest by Borrower and/or confirmation of the continuing satisfaction
of clauses (a) through (f) of this Section 4.04, and (h) upon a final
determination of such contest, Borrower shall promptly comply with the
requirements thereof. Upon completion of any contest, Borrower shall immediately
pay the amount due, if any, and deliver to Lender proof of the completion of the
contest and payment of the amount due, if any, following which Lender shall
return the security, if any, deposited with Lender pursuant to clause (d) of
this Section 4.04. Borrower shall not pay any Imposition in installments unless
permitted by applicable Legal Requirements, and shall, upon the request of
Lender, deliver copies of all notices and bills relating to any Imposition or
other charge covered by this Article IV to Lender.

Section 4.05           No Credits on Account of the Debt. Borrower will not
claim or demand or be entitled to any credit or credits on account of the Debt
for any part of the Impositions assessed against any of the Projects or any part
thereof and no deduction shall otherwise be made or claimed from the taxable
value of any of the Projects, or any part thereof, by reason of this Agreement
or the Debt. In the event such claim, credit or deduction shall be required by
Legal Requirements, Lender shall have the option, by written notice of not less
than thirty (30) days, to declare the Debt immediately due and payable, and
Borrower hereby agrees to pay such amounts not later than one hundred twenty
(120) days after such notice.

Section 4.06           Documentary Stamps. If, at any time, the United States of
America, any State or Commonwealth thereof or any subdivision of any such State
shall require revenue or other stamps to be affixed to the Note, any of the
Mortgages, this Agreement or any other Loan Document, or impose any other tax or
charges on the same, Borrower will pay the same, with interest and penalties
thereon, if any.


ARTICLE V


CENTRAL CASH MANAGEMENT

Section 5.01           Cash Flow. Borrower hereby acknowledges and agrees that
(a) the Rents (which for the purposes of this Section 5.01 shall not include
security deposits from tenants under Leases held by Borrower and not applied
towards Rent) derived from the Projects, (b) Loss Proceeds and (c) all proceeds
of the Rate Cap Agreement shall be utilized (i) to fund the Basic Carrying Costs
Sub-Account, (ii) to pay all amounts to become due and payable under the Note by
funding the Debt Service Payment Sub-Account, (iii) to fund the Recurring
Replacement Reserve Sub-Account and (iv) to fund the Reletting Reserve
Sub-Account. Borrower shall cause Manager to collect all security deposits from
tenants under valid Leases, which shall be held by Manager, as agent for
Borrower, in accordance with applicable law and, if in cash, and required by
Legal Requirements to be maintained in a segregated account, in a segregated
demand deposit bank account at Signature Bank, or such other commercial or
savings bank or banks as may be selected by Borrower and reasonably satisfactory
to Lender (the “Security Deposit Account”). Borrower shall notify Lender of any
security deposits held as letters of credit and, upon Lender’s request, such
letters of credit shall be promptly delivered to Lender. Borrower shall have no
right to withdraw funds from the Security Deposit Account; provided that, except
during the continuance of an Event of Default, Borrower may withdraw funds from
the Security Deposit Account to refund or apply security deposits as required or

64


--------------------------------------------------------------------------------




permitted by the Leases or by applicable Legal Requirements. During the
continuance of an Event of Default, all withdrawals from the Security Deposit
Account must be approved by Lender, which approval shall not be withheld (and
shall be granted promptly) if a refund or application of such security deposits
is required by the Leases or by the applicable Legal Requirements. Borrower
shall cause all Rent which is due and payable to Borrower pursuant to the terms
of the Leases (other than security deposits under valid Leases which are held in
the Security Deposit Account) to be paid through automated clearing house funds
(“ACH”), by Federal wire or by check directly to the Clearing Account. Pursuant
to the Clearing Account Agreement, Borrower shall cause the Clearing Account
Bank to transfer on each Business Day all available funds on deposit in the
Clearing Account to the Central Account. Borrower shall give each tenant under a
Lease an irrevocable direction in the form of Exhibit E attached hereto and made
a part hereof to deliver all rent payments made by tenants and other payments
constituting Rent directly to the Clearing Account and shall deliver copies of
such letters to Lender, together with an Officer’s Certificate certifying that
such letters were mailed to each tenant under the Leases promptly after the
Closing Date. If, notwithstanding the foregoing, any Rent is received by
Borrower or Manager, then (a) such amounts shall be held in trust for the
benefit, and as the property, of Lender, (b) such amounts shall not be
commingled with any other funds or property of Borrower or Manager and
(c) Borrower or Manager shall deposit such amounts in the Clearing Account
within three (3) Business Days of receipt. Upon execution of any Space Lease
after the Closing Date, Borrower shall deliver to Lender a copy of the
irrevocable direction letter referred to above, the receipt of which has been
acknowledged by the tenant under such Space Lease. Lender may elect for Cause to
change the financial institution in which the Clearing Account and Central
Account shall be maintained; however, Lender shall give Borrower not fewer than
five (5) Business Days’ prior notice of such change. All fees and charges of the
bank(s) in which the Clearing Account and Central Account is located shall be
paid by Borrower. For purposes of this Section 5.01, “Cause” shall mean (i) any
financial institution which maintains the Clearing Account or the Central
Account shall be in default of the Clearing Account Agreement or any other
agreement relating to the Clearing Account and/or the Central Account,
(ii) Lender reasonably determines that the financial condition of such financial
institution has deteriorated materially, or (iii) an Event of Default shall have
occurred and be continuing.

Section 5.02           Establishment of Accounts. Lender has established the
Escrow Accounts (except the Lease Termination Payment Escrow Account which, to
the extent of the payment by any tenant of any Lease Termination Payments, will
be established by Lender) and the Central Account in the name of Lender as
secured party. The Escrow Accounts, the Central Account and the Clearing Account
shall be under the sole dominion and control of Lender and funds held therein
shall not constitute trust funds. Borrower hereby irrevocably directs and
authorizes Lender to withdraw funds from the Central Account, Clearing Account
and the Escrow Accounts, all in accordance with the terms and conditions of this
Agreement. Borrower shall have no right of withdrawal in respect of the Clearing
Account, Central Account or the Escrow Accounts. Each transfer of funds to be
made hereunder shall be made only to the extent that funds are on deposit in the
Central Account or the affected Sub-Account or Escrow Account, and Lender shall
have no responsibility to make additional funds available in the event that
funds on deposit are insufficient. The Central Account shall contain the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account, the Recurring
Replacement Reserve Sub-Account, the Reletting Reserve Sub-Account and the Bank
Fees Sub-Account, each of which

65


--------------------------------------------------------------------------------




accounts shall be Eligible Accounts or book-entry sub-accounts of an Eligible
Account (each a “Sub-Account” and collectively, the “Sub-Accounts”) to which
certain funds shall be allocated and from which disbursements shall be made
pursuant to the terms of this Agreement. Sums held in the Escrow Accounts may be
commingled with other monies held by Lender.

Section 5.03           Permitted Investments. All sums deposited into the
Liquidity Reserve Escrow Account, the Recurring Replacement Reserve Escrow
Account, the Reletting Reserve Escrow Account, the Engineering Escrow Account
and the Accrued Lease Liability Escrow Account may be invested in Permitted
Investments; however, Borrower acknowledges that Lender makes no representation
or warranty as to the rate of return earned thereon. Lender shall not have any
liability for any loss in investments of funds in such Escrow Accounts and no
such loss shall affect Borrower’s obligation to fund, or liability for funding,
the Central Account and each Sub-Account and Escrow Account, as the case may be.
Borrower agrees that Lender shall include all such earnings on the aforesaid
Escrow Accounts as income of Borrower (and, if Borrower is a partnership,
limited liability company or other pass-through entity, the partners, members or
beneficiaries of Borrower, as the case may be) for federal and applicable state
and local tax purposes. All interest paid or other earnings on funds deposited
into the Escrow Accounts made hereunder shall be deposited into the Central
Account and shall be allocated to the Liquidity Reserve Escrow Account, the
Recurring Replacement Reserve Escrow Account, the Reletting Reserve Escrow
Account or the Accrued Lease Liability Escrow Account, as applicable. Borrower
shall pay all costs, fees and expenses incurred in connection with the
establishment and maintenance of, or the disbursement from any of the foregoing
Escrow Accounts, which sums shall be due and payable by Borrower upon demand and
may be deducted by Lender from amounts on deposit in the Central Account or the
Escrow Accounts.

Section 5.04           Servicing Fees. At the option of Lender, the Loan may be
serviced by Lender or by a servicer (the “Servicer”) selected by Lender and
Lender may delegate all or any portion of its responsibilities under this
Agreement to the Servicer. Borrower shall pay all servicing fees of Servicer
pursuant to the Servicer’s then standard conditions and rates or of Lender, if
Lender is servicing the Loan on its own behalf, in any case, not to exceed two
basis points (i.e., 0.02%) per annum paid on the aggregate balance of the
Principal Amount computed on the basis of the actual number of days elapsed in a
360 day year.

Section 5.05           Monthly Funding of Sub-Accounts and Escrow Accounts.

(a)           On or before each Payment Date during the term of the Loan,
commencing on the first (1st) Payment Date occurring after the month in which
the Loan is initially funded, Borrower shall pay, or cause to be paid to the
Central Account the following:  the Basic Carrying Costs Monthly Installment,
the Required Debt Service Payment, the Recurring Replacement Reserve Monthly
Installment and the Reletting Reserve Monthly Installment, pursuant to clauses
(i) through (v) of this Section 5.05(a) and all funds transferred or deposited
into the Central Account shall be allocated among the Sub-Accounts as follows
and in the following priority:

(I)       FIRST, TO THE BASIC CARRYING COSTS SUB-ACCOUNT, UNTIL AN AMOUNT EQUAL
TO THE BASIC CARRYING COSTS MONTHLY INSTALLMENT FOR SUCH CURRENT MONTH HAS BEEN
ALLOCATED TO THE BASIC CARRYING COSTS SUB-ACCOUNT;

66


--------------------------------------------------------------------------------




(II)      SECOND, TO THE BANK FEES SUB-ACCOUNT, UNTIL AN AMOUNT EQUAL TO THE
MONTHLY PORTION OF THE FEES CHARGED BY THE BANK IN ACCORDANCE WITH THE DEPOSIT
ACCOUNT AGREEMENT HAS BEEN ALLOCATED TO THE BANK FEES SUB-ACCOUNT;

(III)     THIRD, TO THE DEBT SERVICE PAYMENT SUB-ACCOUNT, UNTIL AN AMOUNT EQUAL
TO THE REQUIRED DEBT SERVICE PAYMENT FOR THE PAYMENT DATE OCCURRING IN SUCH
CURRENT MONTH HAS BEEN ALLOCATED TO THE DEBT SERVICE PAYMENT SUB-ACCOUNT;

(IV)    FOURTH, TO THE RECURRING REPLACEMENT RESERVE SUB-ACCOUNT, UNTIL AN
AMOUNT EQUAL TO THE RECURRING REPLACEMENT RESERVE MONTHLY INSTALLMENT FOR SUCH
CURRENT MONTH HAS BEEN ALLOCATED TO THE RECURRING REPLACEMENT RESERVE
SUB-ACCOUNT;

(V)     FIFTH, TO THE RELETTING RESERVE SUB-ACCOUNT, UNTIL AN AMOUNT EQUAL TO
THE RELETTING RESERVE MONTHLY INSTALLMENT FOR SUCH CURRENT MONTH HAS BEEN
ALLOCATED TO THE RELETTING RESERVE SUB-ACCOUNT; AND

(VI)    SIXTH, ALL DEFAULT INTEREST, LATE CHARGES AND ANY OTHER AMOUNTS, IF ANY,
PAYABLE PURSUANT TO THE LOAN DOCUMENTS AFTER THE PAYMENT OF THE REQUIRED DEBT
SERVICE PAYMENT HAS BEEN ALLOCATED TO THE DEBT SERVICE PAYMENT SUB-ACCOUNT.

Provided that (I) no Event of Default has occurred and (II) Lender has received
the Manager’s Certification referred to in Section 2.09(d) hereof for the most
recent period for which the same is due, Lender agrees that in each Current
Month any amounts deposited into or remaining in the Central Account after the
Sub-Accounts have been funded in accordance with clauses (i) through (vi) above
with respect to the Current Month and any periods prior thereto, shall be
disbursed by Lender on the Payment Date in such Current Month to Borrower. In
addition, on the date (the “Supplemental Disbursement Date”) that is two
(2) weeks after each Payment Date, provided that no Event of Default has
occurred, Lender agrees that any amounts deposited in the Central Account since
such preceding Payment Date, which amounts exceed the amounts required to be
funded into the Sub-Accounts in accordance with clauses (i) through (vi) above
with respect to the succeeding month (i.e., the month following the Current
Month), shall be disbursed by Lender to Borrower on the Supplemental
Disbursement Date. During the existence of an Event of Default, no funds held in
the Central Account shall be distributed to Borrower, and Lender shall have the
right to apply all or any portion of the funds held in the Central Account or
any Sub-Account or any Escrow Account to the Debt in Lender’s sole discretion.


(B)           ON EACH PAYMENT DATE, PROVIDED THAT NO EVENT OF DEFAULT EXISTS,
AMOUNTS HELD IN THE SUB-ACCOUNTS WILL BE TRANSFERRED OR DISBURSED, AS
APPLICABLE, AS FOLLOWS:  (I) SUMS HELD IN THE BASIC CARRYING COSTS SUB-ACCOUNT
SHALL BE TRANSFERRED TO THE BASIC CARRYING COSTS ESCROW ACCOUNT; (II) SUMS HELD
IN THE DEBT SERVICE PAYMENT SUB-ACCOUNT, TOGETHER WITH ANY AMOUNTS DEPOSITED
INTO THE CENTRAL ACCOUNT THAT ARE EITHER (Y) LOSS PROCEEDS THAT LENDER HAS
ELECTED TO APPLY TO REDUCE THE DEBT IN ACCORDANCE WITH THE TERMS OF ARTICLE III
HEREOF OR (Z) EXCESS LOSS PROCEEDS REMAINING AFTER THE COMPLETION OF ANY
RESTORATION REQUIRED HEREUNDER, SHALL BE TRANSFERRED TO LENDER TO BE APPLIED
TOWARDS THE REQUIRED DEBT SERVICE PAYMENT, WITH ANY EXCESS (1) BEING APPLIED TO
THE PRINCIPAL AMOUNT, OR (2) BEING PAID TO THE APPLICABLE BORROWER, AS
DETERMINED BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION; (III) SUMS HELD IN THE
RECURRING REPLACEMENT RESERVE SUB-ACCOUNT SHALL BE TRANSFERRED TO THE RECURRING
REPLACEMENT ESCROW

67


--------------------------------------------------------------------------------





ACCOUNT AND (IV) SUMS HELD IN THE RELETTING RESERVE SUB-ACCOUNT SHALL BE
TRANSFERRED TO THE RELETTING RESERVE ESCROW ACCOUNT.

Section 5.06           Payment of Basic Carrying Costs. Subject to the following
provisions of this Section 5.06, Borrower hereby agrees to pay all Basic
Carrying Costs (without regard to the amount of money in the Basic Carrying
Costs Sub-Account or the Basic Carrying Costs Escrow Account). Provided that no
Event of Default has occurred, Lender shall make payment of the Basic Carrying
Costs out of the Basic Carrying Costs Escrow Account before same shall be
delinquent, provided, however, that if there are not sufficient funds available
in the Basic Carrying Costs Escrow Account, Lender shall not be obligated to
release funds to pay any Basic Carrying Costs, unless Borrower demonstrates to
Lender’s reasonable satisfaction that Borrower has paid or will pay any such
deficiency. Upon Lender’s request, Borrower shall furnish Lender with bills and
all other documents necessary, as reasonably determined by Lender, for the
payment of the Basic Carrying Costs which are then due and payable. Borrower’s
obligation to pay (or cause Lender to pay) Basic Carrying Costs pursuant to this
Agreement shall include, to the extent permitted by applicable law, Impositions
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes or other Impositions. Notwithstanding the foregoing
provisions of this Section 5.06, Lender acknowledges that Borrower has advised
Lender that Borrower maintains a blanket insurance policy to cover the Projects
and pays the premiums for such policy in advance. Upon presentation to Lender of
evidence reasonably satisfactory to Lender of the payment of such premiums,
provided that no Event of Default has occurred, Lender agrees to release to
Borrower from the Basic Carrying Costs Escrow Account (to the extent of funds on
deposit therein) funds in an amount required to reimburse Borrower for the
premiums so paid.

Provided that no Event of Default shall exist, all funds deposited into the
Basic Carrying Costs Escrow Account shall be held by Lender pursuant to the
provisions of this Agreement and shall be applied in payment of Basic Carrying
Costs in accordance with the terms hereof. Should an Event of Default exist, the
sums on deposit in the Basic Carrying Costs Sub-Account and the Basic Carrying
Costs Escrow Account may be applied by Lender in payment of any Basic Carrying
Costs or may be applied to the payment of the Debt or any other charges
affecting all or any portion of any of the Projects as Lender in its sole
discretion may determine; provided, however, that no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.

Section 5.07           Reletting Reserve Escrow Account. Borrower hereby agrees
to pay all Reletting Expenditures (without regard to the amount of money then
available in the Reletting Reserve Escrow Account or the Reletting Reserve
Sub-Account). Upon the execution of any Space Lease with respect to which
Borrower is obligated to undertake or pay for any Reletting Expenditures,
Borrower shall submit to Lender (a) a budget (a “Budget”) outlining in
reasonable detail all of the material expenses relating to said Reletting
Expenditures, (b) with respect to a Lease other than a Major Space Lease, a copy
of the signed Lease to which said Reletting Expenditures relate which is
otherwise in compliance with the provisions of this Agreement, (c) a copy of the
plans and specifications for the proposed Reletting Expenditures (to the extent
applicable), and (d) an Officer’s Certificate with respect to the items referred
to in clauses (a) through (c) and, as applicable, setting forth an anticipated
completion date for the Reletting Expenditures (other than leasing commissions).
Thereafter, provided that no Event of

68


--------------------------------------------------------------------------------




Default shall exist and that Lender has received a written request from Borrower
for payment or reimbursement of any costs incurred in connection with any
Reletting Expenditures or a portion thereof, together with (i) copies of bills
for such Reletting Expenditures and, if requested by Lender with respect to any
single line item costing in excess of $10,000.00, unconditional lien waivers
(other than conditioned upon payment of the amount requested), (ii) a statement
from an Architect or Engineer, indicating that the Reletting Expenditures or
portion thereof in question have been completed in compliance with all Legal
Requirements, and (iii) such other documentation as may be reasonably requested
by Lender to establish that the Reletting Expenditures (other than leasing
commissions) or portion thereof which are the subject of such request have been
completed, all of which are reasonably acceptable in form and substance to
Lender, Lender shall disburse within five (5) Business Days after such request
to Borrower the amount requested in connection with such Reletting Expenditures.
Borrower may make a request for disbursement of sums from the Reletting Reserve
Escrow Account no more than twice during any month and any request shall be in a
minimum amount of $25,000 (except for the final disbursement, which may be less
than $25,000). With respect to any Reletting Expenditures that constitute
brokerage commissions, upon the receipt of (x) copies of bills for such
Reletting Expenditures and (y) with respect to each Lease other than a Major
Space Lease, a copy of the signed Lease to which said Reletting Expenditures
relate which Lease is in compliance with the provisions of this Agreement,
Lender shall disburse to Borrower the amount requested to pay for such Reletting
Expenditures out of the Reletting Reserve Escrow Account. Lender shall not be
required to make any disbursements out of the Reletting Reserve Escrow Account
if an Event of Default shall exist, if more than two such requests are made in
any month or if sufficient funds are not available in the Reletting Reserve
Sub-Account. Provided that no Event of Default shall exist, all funds deposited
into the Reletting Reserve Escrow Account shall be held by Lender pursuant to
the provisions of this Agreement and shall be applied in payment of Reletting
Expenditures. Should an Event of Default exist, the sums on deposit in the
Reletting Reserve Escrow Account may be applied by Lender in payment of any
Reletting Expenditures or may be applied to the payment of the Debt or any other
charges affecting all or any portion of the Projects, as Lender, in its sole
discretion, may determine; provided, however, that no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.

In addition to the amount set forth on Exhibit B hereto as the initial deposit
to the Reletting Reserve Escrow Account and the Reletting Monthly Installment,
Borrower shall pay to Lender for deposit in the Reletting Reserve Escrow Account
all funds received by Borrower from tenants in connection with the cancellation
of any Leases, including, but not limited to, any cancellation fees, penalties,
tenant improvements, leasing commissions or other charges (together “Lease
Termination Payments”). Provided that no Default or Event of Default then
exists, Lender agrees to hold such Lease Termination Payments in the Lease
Termination Payment Escrow Account for disbursement pursuant to Section 5.15
hereof.

Section 5.08           Recurring Replacement Reserve Escrow Account. Borrower
hereby agrees to pay all Recurring Replacement Expenditures with respect to each
of the Projects (without regard to the amount of money then available in the
Recurring Replacement Reserve Sub-Account or the Recurring Replacement Reserve
Escrow Account). Provided that Lender has received written notice from Borrower
at least five (5) Business Days prior to the due date of any payment relating to
Recurring Replacement Expenditures and not more frequently than once

69


--------------------------------------------------------------------------------




each month, and further provided that no Event of Default exists, that there are
sufficient funds available in the Recurring Replacement Reserve Escrow Account
and Borrower shall have theretofore furnished Lender with copies of bills,
invoices and other documentation as may be reasonably required by Lender to
establish that the Recurring Replacement Expenditures which are the subject of
such request represent amounts due for completed or partially completed capital
work and improvements performed at the Projects, Lender shall promptly make such
payments out of the Recurring Replacement Reserve Escrow Account.

Provided that no Event of Default shall exist, all funds deposited into the
Recurring Replacement Reserve Escrow Account shall be held by Lender pursuant to
the provisions of this Agreement and shall be applied in payment of Recurring
Replacement Expenditures. Should an Event of Default exist, the sums on deposit
in the Recurring Replacement Reserve Sub-Account and the Recurring Replacement
Reserve Escrow Account may be applied by Lender in payment of any Recurring
Replacement Expenditures or may be applied to the payment of the Debt or any
other charges affecting all or any portion of the Projects, as Lender in its
sole discretion may determine; provided, however, that no such application shall
be deemed to have been made by operation of law or otherwise until actually made
by Lender as herein provided.

Section 5.09           Liquidity Reserve Escrow Account.

(a)           On the Closing Date, Borrower shall deposit $2,000,000.00 with
Lender as a deposit to the Liquidity Reserve Escrow Account. All funds on
deposit in the Liquidity Reserve Escrow Account shall be held by Lender pursuant
to the provisions of this Agreement. Amounts in the Liquidity Reserve Escrow
Account are to be used solely for the purpose of paying (i) Cash Expenses,
(ii) Debt Service and (iii) any other costs and expenses of owning and operating
the Projects that have been approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed (collectively, the “Liquidity
Reserve Expenses”), provided, however, that under no circumstances shall amounts
on deposit in the Liquidity Reserve Escrow Account be used to pay Capital
Expenditures.

(b)           So long as no Event of Default exists, and Lender shall have
received (i) a Manager Certification with respect to all preceding Interest
Accrual Periods and (ii) bills and any other documents reasonably requested by
Lender evidencing the Liquidity Reserve Expenses the payment of which is being
requested by Borrower, Lender shall disburse on each Payment Date from the
balance on deposit in the Liquidity Reserve Escrow Account the amount necessary
for Borrower to pay, in full, the Liquidity Reserve Expenses payable during the
month ending on the day preceding the Payment Date in question, to the extent
that the revenues generated by the Projects remaining after the payments
required under clauses (i) — (vi) of Section 5.05(a) hereof (to the extent that
funds generated are sufficient for the payment thereof) are insufficient to pay
the Liquidity Reserve Expenses due on such Payment Date (each such shortfall,
the “Monthly Shortfall”). Borrower acknowledges that Lender has no obligation to
disburse more than (y) the remaining balance of the Liquidity Reserve Escrow
Account if such amount is less than the full payment due or (z) the amount of
the Monthly Shortfall in question, whichever is less. Notwithstanding the
foregoing, neither the insufficiency of the undisbursed balance of, nor the
unavailability of, the Liquidity Reserve Escrow Account is intended to, and
shall therefore not, constitute a limitation on Borrower’s obligation to pay all
Liquidity Reserve Expenses, any other

70


--------------------------------------------------------------------------------




Operating Expenses and all other costs and expenses relating to the Mortgaged
Property as and when the same become due and payable, it being understood and
agreed that if, on any Payment Date, there shall have occurred and be continuing
any Event of Default or the undisbursed balance of the Liquidity Reserve Escrow
Account shall be insufficient to make any portion of such payment, Borrower
shall nevertheless be obligated to make each such payment in full as and when
due.

(c)           Should an Event of Default exist, the sums on deposit in the
Liquidity Reserve Escrow Account may be applied by Lender in payment of any
Operating Expenses for any of the Projects or may be applied to the payment of
the Debt or any other charges affecting all or any portion of any of the
Projects as Lender, in its sole discretion, may determine; provided, however,
that no such application shall be deemed to have been made by operation of law
or otherwise until actually made by Lender as herein provided.


SECTION 5.10           RATE CAP AGREEMENT.  BORROWER SHALL MAINTAIN THE RATE CAP
AGREEMENT AT ALL TIMES DURING THE TERM OF THE LOAN AND PAY ALL FEES, CHARGES AND
EXPENSES INCURRED IN CONNECTION THEREWITH. BORROWER SHALL COMPLY WITH ALL OF ITS
OBLIGATIONS UNDER THE TERMS OF THE RATE CAP AGREEMENT. ALL AMOUNTS PAID BY THE
ISSUER OF THE RATE CAP AGREEMENT (THE “COUNTERPARTY”) TO BORROWER OR LENDER
SHALL BE DEPOSITED IMMEDIATELY INTO THE CENTRAL ACCOUNT. BORROWER SHALL TAKE ALL
ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE RATE
CAP AGREEMENT IN THE EVENT OF A DEFAULT BY THE COUNTERPARTY. IN THE EVENT THAT
(A) THE LONG-TERM UNSECURED DEBT OBLIGATIONS OF THE COUNTERPARTY ARE DOWNGRADED
BY THE RATING AGENCY BELOW “A” OR ITS EQUIVALENT OR (B) THE COUNTERPARTY SHALL
DEFAULT IN ANY OF ITS OBLIGATIONS UNDER THE RATE CAP AGREEMENT, BORROWER SHALL,
AT THE REQUEST OF LENDER, PROMPTLY BUT IN ALL EVENTS WITHIN FIVE (5) BUSINESS
DAYS, REPLACE THE RATE CAP AGREEMENT WITH AN AGREEMENT HAVING IDENTICAL PAYMENT
TERMS AND MATURITY AS THE RATE CAP AGREEMENT AND WHICH IS OTHERWISE IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO THE RATE CAP AGREEMENT AND OTHERWISE
REASONABLY ACCEPTABLE TO LENDER WITH A CAP PROVIDER, THE LONG-TERM UNSECURED
DEBT OF WHICH IS RATED AT LEAST “A” (OR ITS EQUIVALENT) BY EACH RATING AGENCY,
OR SUCH LOWER RATING APPROVED BY THE RATING AGENCIES WHICH WILL ALLOW EACH
RATING AGENCY TO REAFFIRM THEIR THEN CURRENT RATINGS OF ALL RATED CERTIFICATES
ISSUED IN CONNECTION WITH THE SECONDARY MARKET TRANSACTION. IN THE EVENT THAT
BORROWER FAILS TO MAINTAIN THE RATE CAP AGREEMENT AS PROVIDED IN THIS
SECTION 5.10, LENDER MAY PURCHASE THE RATE CAP AGREEMENT AND THE COST INCURRED
BY LENDER IN CONNECTION THEREWITH SHALL BE PAID BY BORROWER TO LENDER WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST IS INCURRED UNTIL
SUCH COST IS PAID BY BORROWER TO LENDER. IN THE EVENT THE TERM OF THE RATE CAP
AGREEMENT THEN IN PLACE DOES NOT EXTEND THROUGH THE MATURITY DATE OR THE END OF
THE APPLICABLE EXTENSION PERIOD, AS APPLICABLE, NO LATER THAN THREE (3) BUSINESS
DAYS PRIOR TO THE EXPIRATION OF THE THEN EXISTING RATE CAP, BORROWER SHALL
DELIVER TO LENDER A REPLACEMENT RATE CAP AGREEMENT WITH A TERM EXPIRING NOT
EARLIER THAN THE THEN CURRENT MATURITY DATE AND OTHERWISE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER WHICH IS ISSUED BY A COUNTERPARTY HAVING A
LONG-TERM UNSECURED DEBT RATING OF “A” (OR ITS EQUIVALENT) OR BETTER FROM THE
RATING AGENCY (THE “REPLACEMENT RATE CAP AGREEMENT”).

Section 5.11           [Reserved].

71


--------------------------------------------------------------------------------




Section 5.12           Performance of Engineering Work.

(a)           Borrower shall promptly commence and diligently thereafter pursue
to completion (without regard to the amount of money then available in the
Engineering Escrow Account) the Required Engineering Work prior to the six
(6) month anniversary of the Closing Date. After Borrower completes an item of
Required Engineering Work, Borrower may submit to Lender an invoice therefor
with, if requested by Lender, lien waivers (which may be conditioned upon
payment) and a statement from the Engineer, reasonably acceptable to Lender,
indicating that the portion of the Required Engineering Work in question has
been completed in compliance with all Legal Requirements, and Lender shall,
within twenty (20) days thereafter, although in no event more frequently than
once each month, pay (or reimburse) such amount to Borrower from the Engineering
Escrow Account; provided, however, that Borrower shall not be paid (or
reimbursed) more than the amount set forth on Exhibit C hereto as the amount
allocated to the portion of the Required Engineering Work for which
reimbursement is sought.


(B)           FROM AND AFTER THE DATE ALL OF THE REQUIRED ENGINEERING WORK IS
COMPLETED, BORROWER MAY SUBMIT A WRITTEN REQUEST, WHICH REQUEST SHALL BE
DELIVERED TOGETHER WITH FINAL LIEN WAIVERS (WHICH MAY BE CONDITIONED UPON
PAYMENT FROM THE REQUESTED DISBURSEMENT) AND A STATEMENT FROM THE ENGINEER, AS
THE CASE MAY BE, REASONABLY ACCEPTABLE TO LENDER, INDICATING THAT ALL OF THE
REQUIRED ENGINEERING WORK HAS BEEN COMPLETED IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, AND LENDER SHALL, WITHIN TWENTY (20) DAYS THEREAFTER, DISBURSE ANY
BALANCE OF THE ENGINEERING ESCROW ACCOUNT TO BORROWER. SHOULD AN EVENT OF
DEFAULT EXIST, THE SUMS ON DEPOSIT IN THE ENGINEERING ESCROW ACCOUNT MAY BE
APPLIED BY LENDER IN PAYMENT OF ANY REQUIRED ENGINEERING WORK OR MAY BE APPLIED
TO THE PAYMENT OF THE DEBT OR ANY OTHER CHARGES AFFECTING ALL OR ANY PORTION OF
THE PROJECTS, AS LENDER IN ITS SOLE DISCRETION MAY DETERMINE; PROVIDED, HOWEVER,
THAT NO SUCH APPLICATION SHALL BE DEEMED TO HAVE BEEN MADE BY OPERATION OF LAW
OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS HEREIN PROVIDED.

Section 5.13           Loss Proceeds. In the event of a casualty to any Project,
unless Lender elects, or is required pursuant to Article III hereof to make all
of the Insurance Proceeds available to Borrower for restoration, Lender and
Borrower shall cause all such Insurance Proceeds to be paid by the insurer
directly to the Central Account, whereupon Lender shall, after deducting
Lender’s reasonable costs of recovering and paying out such Insurance Proceeds,
including without limitation, reasonable attorneys’ fees, apply same to reduce
the Debt in accordance with the terms of the Note; provided, however, that if
Lender elects, is required to elect or is deemed to have elected, to make the
Insurance Proceeds available for restoration, all Insurance Proceeds in respect
of rent loss, business interruption or similar coverage shall be maintained in
the Central Account, to be applied by Lender in the same manner as Rent received
with respect to the operation of the Projects; provided, further, however, that
in the event that the Insurance Proceeds with respect to such rent loss,
business interruption or similar insurance policy are paid in one or more lump
sums in advance, Lender shall hold such Insurance Proceeds in a segregated
interest-bearing escrow account, which shall be an Eligible Account, shall
estimate, in Lender’s reasonable discretion, the number of months required for
Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse from such bank account into the Central
Account each month during the performance of such restoration such monthly
installment of said Insurance Proceeds. In the event that Insurance

72


--------------------------------------------------------------------------------




Proceeds are to be applied toward restoration, Lender shall hold such funds in a
segregated bank interest-bearing account at the Bank, which shall be an Eligible
Account, and shall disburse same in accordance with the provisions of
Section 3.04 hereof. Unless Lender elects, or is required pursuant to
Section 6.01 hereof to make all of the Condemnation Proceeds available to
Borrower for restoration, Lender and Borrower shall cause all such Condemnation
Proceeds to be paid to the Central Account, whereupon Lender shall, after
deducting Lender’s reasonable costs of recovering and paying out such
Condemnation Proceeds, including without limitation, reasonable attorneys’ fees,
apply same to reduce the Debt in accordance with the terms of the Note;
provided, however, that any Condemnation Proceeds received in connection with a
temporary Taking shall be maintained in the Central Account, to be applied by
Lender in the same manner as Rent received with respect to the operation of the
Projects; provided, further, however, that in the event that the Condemnation
Proceeds of any such temporary Taking are paid in a lump sum in advance, Lender
shall hold such Condemnation Proceeds in a segregated interest-bearing bank
account, which shall be an Eligible Account, shall estimate, in Lender’s
reasonable discretion, the number of months that the Project shall be affected
by such temporary Taking, shall divide the aggregate Condemnation Proceeds in
connection with such temporary Taking by such number of months, and shall
disburse from such bank account into the Central Account each month during the
pendency of such temporary Taking such monthly installment of said Condemnation
Proceeds. In the event that Condemnation Proceeds are to be applied toward
restoration, Lender shall hold such funds in a segregated interest-bearing bank
account at the Bank, which shall be an Eligible Account, and shall disburse same
in accordance with the provisions of Section 3.04 hereof. If any Loss Proceeds
are received by Borrower, such Loss Proceeds shall be received in trust for
Lender, shall be segregated from other funds of Borrower, and shall be forthwith
paid into the Central Account, or paid to Lender to hold in a segregated
interest-bearing bank account at the Bank, in each case to be applied or
disbursed in accordance with the foregoing. Any Loss Proceeds (other than
proceeds of business interruption, loss of rents or a temporary taking) made
available to Borrower for restoration in accordance herewith, to the extent not
used by Borrower in connection with, or to the extent they exceed the cost of,
such restoration, shall be deposited into the Central Account, whereupon Lender
shall apply the same to reduce the Debt in accordance with the terms of the
Note.

Section 5.14           Accrued Lease Liability Escrow Account. Borrower has
deposited in the Accrued Lease Liability Escrow Account, on the date hereof, the
amount set forth on Exhibit B hereto for payment of Accrued Lease Liability
Expenses. Provided that no Event of Default shall exist, Lender shall, from time
to time after the written request of Borrower, but not more than once in any
month, disburse to the Borrower or, at Lender’s option with respect to any
single payment to a tenant or other payee in excess of $100,000.00, directly to
the appropriate tenant or other payee, the amount of the Accrued Lease Liability
Expenses due and payable to such tenant or other payee pursuant to the express
terms of such tenant’s Lease or the agreement with such other payee, as the case
may be. Any such request by Borrower for disbursement of funds held in the
Accrued Lease Liability Escrow Account shall be accompanied by an Officer’s
Certificate stating that such requested amount is then due and payable under the
applicable tenant’s Lease. From and after the date upon which all of the
obligations under the Leases with respect to which the Accrued Lease Liability
Escrow Account has been established have been fully performed, Borrower may
submit a written request, which request shall be delivered with an Officer’s
Certification reasonably satisfactory to Lender confirming that all such
obligations under all such Leases have been so fully performed, and Lender
shall, within ten (10) days

73


--------------------------------------------------------------------------------




thereafter, disburse any balance of the Accrued Lease Liability Escrow Account
to Borrower. Should an Event of Default exist, the sums on deposit in the
Accrued Lease Liability Escrow Account may be applied by Lender in payment of
any Accrued Lease Liability Expenses or may be applied to the payment of the
Debt or any other charges affecting all or any portion of the Property, as
Lender, in its sole discretion, shall determine; provided, however, that no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided.

Section 5.15           Lease Termination Payment Escrow Account. Borrower may
request a disbursement from the Lease Termination Payment Escrow Account no more
than one (1) time per calendar month for one or more of the following uses:
(i) for the payment of Reletting Expenditures (in which event such funds shall
be distributed in accordance with Section 5.07 hereof); (ii) for the payment of
Debt Service on the Note to the extent that Lender has reasonably determined on
any Payment Date that there are insufficient funds in the Debt Service Payment
Sub-Account to pay the then owing Required Debt Service Payment; or (iii) for
the payment of Cash Expenses to the extent that Lender has reasonably determined
on any Payment Date that there are insufficient funds in the Central Account,
after the Sub-Accounts have been funded in accordance with clauses (i) through
(vi) of Section 5.05 hereof, to pay for the Cash Expenses for the Current Month
pursuant to the related Approved Annual Budget. Should an Event of Default
exist, the sums on deposit in the Lease Termination Payment Escrow Account may
be applied by Lender in payment of any Operating Expenses for any of the
Projects or may be applied to the payment of the Debt or any other charges
affecting all or any portion of any of the Projects as Lender, in its sole
discretion, may determine; provided, however, that no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.

Section 5.16           REIT Limitations on Investment of Sums in Escrow
Accounts.

(a)           Notwithstanding anything herein to the contrary, Lender hereby
acknowledges the status of each of MCC and SLG as a real estate investment trust
(“REIT”) and Lender agrees that it shall only invest amounts held in the Escrow
Accounts in a manner that is not inconsistent with the status of each of MCC and
SLG as a REIT and which will not cause MCC and SLG to fail: (a) the annual gross
income tests set forth in Section 856(c)(2) and (3) of the Code; and (b) the
quarterly assets tests set forth in Section 856(c)(4) of the Code and which
minimizes federal, state and local income and excise taxes incurred by MCC or
SLG or any of their respective Affiliates, including taxes under Section 857(b),
860(c) and 4981 of the Code.


(B)           LENDER MAY INVEST THE SUMS HELD IN THE ESCROW ACCOUNTS IN
PERMITTED INVESTMENTS. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
LENDER SHALL NOT INVEST THE SUMS HELD IN THE ESCROW ACCOUNTS, EXCEPT AS SET
FORTH IN THIS SECTION 5.16, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE MANAGER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

74


--------------------------------------------------------------------------------





ARTICLE VI


CONDEMNATION

Section 6.01           Condemnation.

(a)           Borrower shall notify Lender promptly of the commencement or
threat of any Taking of all or any portion of a Project. Lender is hereby
irrevocably appointed as Borrower’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain the proceeds of any such
Taking in accordance with the terms of this Agreement, Borrower shall not make
any compromise or settlement in connection with such proceedings without the
prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed (except during the existence of an Event of Default, in
which event Borrower’s approval shall not be required), provided, however, that
Borrower may, without Lender’s consent, compromise or settle any such proceeding
with respect to Condemnation Proceeds in an amount less than five percent (5%)
of the Allocated Loan Amount of the affected Project. Borrower shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any such proceeding promptly after request therefor by Lender. All Condemnation
Proceeds are hereby assigned to and shall be paid to Lender. If any Condemnation
shall result in the actual constructive loss of fifteen percent (15%) or more of
the fair market value of any Project, Lender shall have the option, in Lender’s
sole discretion, to apply such Condemnation Proceeds (less any cost to Lender of
recovering and paying out such proceeds, including, without limitation,
reasonable attorneys’ fees and disbursements and costs allocable to inspecting
any repair, restoration or rebuilding work and the plans and specifications
therefor), toward the payment of the Debt or to allow such proceeds to be used
for the Work; provided, however, with respect to any other Condemnation, Lender
shall make such proceeds available to Borrower for restoration in accordance
with Section 3.04(b). In the event Lender elects or is required to make
Condemnation Proceeds available to be used toward the restoration or rebuilding
of the affected Project to a usable whole, such Condemnation Proceeds shall be
disbursed in the manner and subject to the conditions set forth in
Section 3.04(b) hereof. Any excess proceeds remaining after completion of such
restoration or rebuilding shall be applied to the repayment of the Debt. If the
Condemnation Proceeds are used to reduce the Debt, they shall be applied in
accordance with the provisions of the Note with no prepayment fee or charge of
any kind. In addition, in the event that Lender shall elect to apply such
Condemnation Proceeds to reduce the Debt, (i) the Allocated Loan Amount of the
affected Project shall be reduced on a dollar for dollar basis with the amount
of proceeds so applied, (ii) Borrower shall have the right, notwithstanding
whether the Lockout Date has or has not occurred, to cause a Release of such
Project and (iii) in connection with such Release, the Release Amount shall be
the Allocated Loan Amount of such Project as so reduced. Borrower shall promptly
execute and deliver all instruments requested by Lender for the purpose of
confirming the assignment of the Condemnation Proceeds to Lender.


(B)           APPLICATION OF ALL OR ANY PART OF THE CONDEMNATION PROCEEDS TO THE
DEBT SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 3.06 AND 3.07
HEREOF. NO APPLICATION OF THE CONDEMNATION PROCEEDS TO THE REDUCTION OF THE DEBT
SHALL HAVE THE EFFECT OF RELEASING THE LIEN OF ANY MORTGAGE UNTIL THE REMAINDER
OF THE DEBT HAS BEEN PAID IN FULL; PROVIDED, HOWEVER, (I) THE ALLOCATED LOAN
AMOUNT OF SUCH PROJECT SHALL BE REDUCED ON A DOLLAR FOR DOLLAR BASIS WITH THE
AMOUNT OF SUCH CONDEMNATION PROCEEDS, (II) NOTWITHSTANDING THE

75


--------------------------------------------------------------------------------





LOCKOUT DATE, BORROWER MAY CAUSE A RELEASE OF SUCH PROJECT IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
(III) THE RELEASE AMOUNT OF SUCH PROJECT SHALL EQUAL ITS REMAINING ALLOCATED
LOAN AMOUNT. IN THE CASE OF ANY TAKING, LENDER, TO THE EXTENT THAT LENDER HAS
NOT BEEN REIMBURSED BY BORROWER, SHALL BE ENTITLED, AS A FIRST PRIORITY OUT OF
ANY CONDEMNATION PROCEEDS, TO REIMBURSEMENT FOR ALL COSTS, FEES AND EXPENSES
REASONABLY INCURRED IN THE DETERMINATION AND COLLECTION OF ANY CONDEMNATION
PROCEEDS. ALL CONDEMNATION PROCEEDS DEPOSITED WITH LENDER PURSUANT TO THIS
SECTION, UNTIL EXPENDED OR APPLIED AS PROVIDED HEREIN, SHALL BE HELD IN
ACCORDANCE WITH SECTION 3.04(B) HEREOF AND SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE PAYMENT OF THE DEBT AND THE PAYMENT AND PERFORMANCE OF BORROWER’S
OBLIGATIONS, BUT LENDER SHALL NOT BE DEEMED A TRUSTEE OR OTHER FIDUCIARY WITH
RESPECT TO ITS RECEIPT OF SUCH CONDEMNATION PROCEEDS OR ANY PART THEREOF. ALL
AWARDS SO DEPOSITED WITH LENDER SHALL BE HELD BY LENDER IN A SEGREGATED
INTEREST-BEARING ELIGIBLE ACCOUNT BUT LENDER MAKES NO REPRESENTATION OR WARRANTY
AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY, WHICH MAY ACCRUE ON ANY SUCH
DEPOSIT AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH. FOR PURPOSES
HEREOF, ANY REFERENCE TO THE AWARD SHALL BE DEEMED TO INCLUDE INTEREST, IF ANY,
WHICH HAS ACCRUED THEREON.


ARTICLE VII


LEASING AND MANAGEMENT

Section 7.01           Leases.

(a)           Borrower shall deliver copies of all Space Leases, and amendments,
modifications and renewals thereof entered into after the date hereof, to
Lender. All new Space Leases shall provide for rental rates comparable to then
existing local market rates and terms and conditions which constitute good and
prudent business practice and are consistent with prevailing market terms and
conditions, and, except for Space Leases with the Manager not in excess of 4,000
square feet with respect to any Project, shall be arms-length transactions.
Borrower has delivered to Lender, and Lender has approved, standard forms of
Space Lease for the Projects, which provide that they are subordinate to the
Loan and that the lessees thereunder will attorn to Lender.


(B)           BORROWER SHALL NOT ENTER INTO A PROPOSED MAJOR SPACE LEASE OR A
PROPOSED RENEWAL, EXTENSION OR MODIFICATION (AFFECTING MONETARY TERMS AND/OR
OTHER TERMS THAT ARE MATERIAL IN NATURE) OF AN EXISTING MAJOR SPACE LEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER WHICH CONSENT SHALL NOT, SO LONG AS
NO EVENT OF DEFAULT EXISTS, BE UNREASONABLY WITHHELD OR DELAYED (IT BEING AGREED
AND ACKNOWLEDGED BY BORROWER THAT LENDER MAY CONSIDER, IN CONNECTION WITH A
REQUEST FOR ITS CONSENT UNDER THIS SUBSECTION (B), INTER ALIA, BORROWER’S
ABILITY TO PAY THE ANTICIPATED TENANT IMPROVEMENT COSTS AND LEASING
COMMISSIONS); PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY EXISTING MAJOR SPACE
LEASE, THE FOREGOING SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF ANY TENANT TO
EXTEND OR RENEW ITS LEASE PURSUANT TO ANY SUCH RIGHT OR OPTION IN FAVOR OF ANY
SUCH TENANT EXPRESSLY SET FORTH IN ITS LEASE. ANY REQUEST BY BORROWER FOR
LENDER’S APPROVAL OF A PROPOSED MAJOR SPACE LEASE SHALL BE IN WRITING AND SHALL
BE ACCOMPANIED BY A COPY OF SUCH PROPOSED MAJOR SPACE LEASE, TOGETHER WITH A
SUMMARY OF THE MATERIAL TERMS THEREOF (INCLUDING, BUT NOT LIMITED TO, THE
PROPOSED TENANT IMPROVEMENT COSTS AND LEASING COMMISSIONS) AND A COPY OF SUCH
PROPOSED LEASE AS BLACKLINED TO SHOW CHANGES FROM THE STANDARD LEASE
FORM APPROVED

76


--------------------------------------------------------------------------------



 


BY LENDER. LENDER SHALL APPROVE OR DISAPPROVE EACH PROPOSED MAJOR SPACE LEASE OR
PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING MAJOR SPACE LEASE FOR
WHICH LENDER’S APPROVAL IS REQUIRED UNDER THIS AGREEMENT WITHIN TEN
(10) BUSINESS DAYS AFTER THE SUBMISSION BY BORROWER TO LENDER OF SUCH WRITTEN
REQUEST FOR SUCH APPROVAL, AFTER WHICH SUCH PROPOSED MAJOR SPACE LEASE SHALL BE
DEEMED TO HAVE BEEN APPROVED BY LENDER. IF REQUESTED BY BORROWER, WITHIN FIVE
(5) BUSINESS DAYS AFTER REQUEST THEREFOR, LENDER WILL GRANT CONDITIONAL APPROVAL
OF PROPOSED MAJOR SPACE LEASES OR PROPOSED RENEWALS, EXTENSIONS OR MODIFICATIONS
OF EXISTING MAJOR SPACE LEASES BASED UPON THE INITIAL SUMMARY OF MATERIAL TERMS,
PROVIDED THAT LENDER SHALL RETAIN THE RIGHT TO DISAPPROVE ANY SUCH PROPOSED
MAJOR SPACE LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
MAJOR SPACE LEASE, IF SUBSEQUENT TO ANY PRELIMINARY APPROVAL MATERIAL CHANGES
ARE MADE TO THE TERMS PREVIOUSLY APPROVED BY LENDER, OR ADDITIONAL MATERIAL
TERMS ARE ADDED THAT HAD NOT PREVIOUSLY BEEN CONSIDERED AND APPROVED BY LENDER
IN CONNECTION WITH SUCH PROPOSED MAJOR SPACE LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING MAJOR SPACE LEASE OR IF THE FORM OF
PROPOSED MAJOR SPACE LEASE REFLECTS MATERIAL REVISIONS TO THE STANDARD LEASE
FORM THAT ARE NOT EITHER (Y) REQUIRED TO REFLECT THE APPROVED TERMS AND
CONDITIONS OF THE PROPOSED MAJOR SPACE LEASE OR (Z) CONSISTENT WITH CHANGES THEN
BEING MADE GENERALLY TO LEASE DOCUMENTS IN THE THEN CURRENT LEASING MARKET FOR
COMPARABLE SPACE IN SIMILAR BUILDINGS IN THE LOCALE OF THE PROJECT IN QUESTION.
IF REQUESTED BY BORROWER WITH RESPECT TO A TENANT (I) UNDER A PROPOSED MAJOR
SPACE LEASE, AND/OR (II) THAT IS A “NATIONAL” OR “CREDIT” TENANT, LENDER AGREES
TO ENTER INTO ITS STANDARD FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT WITH SUCH TENANT, WITH SUCH REVISIONS TO SUCH FORM AS ARE REQUESTED BY
THE PROPOSED TENANT AND ARE REASONABLY ACCEPTABLE TO LENDER.


(C)           ANY NEW SPACE LEASE OR RENEWAL, AMENDMENT AND MODIFICATION OF ANY
EXISTING SPACE LEASE THAT DOES NOT CONSTITUTE A MAJOR SPACE LEASE SHALL NOT BE
SUBJECT TO THE PRIOR APPROVAL OF LENDER; PROVIDED THAT (I) NO EVENT OF DEFAULT
EXISTS; (II) THE PROPOSED SPACE LEASE SHALL BE WRITTEN SUBSTANTIALLY IN
ACCORDANCE WITH THE STANDARD FORM OF SPACE LEASE APPROVED BY LENDER WITH RESPECT
TO THE APPLICABLE PROJECT, SUBJECT TO ARMS-LENGTH NEGOTIATED TERMS IN ACCORDANCE
WITH REASONABLE COMMERCIAL PRACTICES, (III) THE PROPOSED SPACE LEASE PROVIDE FOR
RENTAL RATES COMPARABLE TO THEN EXISTING LOCAL MARKET RATES AND TERMS AND
CONDITIONS WHICH CONSTITUTE GOOD AND PRUDENT BUSINESS PRACTICE AND ARE
CONSISTENT WITH PREVAILING MARKET TERMS AND CONDITIONS AND (IV) SHALL HAVE A
TERM (TOGETHER WITH ALL RENEWAL OPTIONS) OF NOT GREATER THAN FIFTEEN YEARS.


(D)           BORROWER (I) SHALL OBSERVE AND PERFORM ALL OF ITS MATERIAL
OBLIGATIONS UNDER THE LEASES PURSUANT TO APPLICABLE LEGAL REQUIREMENTS AND SHALL
NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF THE SPACE LEASES AS
SECURITY FOR THE DEBT; (II) SHALL PROMPTLY SEND COPIES TO LENDER OF ALL MATERIAL
NOTICES OF DEFAULT WHICH BORROWER SHALL RECEIVE UNDER THE SPACE LEASES;
(III) SHALL, CONSISTENT WITH THE APPROVED MANAGER STANDARD, ENFORCE THE MATERIAL
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE SPACE LEASES TO BE OBSERVED OR
PERFORMED; (IV) SHALL NOT COLLECT ANY OF THE RENTS UNDER THE SPACE LEASES MORE
THAN ONE (1) MONTH IN ADVANCE (EXCEPT THAT BORROWER MAY COLLECT IN ADVANCE SUCH
SECURITY DEPOSITS AS ARE PERMITTED PURSUANT TO APPLICABLE LEGAL REQUIREMENTS AND
ARE COMMERCIALLY REASONABLE IN THE PREVAILING MARKET); (V) SHALL NOT EXECUTE ANY
OTHER ASSIGNMENT OF LESSOR’S INTEREST IN THE SPACE LEASES OR THE RENTS EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED PURSUANT TO THIS AGREEMENT; (VI) SHALL NOT CANCEL
OR TERMINATE ANY OF THE SPACE LEASES OR ACCEPT A SURRENDER THEREOF IN ANY MANNER
INCONSISTENT WITH THE APPROVED MANAGER STANDARD; (VII) SHALL NOT CONVEY,
TRANSFER OR SUFFER OR PERMIT A CONVEYANCE

77


--------------------------------------------------------------------------------





 


OR TRANSFER OF ALL OR ANY PART OF THE PROJECTS OR THE IMPROVEMENTS OR OF ANY
INTEREST THEREIN SO AS TO EFFECT A MERGER OF THE ESTATES AND RIGHTS OF, OR A
TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF, LESSEES THEREUNDER;
(VIII) SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN APPROVAL (NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) ALTER, MODIFY OR CHANGE THE
MATERIAL TERMS OF ANY GUARANTY OF ANY MAJOR SPACE LEASE OR CANCEL OR TERMINATE
ANY SUCH GUARANTY; (IX) SHALL, IN ACCORDANCE WITH THE APPROVED MANAGER STANDARD,
MAKE ALL REASONABLE EFFORTS TO SEEK LESSEES FOR SPACE AS IT BECOMES VACANT AND
ENTER INTO SPACE LEASES IN ACCORDANCE WITH THE TERMS HEREOF; (X) SHALL NOT,
WITHOUT LENDER’S PRIOR WRITTEN APPROVAL (NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) MATERIALLY MODIFY, ALTER OR AMEND ANY MAJOR SPACE LEASE
OR PROPERTY AGREEMENT; AND (XI) SHALL, WITHOUT LIMITATION TO ANY OTHER PROVISION
HEREOF, EXECUTE AND DELIVER AT THE REQUEST OF LENDER ALL SUCH FURTHER
ASSURANCES, CONFIRMATIONS AND ASSIGNMENTS IN CONNECTION WITH THE PROJECTS AS ARE
REQUIRED HEREIN AND AS LENDER SHALL FROM TIME TO TIME REASONABLY REQUIRE.


(E)           ALL SECURITY DEPOSITS OF LESSEES, WHETHER HELD IN CASH OR ANY
OTHER FORM, SHALL BE TREATED BY BORROWER AS TRUST FUNDS, BUT SHALL NOT BE
COMMINGLED WITH ANY OTHER FUNDS OF BORROWER AND, IF CASH, SHALL BE DEPOSITED BY
BORROWER IN THE SECURITY DEPOSIT ACCOUNT. ANY BOND OR OTHER INSTRUMENT WHICH
BORROWER IS PERMITTED TO HOLD IN LIEU OF CASH SECURITY DEPOSITS UNDER APPLICABLE
LEGAL REQUIREMENTS SHALL BE MAINTAINED IN FULL FORCE AND EFFECT UNLESS REPLACED
BY CASH DEPOSITS AS HEREINABOVE DESCRIBED, SHALL BE ISSUED BY A PERSON
REASONABLY SATISFACTORY TO LENDER, SHALL, IF PERMITTED PURSUANT TO LEGAL
REQUIREMENTS, AT LENDER’S OPTION, NAME LENDER AS PAYEE OR MORTGAGEE THEREUNDER
OR BE FULLY ASSIGNABLE TO LENDER AND SHALL, IN ALL RESPECTS, COMPLY WITH
APPLICABLE LEGAL REQUIREMENTS AND OTHERWISE BE REASONABLY SATISFACTORY TO
LENDER. BORROWER SHALL, UPON REQUEST, PROVIDE LENDER WITH EVIDENCE REASONABLY
SATISFACTORY TO LENDER OF BORROWER’S COMPLIANCE WITH THE FOREGOING. FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER
SHALL, UPON LENDER’S REQUEST, IF PERMITTED BY APPLICABLE LEGAL REQUIREMENTS,
TURN OVER THE SECURITY DEPOSITS (AND ANY INTEREST THEREON) TO LENDER TO BE HELD
BY LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE LEASES AND ALL
LEGAL REQUIREMENTS.

Section 7.02           Management of Projects.

(a)           Borrower shall manage the Projects or cause the Projects to be
managed in accordance with the Approved Manager Standard.


(B)           BORROWER COVENANTS AND AGREES WITH LENDER THAT (I) EACH PROJECT
WILL BE MANAGED BY MANAGER PURSUANT TO THE MANAGEMENT AGREEMENTS IN EFFECT, AS
OF THE DATE HEREOF, WHICH ARE HEREBY APPROVED BY LENDER (COLLECTIVELY, THE
“INITIAL MANAGEMENT AGREEMENT”), UNTIL SUCH TIME AS THE INITIAL MANAGEMENT
AGREEMENT IS REPLACED, AS MORE PARTICULARLY DESCRIBED IN SUBSECTION (C) BELOW,
(II) AFTER BORROWER HAS KNOWLEDGE OF A FIFTY PERCENT (50%) OR MORE CHANGE IN THE
ULTIMATE BENEFICIAL CONTROL OF THE OWNERSHIP OF MANAGER, BORROWER WILL PROMPTLY
GIVE LENDER NOTICE THEREOF (A “MANAGER CONTROL NOTICE”) AND (III) THE MANAGEMENT
AGREEMENT MAY BE TERMINATED BY LENDER AT ANY TIME (A) FOR CAUSE (INCLUDING, BUT
NOT LIMITED TO, MANAGER’S GROSS NEGLIGENCE, MISAPPROPRIATION OF FUNDS, WILLFUL
MISCONDUCT OR FRAUD), OR (B) DURING THE EXISTENCE OF AN EVENT OF DEFAULT, OR
(C) FOLLOWING THE RECEIPT OF A MANAGER CONTROL NOTICE, OR (D) THAT THE MANAGER
HAS DEFAULTED IN ITS OBLIGATIONS BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD AS
SET FORTH IN THE MANAGEMENT AGREEMENT, OR (E) AFTER THE MANAGER TAKES AN ACTION
OR BECOMES THE SUBJECT OF AN ACTION TAKEN AS TO IT THAT IS DESCRIBED IN
SECTION 13.01(H) OR (I) HEREOF, BUT WITHOUT

78


--------------------------------------------------------------------------------





 


GIVING EFFECT TO THE QUALIFYING PROVISO IN SECTION 13.01(I), AND A SUBSTITUTE
MANAGING AGENT SATISFYING THE APPROVED MANAGER STANDARD SHALL BE APPOINTED BY
BORROWER. BORROWER MAY FROM TIME TO TIME APPOINT A SUCCESSOR MANAGER TO MANAGE
THE PROJECTS, PROVIDED THAT ANY SUCH SUCCESSOR MANAGER SHALL BE A REPUTABLE
MANAGEMENT COMPANY WHICH MEETS THE APPROVED MANAGER STANDARD OR IS AN AFFILIATE
OF BORROWER. BORROWER FURTHER COVENANTS AND AGREES THAT BORROWER SHALL REQUIRE
MANAGER (OR ANY SUCCESSOR MANAGERS) TO MAINTAIN AT ALL TIMES DURING THE TERM OF
THE LOAN WORKER’S COMPENSATION INSURANCE AS REQUIRED BY GOVERNMENTAL
AUTHORITIES.


(C)           BORROWER COVENANTS AND AGREES THAT, WITHIN SIXTY (60) DAYS AFTER
THE DATE HEREOF, BORROWER WILL (I) ENTER INTO REPLACEMENT MANAGEMENT AGREEMENTS
FOR THE PROJECTS WITH MANAGER, WHICH REPLACEMENT MANAGEMENT AGREEMENTS WILL BE
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND SHALL BE SUBMITTED TO
LENDER FOR ITS REASONABLE APPROVAL NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR TO
THE DATE OF EXECUTION (SUCH REPLACEMENT MANAGEMENT AGREEMENTS, TOGETHER WITH THE
INITIAL MANAGEMENT AGREEMENT, COLLECTIVELY, THE “MANAGEMENT AGREEMENT”), AND
(II) ENTER INTO AND CAUSE MANAGER TO ENTER INTO, FOR THE BENEFIT OF LENDER, A
CONSENT AND SUBORDINATION AGREEMENT IN THE FORM EXECUTED AND DELIVERED BY
MANAGER AND BORROWER TO LENDER ON THE DATE HEREOF.

ARTICLE VIII

MAINTENANCE AND REPAIR

Section 8.01           Maintenance and Repair of the Projects; Alterations;
Replacement of Equipment. Borrower hereby covenants and agrees:


(A)           BORROWER SHALL NOT (I) DESERT OR ABANDON ANY PROJECT, (II) CHANGE
THE USE OF ANY PROJECT OR CAUSE OR PERMIT THE USE OR OCCUPANCY OF ANY PART OF
ANY PROJECT TO BE DISCONTINUED IF SUCH DISCONTINUANCE OR USE CHANGE WOULD
VIOLATE ANY ZONING OR OTHER LAW, ORDINANCE OR REGULATION; (III) CONSENT TO OR
SEEK ANY LOWERING OF THE ZONING CLASSIFICATION, OR GREATER ZONING RESTRICTION
AFFECTING ANY PROJECT; OR (IV) TAKE ANY STEPS WHATSOEVER TO CONVERT ANY PROJECT,
OR ANY PORTION THEREOF, TO A CONDOMINIUM OR COOPERATIVE FORM OF OWNERSHIP.


(B)           BORROWER SHALL, AT ITS EXPENSE, (I) TAKE GOOD CARE OF ALL OF THE
PROJECTS INCLUDING GROUNDS GENERALLY, AND UTILITY SYSTEMS AND SIDEWALKS, ROADS,
ALLEYS, AND CURBS THEREIN, AND SHALL KEEP THE SAME IN GOOD, SAFE AND INSURABLE
CONDITION AND IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, (II) PROMPTLY MAKE ALL REPAIRS TO THE PROJECTS, ABOVE GRADE AND
BELOW GRADE, INTERIOR AND EXTERIOR, STRUCTURAL AND NONSTRUCTURAL, ORDINARY AND
EXTRAORDINARY, UNFORESEEN AND FORESEEN, AND MAINTAIN THE PROJECTS IN A MANNER
APPROPRIATE FOR THE FACILITY AND (III) NOT COMMIT OR SUFFER TO BE COMMITTED ANY
WASTE OF THE PROJECTS OR DO OR SUFFER TO BE DONE ANYTHING WHICH WILL INCREASE
THE RISK OF FIRE OR OTHER HAZARD TO ANY OF THE PROJECTS OR IMPAIR THE VALUE
THEREOF. BORROWER SHALL KEEP THE SIDEWALKS, VAULTS, GUTTERS AND CURBS
COMPRISING, OR ADJACENT TO, EACH OF THE PROJECTS, CLEAN AND FREE FROM DIRT,
SNOW, ICE, RUBBISH AND OBSTRUCTIONS. ALL REPAIRS MADE BY BORROWER SHALL BE MADE
WITH FIRST-CLASS MATERIALS, IN A GOOD AND WORKMANLIKE MANNER, SHALL BE EQUAL OR
BETTER IN QUALITY TO THE ORIGINAL WORK AND SHALL COMPLY WITH ALL APPLICABLE
LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS. TO THE EXTENT ANY OF THE ABOVE
OBLIGATIONS ARE OBLIGATIONS OF TENANTS UNDER SPACE LEASES OR OTHER PERSONS UNDER
PROPERTY AGREEMENTS, BORROWER MAY FULFILL ITS OBLIGATIONS HEREUNDER BY CAUSING

79


--------------------------------------------------------------------------------





 


SUCH TENANTS OR OTHER PERSONS, AS THE CASE MAY BE, TO PERFORM THEIR OBLIGATIONS
THEREUNDER. AS USED HEREIN, THE TERMS “REPAIR” AND “REPAIRS” SHALL BE DEEMED TO
INCLUDE ALL NECESSARY REPLACEMENTS.


(C)           BORROWER SHALL NOT DEMOLISH, REMOVE, CONSTRUCT, OR, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, RESTORE, OR ALTER ANY OF THE PROJECTS OR
ANY PORTION THEREOF; NOR CONSENT TO OR PERMIT ANY SUCH DEMOLITION, REMOVAL,
CONSTRUCTION, RESTORATION, ADDITION OR ALTERATION WHICH WOULD DIMINISH THE VALUE
OF THE PROJECTS. BORROWER MAY, WITHOUT LENDER’S CONSENT, PERFORM ALTERATIONS TO
THE IMPROVEMENTS AND EQUIPMENT WHICH (I) DO NOT CONSTITUTE A MATERIAL ALTERATION
(AS HEREINAFTER DEFINED), (II) COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE APPLICABLE PROJECT OR TO BORROWER AND (III) ARE
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS. BORROWER SHALL NOT PERFORM ANY
MATERIAL ALTERATION WITHOUT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; PROVIDED, HOWEVER, LENDER
RESERVES THE RIGHT TO CONDITION ITS CONSENT TO ANY MATERIAL ALTERATION ON THE
FOLLOWING:  (I) SUCH CONDITIONS AS WOULD BE REQUIRED BY A PRUDENT INTERIM
CONSTRUCTION LENDER, INCLUDING, BUT NOT LIMITED TO, THE PRIOR APPROVAL BY LENDER
OF PLANS AND SPECIFICATIONS, CONSTRUCTION BUDGETS AND THE FURNISHING TO LENDER
OF EVIDENCE REGARDING FUNDS, PERMITS AND INSURANCE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER; AND (III) MORTGAGOR’S AGREEMENT TO PAY ALL
FEES, COSTS AND EXPENSES REASONABLY INCURRED BY MORTGAGEE IN GRANTING SUCH
CONSENT, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES.
AS USED HEREIN, “MATERIAL ALTERATION” SHALL MEAN ANY ALTERATION AFFECTING
STRUCTURAL ELEMENTS OF THE APPLICABLE PROJECT THE COST OF WHICH EXCEEDS
$500,000; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL (I) ANY REQUIRED ENGINEERING
WORK, (II) ANY RECURRING REPLACEMENT EXPENDITURES, (III) ANY RELETTING
EXPENDITURES OR (IV) ALTERATIONS PERFORMED AS PART OF A RESTORATION AFTER A
CASUALTY OR CONDEMNATION, CONSTITUTE A MATERIAL ALTERATION.


(D)           BORROWER REPRESENTS AND WARRANTS TO LENDER THAT (I) THERE ARE NO
FIXTURES, MACHINERY, APPARATUS, TOOLS, EQUIPMENT OR ARTICLES OF PERSONAL
PROPERTY ATTACHED OR APPURTENANT TO, OR LOCATED ON, OR USED BY BORROWER IN
CONNECTION WITH THE MANAGEMENT, OPERATION OR MAINTENANCE OF THE PROJECTS, EXCEPT
FOR THE EQUIPMENT AND FIXTURES AND EQUIPMENT LEASED BY BORROWER FOR THE
MANAGEMENT, OPERATION OR MAINTENANCE OF THE PROJECTS IN ACCORDANCE WITH THE LOAN
DOCUMENTS; (II) THE EQUIPMENT, FIXTURES AND THE LEASED EQUIPMENT CONSTITUTE ALL
OF THE FIXTURES, MACHINERY, APPARATUS, TOOLS, EQUIPMENT AND ARTICLES OF PERSONAL
PROPERTY NECESSARY TO THE PROPER OPERATION AND MAINTENANCE OF THE PROJECTS; AND
(III) ALL OF THE EQUIPMENT AND FIXTURES ARE FREE AND CLEAR OF ALL LIENS, EXCEPT
FOR THE LIEN OF THE MORTGAGE(S) AND THE PERMITTED ENCUMBRANCES, AND EXCEPT FOR
SUCH INDEBTEDNESS AS IS PERMITTED PURSUANT TO SECTION 2.02(G) (VIII) HEREOF. ALL
RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO ALL EXTENSIONS, IMPROVEMENTS,
BETTERMENTS, RENEWALS AND APPURTENANCES TO THE PROJECTS HEREAFTER ACQUIRED BY,
OR RELEASED TO, BORROWER OR CONSTRUCTED, ASSEMBLED OR PLACED BY BORROWER IN THE
PROJECTS, AND ALL CHANGES AND SUBSTITUTIONS OF THE SECURITY CONSTITUTED THEREBY,
SHALL BE AND, IN EACH SUCH CASE, WITHOUT ANY FURTHER MORTGAGE, ENCUMBRANCE,
CONVEYANCE, ASSIGNMENT OR OTHER ACT BY LENDER OR BORROWER, SHALL BECOME SUBJECT
TO THE LIEN AND SECURITY INTEREST OF THIS AGREEMENT AS FULLY AND COMPLETELY, AND
WITH THE SAME EFFECT, AS THOUGH NOW OWNED BY BORROWER AND SPECIFICALLY DESCRIBED
IN THIS AGREEMENT, BUT AT ANY AND ALL TIMES BORROWER SHALL EXECUTE AND DELIVER
TO LENDER ANY DOCUMENTS LENDER MAY REASONABLY DEEM NECESSARY OR APPROPRIATE FOR
THE PURPOSE OF SPECIFICALLY SUBJECTING THE SAME TO THE LIEN AND SECURITY
INTEREST OF THIS AGREEMENT.

80


--------------------------------------------------------------------------------




 


(E)           NOTWITHSTANDING THE PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
BORROWER SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO REMOVE AND
DISPOSE OF EQUIPMENT WHICH MAY HAVE BECOME OBSOLETE OR UNFIT FOR USE OR WHICH IS
NO LONGER USEFUL IN THE MANAGEMENT, OPERATION OR MAINTENANCE OF THE PROJECTS.
BORROWER SHALL PROMPTLY REPLACE ANY SUCH EQUIPMENT SO DISPOSED OF OR REMOVED
WITH OTHER EQUIPMENT OF EQUAL VALUE AND UTILITY, FREE OF ANY SECURITY INTEREST
OR SUPERIOR TITLE, LIENS OR CLAIMS (EXCEPT FOR SUCH PURCHASE MONEY SECURITY
INTERESTS GRANTED BY BORROWER, PROVIDED THE SAME ARE PERMITTED PURSUANT TO
SECTION 2.02(G)(VIII) HEREOF); EXCEPT THAT, IF BY REASON OF TECHNOLOGICAL OR
OTHER DEVELOPMENTS, REPLACEMENT OF THE EQUIPMENT SO REMOVED OR DISPOSED OF IS
NOT NECESSARY OR DESIRABLE FOR THE PROPER MANAGEMENT, OPERATION OR MAINTENANCE
OF THE PROJECTS, BORROWER SHALL NOT BE REQUIRED TO REPLACE THE SAME. ALL SUCH
REPLACEMENTS OR ADDITIONAL EQUIPMENT SHALL BE DEEMED TO CONSTITUTE “EQUIPMENT”
AND SHALL BE COVERED BY THE SECURITY INTEREST HEREIN GRANTED.

ARTICLE IX

TRANSFER OR ENCUMBRANCE OF THE PROJECTS

Section 9.01           Other Encumbrances. Borrower shall not further encumber
or permit the further encumbrance in any manner (whether by grant of a pledge,
security interest or otherwise) of the Projects or any part thereof or interest
therein, including, without limitation, of the Rents therefrom. In addition,
Borrower shall not further encumber and shall not permit the further encumbrance
in any manner (whether by grant of a pledge, security interest or otherwise) of
Borrower or any direct or indirect interest in Borrower, except for the
Permitted MCRLP Financing, if any, and as expressly permitted pursuant to this
Agreement.

Section 9.02           No Transfer. Borrower acknowledges that Lender has
examined and relied on the expertise of Borrower, MCC and SLG, in owning and
operating properties such as the Projects in agreeing to make the Loan and will
continue to rely on Borrower’s ownership of the Projects as a means of
maintaining the value of the Projects as security for repayment of the Debt and
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Projects. Borrower shall not Transfer, nor permit any Transfer, other
than a Permitted Transfer, without the prior written consent of Lender, which
consent Lender may withhold in its sole and absolute discretion. Lender shall
not be required to demonstrate any actual impairment of its security or any
increased risk of default hereunder in order to declare the Debt immediately due
and payable upon a Transfer, other than a Permitted Transfer, without Lender’s
consent. This provision shall apply to every Transfer other than a Permitted
Transfer, regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.

Section 9.03           Due on Sale. Lender may declare the Debt immediately due
and payable upon any Transfer, other than a Permitted Transfer, without Lender’s
consent without regard to whether any impairment of its security or any
increased risk of default hereunder can be demonstrated. This provision shall
apply to every Transfer, other than a Permitted Transfer, of the Projects or any
part thereof or interest in the Projects or in Borrower or Sole Member
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer of the Projects or interest in Borrower or Sole Member.

81


--------------------------------------------------------------------------------




 

Section 9.04           Transfer of Projects; Loan Assumption. Notwithstanding
the foregoing set forth in Sections 9.02 and 9.03, neither Lender’s consent nor
a Rating Comfort Letter shall be required for, and Borrower shall have the
one-time right to effect, a sale or transfer of (a) fee title to all of the
Projects or (b) 100% of the direct and/or indirect ownership interests in the
Borrower, in either case in a single transaction (“Special Transfer”) to a
Qualified Transferee, provided that Borrower satisfies the following conditions:

(i)

 

no Event of Default or event which with the giving of notice or the passage of
time would constitute an Event of Default shall have occurred and remain
uncured;

 

 

 

(ii)

 

Lender shall have received from Borrower not less than thirty (30) days’ prior
written notice of the proposed sale or transfer;

 

 

 

(iii)

 

Lender shall have received information satisfactory to it regarding such
Qualified Transferee’s compliance with the Patriot Act;

 

 

 

(iv)

 

such Qualified Transferee and its property manager shall have sufficient
experience in the ownership and management of properties similar to the
Projects, and Lender shall be provided with reasonable evidence thereof (and
Lender reserves the right to reasonably withhold approval of the substitution of
the property manager);

 

 

 

(v)

 

such Qualified Transferee shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender, evidencing such
Qualified Transferee’s agreement to abide and be bound by the terms of the Note,
the Mortgage and the other Loan Documents, together with such legal opinions and
title insurance endorsements as may be reasonably requested by Lender;

 

 

 

(vi)

 

Lender shall have received evidence satisfactory to it (which shall include a
legal non-consolidation opinion reasonably acceptable to (A) prior to a
Secondary Market Transaction, Lender or (B) after a Secondary Market
Transaction, the Rating Agency) that the single-purpose nature and bankruptcy
remoteness of Borrower and its shareholders, partners or members, as the case
may be, following such transfers are in accordance with the standards of the
Rating Agency;

 

 

 

(vii)

 

Lender shall have received on or prior to the date of the sale or transfer
(A) an application fee in the amount of $5,000.00 and (B) the payment of all
actual out-of-pocket costs and expenses incurred by Lender and, if applicable,
the Rating Agency, in connection with such assumption (including reasonable
attorneys’ fees and costs);

 

 

 

(viii)

 

such Qualified Transferee is a Single Purpose Entity that complies with the
representations and covenants set forth in Section 2.02(g), Section 2.02(t) and
Section 2.02(w) hereof;

 

82


--------------------------------------------------------------------------------




 

(ix)

 

Borrower and the Qualified Transferee execute and cause to be filed in such
public records as Lender deems appropriate, without any cost or expense to
Lender, new financing statements or financing statement amendments and any
additional documents reasonably requested by Lender to grant, reaffirm or
continue the liens and security interests held by Lender under the Loan
Documents;

 

 

 

(x)

 

Borrower causes to be delivered to Lender, without any cost or expense to
Lender, such property and liability insurance endorsements or certificates and
other similar materials as Lender may reasonably deem necessary at the time of
the Special Transfer, all in form and substance reasonably satisfactory to
Lender;

 

 

 

(xi)

 

Borrower executes and delivers to Lender, without any cost or expense to Lender,
a release of Lender, its officers, directors, employees and agents, from all
claims and liability relating to the transactions evidenced by the Loan
Documents through and including the date of the closing of the Special Transfer,
which agreement shall be in form and substance reasonably satisfactory to Lender
and shall be binding upon the Qualified Transferee;

 

 

 

(xii)

 

Subject to the provisions of Section 18.32 hereof, such Special Transfer is not
construed so as to relieve Borrower of any personal liability under the Note or
any of the other Loan Documents for any acts or events occurring or obligations
arising prior to or simultaneously with the closing of such Special Transfer and
Borrower executes, without any cost or expense to Lender, such documents and
agreements as Lender shall reasonably require to evidence and effectuate the
ratification of said personal liability. Borrower shall be released from and
relieved of any personal liability under the Note or any of the other Loan
Documents for any acts or events occurring or obligations arising after the
closing of such Special Transfer which are not caused by or arising out of any
acts or events occurring or obligations arising prior to or simultaneously with
the closing of such Special Transfer;

 

 

 

(xiii)

 

An Acceptable Substitute Guarantor shall have assumed the Guaranty or shall have
executed a replacement guaranty substantially similar to the Guaranty and such
successor Guarantor executes such documents as may be reasonably required by
Lender to evidence such assumption. The original Guarantor shall be released
from and relieved of any of its obligations under any indemnity or guaranty
executed in connection with the Loan for any acts or events occurring or
obligations arising after the closing of such Special Transfer which are not
caused by or arising out of any acts or events occurring or obligations arising
prior to or simultaneously with the closing of such Special Transfer;

 

83


--------------------------------------------------------------------------------




 

(xiv)

 

the Qualified Transferee shall assume the obligations of Borrower under any
management agreements pertaining to the Projects, or shall cause the new manager
and management agreement to satisfy the requirements of Section 7.02 hereof, as
applicable;

 

 

 

(xv)

 

the Qualified Transferee shall furnish an opinion of counsel reasonably
satisfactory to Lender that the acquisition of the Projects and the assumption
of the Loan and the Loan Documents by Qualified Transferee and, to the extent
applicable, successor Guarantor, were validly authorized, and duly executed and
delivered, and constitute the legal, valid and binding obligations of Qualified
Transferee and such successor Guarantor, enforceable against each of them in
accordance with their respective terms, and with respect to such other matters
as Lender may reasonably require;

 

 

 

(xvi)

 

the Qualified Transferee shall provide Lender with fully executed copies of
(A) deeds covering the Projects, (B) bills of sale covering the personal
property with respect to each Project and (C) assignments and assumption
agreements (in respect of the Leases) in form and substance reasonably
satisfactory to Lender; and

 

 

 

(xvii)

 

Buyer shall provide Lender a Rate Cap Agreement reasonably satisfactory to
Lender and satisfying the provisions of Section 5.10 hereof (in which case
Lender shall release the Borrower’s then-existing Rate Cap Agreement to
Borrower), which requirement may also be satisfied by the assumption by Buyer of
the Rate Cap Agreement in place on the date hereof or any extension or
replacement thereof delivered pursuant to Section 5.10 hereof.

 

ARTICLE X

CERTIFICATES

Section 10.01         Estoppel Certificates.

(a)           After request by Lender, Borrower, within fifteen (15) days and at
its expense, will furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, and the unpaid principal amount of the Note, (ii) the rate of interest of
the Note, (iii) the date payments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment of the Debt, and if any are alleged,
the nature thereof, (v) that the Note and this Agreement have not been modified
or if modified, giving particulars of such modification and (vi) no Default by
Borrower exists or if such Default by Borrower exists, the nature thereof, the
period of time it has existed, and the action being taken to remedy such
Default.


(B)           WITHIN FIFTEEN (15) DAYS AFTER WRITTEN REQUEST BY BORROWER, LENDER
SHALL FURNISH TO BORROWER A WRITTEN STATEMENT CONFIRMING (I) THE AMOUNT OF THE
DEBT, (II) THE MATURITY

84


--------------------------------------------------------------------------------





 


DATE OF THE NOTE, (III) THE DATE TO WHICH INTEREST HAS BEEN PAID, AND
(IV) WHETHER, TO LENDER’S KNOWLEDGE, THERE EXIST ANY UNCURED EVENTS OF DEFAULT
FOR WHICH LENDER HAS PROVIDED WRITTEN NOTICE. LENDER AGREES TO PROVIDE SUCH
STATEMENT REGARDLESS OF WHETHER ANY NOTICE OF AN UNCURED EVENT OF DEFAULT HAS
BEEN DELIVERED TO BORROWER.


(C)           BORROWER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ESTOPPEL CERTIFICATES FROM TENANTS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO LENDER OR AS REQUIRED UNDER A TENANT’S SPACE LEASE, UPON THE REASONABLE
REQUEST OF LENDER, PROVIDED, THAT, BORROWER SHALL NOT BE REQUIRED TO REQUEST
SUCH ESTOPPEL CERTIFICATES FROM TENANTS MORE THAN TWICE IN THE CALENDAR YEAR
THAT THE LENDER ANTICIPATES INCLUDING THE LOAN IN A SECONDARY MARKET TRANSACTION
OR ONCE PER YEAR IN ANY OTHER CALENDAR YEAR.

ARTICLE XI

NOTICES

Section 11.01         Notices. Any notice, demand, statement, request or consent
made hereunder shall be in writing and delivered personally or sent to the party
to whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given when delivered personally or one (1) Business Day after being deposited
with Federal Express or such other nationally recognized delivery service:

If to Lender:

 

To Lender, at the address first written above,

 

 

 

 

 

with a copy to:

 

 

 

 

 

Solomon and Weinberg LLP

 

 

900 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Gary S. Kleinman, Esq.

 

 

 

If to Borrower:

 

To Borrower, at the address first written above,

 

 

 

 

 

with a copy to:

 

 

 

 

 

Greenbaum Rowe Smith & Davis LLP

 

 

99 Wood Avenue South

 

 

Iselin, New Jersey 08830

 

 

Attention: Martin Dollinger, Esq.

 

 

 

 

 

with a further copy to :

 

 

 

 

 

Greenberg Traurig LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Joseph Kishel, Esq.

85


--------------------------------------------------------------------------------




 

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.

ARTICLE XII

INDEMNIFICATION

Section 12.01         Indemnification Covering Projects. In addition, and
without limitation of any other provision of this Agreement or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender and its
successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines,
liabilities, settlements, losses damages, fees, costs and expenses of whatever
kind or nature, known or unknown, contingent or otherwise, whether incurred or
imposed within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties (collectively, “Liabilities”) by
reason of (a) ownership of this Agreement, the Assignment, the Projects or any
part thereof or any interest therein or receipt of any Rents; (b) any accident,
injury to or death of any person or loss of or damage to property occurring in,
on or about the Projects or any part thereof or on the adjoining sidewalks,
curbs, parking areas, streets or ways; (c) any use, nonuse or condition in, on
or about, or possession, alteration, repair, operation, maintenance or
management of, the Projects or any part thereof or on the adjoining sidewalks,
curbs, parking areas, streets or ways; (d) any failure on the part of Borrower
to perform or comply with any of the terms of this Agreement or the Assignment;
(e) performance of any labor or services or the furnishing of any materials or
other property in respect of the Projects or any part thereof; (f) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Projects or any
part thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien or claim arising on or
against the Projects or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Agreement, the Note or any of
the other Loan Documents; (j) a Default under Sections 2.02(f) or
2.02(g) hereof, (k) the failure of any Person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with the Loan, or to supply a copy thereof in a timely fashion to
the recipient of the proceeds of the Loan; or (l) the claims of any lessee or
any Person acting through or under any lessee or otherwise arising under or as a
consequence of any Lease. Notwithstanding the foregoing provisions of this
Section 12.01 to the contrary, Borrower shall have no obligation to indemnify
the Indemnified Parties pursuant to this Section 12.01 for liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
relative to the foregoing which result from Lender’s, and its successors’ or
assigns’, willful misconduct

86


--------------------------------------------------------------------------------




 

or gross negligence. Any amounts payable to Lender by reason of the application
of this Section 12.01 shall constitute a part of the Debt secured by this
Agreement and the other Loan Documents and shall become immediately due and
payable and shall bear interest at the Default Rate from the date the liability,
obligation, claim, cost or expense is sustained by Lender, as applicable, until
paid. The provisions of this Section 12.01 shall survive the termination of this
Agreement whether by repayment of the Debt, foreclosure or delivery of a deed in
lieu thereof, assignment or otherwise. In case any action, suit or proceeding is
brought against any of the Indemnified Parties by reason of any occurrence of
the type set forth in (a) through (l) above, Borrower shall, at Borrower’s
expense, resist and defend such action, suit or proceeding or will cause the
same to be resisted and defended by counsel at Borrower’s expense for the
insurer of the liability or by counsel designated by Borrower (unless reasonably
disapproved by Lender promptly after Lender has been notified of such counsel);
provided, however, that nothing herein shall compromise the right of Lender (or
any other Indemnified Party) to appoint its own counsel at Borrower’s expense
for its defense with respect to any action which, in the reasonable opinion of
Lender or such other Indemnified Party, as applicable, presents a conflict or
potential conflict between Lender or such other Indemnified Party that would
make such separate representation advisable. Any Indemnified Party will give
Borrower prompt notice after such Indemnified Party obtains actual knowledge of
any potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.

ARTICLE XIII

DEFAULTS

Section 13.01         Events of Default. The Debt shall become immediately due
at the option of Lender upon any one or more of the following events (“Event of
Default”):


(A)           IF THE FINAL PAYMENT DUE UNDER THE NOTE SHALL NOT BE PAID ON
MATURITY OR EARLIER PREPAYMENT OF THE LOAN, AS THE CASE MAY BE;


(B)           IF ANY MONTHLY PAYMENT OF INTEREST AND/OR PRINCIPAL DUE UNDER THE
NOTE (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE) SHALL NOT BE FULLY PAID ON THE
DATE UPON WHICH THE SAME IS DUE AND PAYABLE THEREUNDER;


(C)           IF PAYMENT OF ANY SUM (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE
OR (B) ABOVE) REQUIRED TO BE PAID PURSUANT TO THE NOTE, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL NOT BE PAID WITHIN FIVE (5) BUSINESS DAYS AFTER LENDER
DELIVERS WRITTEN NOTICE TO BORROWER THAT PAYMENT OF SAME WAS NOT MADE TIMELY
THEREUNDER OR HEREUNDER;


(D)           IF BORROWER, SOLE MEMBER OR GUARANTOR SHALL INSTITUTE OR CAUSE TO
BE INSTITUTED ANY PROCEEDING FOR THE TERMINATION OR DISSOLUTION OF BORROWER OR
SOLE MEMBER;


(E)           IF THE INSURANCE POLICIES REQUIRED HEREUNDER ARE NOT KEPT IN FULL
FORCE AND EFFECT, OR IF THE INSURANCE POLICIES OR CERTIFICATES EVIDENCING SUCH
INSURANCE POLICIES (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER) ARE
NOT ASSIGNED AND DELIVERED TO LENDER AS HEREIN REQUIRED FOR FIVE (5) BUSINESS
DAYS AFTER NOTICE FROM LENDER;

87


--------------------------------------------------------------------------------




 


(F)            IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY INTEREST HEREIN OR THEREIN, OR IF ANY TRANSFER
OCCURS OTHER THAN A PERMITTED TRANSFER OR OTHER TRANSFER PERMITTED IN ACCORDANCE
WITH THE PROVISIONS HEREOF;


(G)           IF ANY REPRESENTATION OR WARRANTY OF BORROWER OR GUARANTOR MADE
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, FINANCIAL
STATEMENT OR OTHER INSTRUMENT OR AGREEMENT FURNISHED TO LENDER SHALL PROVE FALSE
OR MISLEADING IN ANY MATERIAL AND ADVERSE RESPECT;


(H)           IF BORROWER OR SOLE MEMBER SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE;


(I)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER OR SOLE MEMBER
SHALL BE APPOINTED OR IF BORROWER OR SOLE MEMBER SHALL BE ADJUDICATED BANKRUPT
OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL
BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER OR SOLE
MEMBER OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER OR
SOLE MEMBER SHALL BE INSTITUTED; HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION,
PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR SOLE
MEMBER, AS APPLICABLE, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED
WITHIN NINETY (90) DAYS OR IF BORROWER OR SOLE MEMBER SHALL GENERALLY NOT BE
PAYING ITS DEBTS AS THEY BECOME DUE.


(J)            IF BORROWER SHALL BE IN DEFAULT BEYOND ANY NOTICE OR GRACE
PERIOD, IF ANY, UNDER ANY MORTGAGE OR DEED OF TRUST OR SECURITY AGREEMENT
COVERING ANY PART OF THE PROJECTS OTHER THAN THE MORTGAGES (AND OTHER THAN THE
FIRST MORTGAGE ON THE LIVINGSTON PROJECT), WITHOUT REGARD TO ITS PRIORITY
RELATIVE TO THE MORTGAGES; PROVIDED, HOWEVER, THIS PROVISION SHALL NOT BE DEEMED
A WAIVER OF THE PROVISIONS OF ARTICLE IX PROHIBITING FURTHER ENCUMBRANCES
AFFECTING THE PROJECTS OR ANY OTHER PROVISION OF THIS AGREEMENT;


(K)           IF A PROJECT BECOMES SUBJECT (I) TO ANY LIEN WHICH IS SUPERIOR TO
THE LIEN OF THE APPLICABLE MORTGAGE, OTHER THAN A LIEN FOR REAL ESTATE TAXES AND
ASSESSMENTS NOT DUE AND PAYABLE, OR (II) TO ANY MECHANIC’S, MATERIALMAN’S OR
OTHER LIEN WHICH IS OR IS ASSERTED TO BE SUPERIOR TO THE LIEN OF SUCH MORTGAGE,
AND SUCH LIEN SHALL REMAIN UNDISCHARGED (BY PAYMENT, BONDING, OR OTHERWISE) FOR
THIRTY (30) DAYS UNLESS CONTESTED IN ACCORDANCE WITH THE TERMS HEREOF;


(L)            IF BORROWER ABANDONS A PROJECT;


(M)          EXCEPT AS PERMITTED IN THIS AGREEMENT, BORROWER UNDERTAKES ANY
MATERIAL ALTERATION OF ANY OF THE IMPROVEMENTS WITHOUT THE PRIOR CONSENT OF
LENDER;


(N)           IF BORROWER CONSUMMATES A TRANSACTION WHICH WOULD CAUSE THIS
AGREEMENT OR LENDER’S RIGHTS UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN
DOCUMENT TO CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR RESULT
IN A VIOLATION OF A STATE STATUTE REGULATING GOVERNMENT PLANS SUBJECTING LENDER
TO LIABILITY FOR A VIOLATION OF ERISA OR A STATE STATUTE;


(O)           IF BORROWER SHALL BE IN DEFAULT UNDER SECTION 2.12(D) HEREOF,
BEYOND ALL APPLICABLE NOTICE, GRACE AND CURE PERIODS THEREIN CONTAINED;

88


--------------------------------------------------------------------------------




 


(P)           IF BORROWER OR SOLE MEMBER SHALL FAIL TO BE IN COMPLIANCE WITH
SECTION 2.02(G) HEREOF; PROVIDED, HOWEVER, THAT A BREACH OF ANY COVENANT
CONTAINED IN SECTION 2.02(G) HEREOF SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF
(I) SUCH BREACH WAS INADVERTENT, IMMATERIAL AND NON-RECURRING, (II) SUCH BREACH
IS CURABLE AND BORROWER SHALL PROMPTLY CURE SUCH BREACH WITHIN FIFTEEN (15)
BUSINESS DAYS OF NOTICE FROM LENDER AND (III) WITHIN FIFTEEN (15) BUSINESS DAYS
OF THE REQUEST BY LENDER, BORROWER CAUSES COUNSEL TO DELIVER TO LENDER A REVISED
OR UPDATED SUBSTANTIVE LEGAL NON-CONSOLIDATION OPINION TO THE EFFECT THAT SUCH
BREACH SHALL NOT IN ANY MATERIAL MANNER IMPAIR, NEGATE OR AMEND THE OPINIONS
RENDERED IN THE NON-CONSOLIDATION OPINION DELIVERED IN CONNECTION WITH THE
CLOSING OF THE LOAN, WHICH OPINION AND COUNSEL SHALL BE ACCEPTABLE TO LENDER IN
ITS REASONABLE DISCRETION;


(Q)           IF AT ANY TIME A RATE CAP AGREEMENT FAILS TO BE OBTAINED OR
MAINTAINED IN ACCORDANCE WITH THE TERMS HEREOF AND BORROWER HAS NOT CURED SUCH
FAILURE WITHIN SEVEN (7) BUSINESS DAYS AFTER NOTICE FROM LENDER; OR


(R)            IF A DEFAULT SHALL OCCUR UNDER ANY OF THE OTHER TERMS, COVENANTS
OR CONDITIONS OF THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OTHER THAN
AS SET FORTH IN (A) THROUGH (Q) ABOVE, FOR TEN (10) DAYS AFTER NOTICE FROM
LENDER IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF
MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER
DEFAULT OR AN ADDITIONAL ONE HUNDRED FIFTY (150) DAYS IF BORROWER IS DILIGENTLY
AND CONTINUOUSLY EFFECTUATING A CURE OF A CURABLE NON-MONETARY DEFAULT, OTHER
THAN AS SET FORTH IN (A) THROUGH (Q) ABOVE.

Section 13.02         Remedies.

(a)           Upon the occurrence and during the continuance of any Event of
Default, Lender may, in addition to any other rights or remedies available to it
hereunder or under any other Loan Document, at law or in equity, take such
action, without notice or demand, as it reasonably deems advisable to protect
and enforce its rights against Borrower and in and to the Projects including,
but not limited to, the following actions, each of which may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine, in its sole discretion, without impairing or otherwise affecting any
other rights and remedies of Lender hereunder, at law or in equity to declare
all or any portion of the unpaid Debt to be immediately due and payable;
provided, however, that upon the occurrence of any of the events specified in
Section 13.01(i), the entire Debt will be immediately due and payable without
notice or demand or any other declaration of the amounts due and payable.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing, (i) to the extent permitted by applicable law,
Lender is not, and shall not be, subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against all of the Projects, the Mortgages
have been foreclosed, all of the Projects have been sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full. To
the extent permitted by applicable law, nothing contained in any Loan Document
shall be construed as requiring Lender to resort to any portion of the Projects
for the satisfaction of any of the Debt in preference or priority to any other
portion, and Lender may seek satisfaction out of any Project or all Projects, in
its discretion.

89


--------------------------------------------------------------------------------




 


(B)           DURING THE EXISTENCE OF AN EVENT OF DEFAULT (BUT WITHOUT
LIMITATION TO ANY OF LENDER’S RIGHTS UNDER SECTION 17.08), LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN DOCUMENTS INTO ONE
OR MORE SEPARATE NOTES, MORTGAGES AND OTHER SECURITY DOCUMENTS (AND, IN
CONNECTION THEREWITH, TO BIFURCATE OR OTHERWISE MODIFY THE NATURE OF THE
COLLATERAL THAT SECURES SUCH NOTES) IN SUCH DENOMINATIONS AND PRIORITIES OF
PAYMENT AND LIENS AS LENDER SHALL DETERMINE IN ITS DISCRETION FOR PURPOSES OF
EVIDENCING AND ENFORCING ITS RIGHTS AND REMEDIES. BORROWER SHALL EXECUTE AND
DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER. BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN
INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR
DESIRABLE TO EFFECT SUCH SEVERANCE IN ACCORDANCE WITH THE FOREGOING, BORROWER
RATIFYING ALL THAT SUCH ATTORNEY SHALL DO BY VIRTUE THEREOF.


(C)           NO DELAY OR OMISSION TO EXERCISE ANY REMEDY, RIGHT OR POWER
ACCRUING DURING THE EXISTENCE OF AN EVENT OF DEFAULT, OR THE GRANTING OF ANY
INDULGENCE OR COMPROMISE BY LENDER SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER
HEREUNDER OR BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR
POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED
EXPEDIENT. A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT SHALL NOT BE CONSTRUED TO
BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OR TO IMPAIR ANY
REMEDY, RIGHT OR POWER CONSEQUENT THEREON. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, LENDER RESERVES THE RIGHT TO SEEK A DEFICIENCY JUDGMENT OR
PRESERVE A DEFICIENCY CLAIM IN CONNECTION WITH THE FORECLOSURE OF THE MORTGAGES
TO THE EXTENT NECESSARY TO FORECLOSE ON ALL OR ANY PORTION OF THE PROJECTS, THE
RENTS, THE SUB-ACCOUNTS, THE ESCROW ACCOUNTS OR ANY OTHER COLLATERAL.


(D)           IF BORROWER FAILS TO PERFORM ANY COVENANT OR OBLIGATION CONTAINED
HEREIN AND SUCH FAILURE SHALL CONTINUE BEYOND ANY NOTICE AND CURE PERIOD,
WITHOUT IN ANY WAY LIMITING LENDER’S RIGHT TO EXERCISE ANY OF ITS RIGHTS, POWERS
OR REMEDIES AS PROVIDED HEREUNDER, OR UNDER ANY OF THE OTHER LOAN DOCUMENTS,
LENDER MAY, BUT SHALL HAVE NO OBLIGATION TO, PERFORM, OR CAUSE PERFORMANCE OF,
SUCH COVENANT OR OBLIGATION, AND ALL COSTS, EXPENSES, LIABILITIES, PENALTIES AND
FINES OF LENDER INCURRED OR PAID IN CONNECTION THEREWITH SHALL BE PAYABLE BY
BORROWER TO LENDER UPON DEMAND AND IF NOT PAID SHALL BE ADDED TO THE DEBT (AND
TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, SECURED BY THE MORTGAGE AND OTHER
LOAN DOCUMENTS) AND SHALL BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.
NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE NO OBLIGATION TO SEND NOTICE TO
BORROWER OF ANY SUCH FAILURE.

Section 13.03         Payment of Debt After Default. If, following the
occurrence of any Event of Default, Borrower shall tender payment of an amount
sufficient to satisfy the Debt in whole or in part at any time prior to a
foreclosure sale of the Projects, and if at the time of such tender prepayment
of the principal balance of the Note is not permitted by the Note or this
Agreement (i.e., such payment is tendered prior to the Lockout Date), Borrower
shall, in addition to the entire Debt, also pay to Lender a sum equal to
interest which would have accrued on the principal balance of the Note at an
interest rate equal to the LIBOR Margin for the Note from the date of such
tender to the Maturity Date (such sum, the “Yield Maintenance Premium”). If at
the time of such tender, prepayment of the principal balance of the Note is
permitted (i.e., on or after the Lockout Date), such tender by Borrower shall be
deemed to be a voluntary prepayment of the principal balance of the Note.

90


--------------------------------------------------------------------------------




 

Section 13.04         Possession of the Projects. Upon the occurrence of any
Event of Default hereunder and the acceleration of the Debt or any portion
thereof, Borrower, if an occupant of any Project or any part thereof, upon
demand of Lender, shall immediately surrender possession of such Project(s) (or
the portion thereof so occupied) to Lender, and if Borrower is permitted to
remain in possession, the possession shall be as a month to month tenant of
Lender and, on demand, Borrower shall pay to Lender monthly, in advance, a
reasonable rental for the space so occupied and in default thereof Borrower may
be dispossessed. The covenants herein contained may be enforced by a receiver of
the Projects or any part thereof. Nothing in this Section 13.04 shall be deemed
to be a waiver of the provisions of this Agreement making the Transfer of the
Projects or any part thereof without Lender’s prior written consent an Event of
Default.

Section 13.05         Interest After Default. If any amount due under the Note,
this Agreement or any of the other Loan Documents is not paid within any
applicable notice and grace period after same is due, whether such date is the
stated due date, any accelerated due date or any other date or at any other time
specified under any of the terms hereof or thereof, then, in  such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the earlier of the cure of all Events of
Default or the payment of the entire amount due to Lender, whether or not any
action shall have been taken or proceeding commenced to recover the same or to
foreclose this Agreement. All unpaid and accrued interest shall be secured by
this Agreement as part of the Debt. Nothing in this Section 13.05 or in any
other provision of this Agreement shall constitute an extension of the time for
payment of the Debt.

Section 13.06         Borrower’s Actions After Default. After the happening of
any Event of Default and immediately upon the commencement of any action, suit
or other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Borrower will
(a) after receipt of notice of the institution of any such action, waive the
issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver or receivers of the Projects or any part thereof and
of all the earnings, revenues, rents, issues, profits and income thereof.

Section 13.07         Control by Lender After Default. Notwithstanding the
appointment of any custodian, receiver, liquidator or trustee of Borrower, or of
any of its property, or of the Projects or any part thereof, to the extent
permitted by Legal Requirements, Lender shall be entitled to obtain possession
and control of all property now and hereafter covered by this Agreement and the
Assignment in accordance with the terms hereof.

Section 13.08         Right to Cure Defaults.

(a)           During the existence of any Event of Default, Lender or its agents
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder, make or
do the same in such manner and to such extent as Lender may deem necessary to
protect the security hereof. Lender and its agents are authorized to enter upon
the Projects or any part thereof for such purposes, or appear in,

91


--------------------------------------------------------------------------------




 

defend, or bring any action or proceedings to protect Lender’s interest in the
Projects or any part thereof or to foreclose this Agreement or collect the Debt,
and the cost and expense thereof (including reasonable attorneys’ fees to the
extent permitted by law), with interest as provided in this Section 13.08, shall
constitute a portion of the Debt and shall be immediately due and payable to
Lender upon demand. All such costs and expenses incurred by Lender or its agents
in remedying such Event of Default or in appearing in, defending, or bringing
any such action or proceeding shall bear interest at the Default Rate, for the
period from the date so demanded to the date of payment to Lender. All such
costs and expenses incurred by Lender or its agents together with interest
thereon calculated at the above rate shall be deemed to constitute a portion of
the Debt and be secured by this Agreement.


(B)           IF LENDER MAKES ANY PAYMENT OR ADVANCE THAT LENDER IS AUTHORIZED
BY THIS AGREEMENT TO MAKE IN THE PLACE AND STEAD OF BORROWER (I) RELATING TO THE
IMPOSITIONS OR TAX LIENS ASSERTED AGAINST THE PROJECTS, LENDER MAY DO SO
ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE
PUBLIC OFFICE WITHOUT INQUIRY INTO THE ACCURACY OF THE BILL, STATEMENT OR
ESTIMATE OR INTO THE VALIDITY OF ANY OF THE IMPOSITIONS OR THE TAX LIENS OR
CLAIMS THEREOF; (II) RELATING TO ANY APPARENT OR THREATENED ADVERSE TITLE, LIEN,
CLAIM OF LIEN, ENCUMBRANCE, CLAIM OR CHARGE, LENDER WILL BE THE SOLE JUDGE OF
THE LEGALITY OR VALIDITY OF SAME; OR (III) RELATING TO ANY OTHER PURPOSE
AUTHORIZED BY THIS AGREEMENT BUT NOT ENUMERATED IN THIS SECTION 13.08, LENDER
MAY DO SO WHENEVER, IN ITS JUDGMENT AND DISCRETION, THE PAYMENT OR ADVANCE SEEMS
NECESSARY OR DESIRABLE TO PROTECT THE PROJECTS AND THE FULL SECURITY INTEREST
INTENDED TO BE CREATED BY THIS AGREEMENT. IN CONNECTION WITH ANY PAYMENT OR
ADVANCE MADE PURSUANT TO THIS SECTION 13.08, LENDER HAS THE OPTION AND IS
AUTHORIZED, BUT IN NO EVENT SHALL BE OBLIGATED, TO OBTAIN A CONTINUATION REPORT
OF TITLE PREPARED BY A TITLE INSURANCE COMPANY. THE PAYMENTS AND THE ADVANCES
MADE BY LENDER PURSUANT TO THIS SECTION 13.08 AND THE COST AND EXPENSES OF SAID
TITLE REPORT WILL BE DUE AND PAYABLE BY BORROWER ON DEMAND, TOGETHER WITH
INTEREST AT THE DEFAULT RATE, AND WILL BE SECURED BY THIS AGREEMENT.

Section 13.09         Late Payment Charge. If any portion of the Debt is not
paid in full on or before the day on which it is due and payable hereunder,
Borrower shall pay to Lender an amount equal to three percent (3%) of such
unpaid portion of the Debt (“Late Charge”) to defray the expense incurred by
Lender in handling and processing such delinquent payment, and such amount shall
constitute a part of the Debt. The Late Charge shall not apply to the payment of
the Principal Amount at Maturity.

Section 13.10         Recovery of Sums Required to Be Paid. Lender shall have
the right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due and payable hereunder
(after the expiration of any grace period or the giving of any notice herein
provided, if any), without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.

Section 13.11         Marshalling and Other Matters. Borrower hereby waives, to
the fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Projects or any part

92


--------------------------------------------------------------------------------




 

thereof or any interest therein. Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of any or all of the Mortgages on behalf of Borrower, whether equitable or
statutory and on behalf of each and every Person acquiring any interest in or
title to the Projects or any part thereof subsequent to the date of this
Agreement and on behalf of all Persons to the fullest extent permitted by
applicable law.

Section 13.12         Tax Reduction Proceedings. After an Event of Default,
Borrower shall be deemed to have appointed Lender as its attorney-in-fact to
seek a reduction or reductions in the assessed valuation of the Projects for
real property tax purposes or for any other purpose and to prosecute any action
or proceeding in connection therewith. This power, being coupled with an
interest, shall be irrevocable for so long as any part of the Debt remains
unpaid and any Event of Default shall exist.

Section 13.13         General Provisions Regarding Remedies


(A)           RIGHT TO TERMINATE PROCEEDINGS. LENDER MAY TERMINATE OR RESCIND
ANY PROCEEDING OR OTHER ACTION BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE
REMEDIES PROVIDED IN SECTION 13.02 AT ANY TIME BEFORE THE CONCLUSION THEREOF, AS
DETERMINED IN LENDER’S SOLE DISCRETION AND WITHOUT PREJUDICE TO LENDER.


(B)           NO WAIVER OR RELEASE. THE FAILURE OF LENDER TO EXERCISE ANY RIGHT,
REMEDY OR OPTION PROVIDED IN THE LOAN DOCUMENTS SHALL NOT BE DEEMED A WAIVER OF
SUCH RIGHT, REMEDY OR OPTION OR OF ANY COVENANT OR OBLIGATION CONTAINED IN THE
LOAN DOCUMENTS. NO ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT AND NO PAYMENT BY LENDER OF ANY PAYMENT OR OBLIGATION FOR
WHICH BORROWER IS LIABLE HEREUNDER SHALL BE DEEMED TO WAIVE OR CURE ANY EVENT OF
DEFAULT. NO SALE OF ALL OR ANY PORTION OF THE PROJECTS, NO FORBEARANCE ON THE
PART OF LENDER, AND NO EXTENSION OF TIME FOR THE PAYMENT OF THE WHOLE OR ANY
PORTION OF THE DEBT OR ANY OTHER INDULGENCE GIVEN BY LENDER TO BORROWER OR ANY
OTHER PERSON, SHALL OPERATE TO RELEASE OR IN ANY MANNER AFFECT THE INTEREST OF
LENDER IN THE PROJECTS OR THE LIABILITY OF BORROWER TO PAY THE DEBT. NO WAIVER
BY LENDER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN ONLY TO THE EXTENT
SPECIFICALLY STATED.


(C)           NO IMPAIRMENT; NO RELEASES. THE INTERESTS AND RIGHTS OF LENDER
UNDER THE LOAN DOCUMENTS SHALL NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING
(I) ANY RENEWAL, EXTENSION OR MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT
TO ANY OF THE DEBT; (II) ANY SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION,
EXCHANGE OR SUBSTITUTION WHICH LENDER MAY GRANT WITH RESPECT TO THE PROJECTS OR
ANY PORTION THEREOF; OR (III) ANY RELEASE OR INDULGENCE GRANTED TO ANY MAKER,
ENDORSER, GUARANTOR OR SURETY OF ANY OF THE DEBT.

ARTICLE XIV

COMPLIANCE WITH REQUIREMENTS

Section 14.01         Compliance with Legal Requirements.

(a)           Borrower shall promptly comply in all material respects with all
present and future Legal Requirements, foreseen and unforeseen, ordinary and
extraordinary, whether

93


--------------------------------------------------------------------------------




 

requiring structural or nonstructural repairs or alterations including, without
limitation, all zoning, subdivision, building, safety and environmental
protection, land use and development Legal Requirements, all Legal Requirements
which may be applicable to the curbs adjoining the Projects or to the use or
manner of use thereof, and all rent control, rent stabilization and all other
similar Legal Requirements relating to rents charged and/or collected in
connection with the Leases. Borrower represents and warrants that each Project
is in compliance in all material respects with all Legal Requirements as of the
date hereof, no notes or notices of any uncured material violations of any Legal
Requirements have been entered or received by Borrower and to Borrower’s
knowledge, there is no basis for the entering of such note or notices.


(B)           BORROWER SHALL HAVE THE RIGHT TO CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, WITHOUT COST OR EXPENSE TO
LENDER, THE VALIDITY OR APPLICATION OF ANY LEGAL REQUIREMENT AND TO SUSPEND
COMPLIANCE THEREWITH IF PERMITTED UNDER APPLICABLE LEGAL REQUIREMENTS, PROVIDED
(I) FAILURE TO COMPLY THEREWITH MAY NOT SUBJECT LENDER TO ANY CIVIL OR CRIMINAL
LIABILITY, (II) PRIOR TO AND DURING SUCH CONTEST, BORROWER SHALL FURNISH TO
LENDER SECURITY REASONABLY SATISFACTORY TO LENDER, IN ITS DISCRETION, AGAINST
LOSS OR INJURY BY REASON OF SUCH CONTEST OR NON COMPLIANCE WITH SUCH LEGAL
REQUIREMENT, (III) NO MONETARY DEFAULT OR EVENT OF DEFAULT SHALL EXIST DURING
SUCH PROCEEDINGS AND SUCH CONTEST SHALL NOT OTHERWISE VIOLATE ANY OF THE
PROVISIONS OF ANY OF THE LOAN DOCUMENTS, (IV) SUCH CONTEST SHALL NOT (UNLESS
BORROWER SHALL COMPLY WITH THE PROVISIONS OF CLAUSE (II) OF THIS
SECTION 14.01(B)) SUBJECT THE PROJECT TO ANY LIEN OR ENCUMBRANCE THE ENFORCEMENT
OF WHICH IS NOT SUSPENDED OR OTHERWISE AFFECT THE PRIORITY OF THE LIEN OF THE
RELATED MORTGAGE(S); (V) SUCH CONTEST SHALL NOT ADVERSELY AFFECT THE OWNERSHIP,
USE OR OCCUPANCY OF THE PROJECT, OTHER THAN IN A DE MINIMIS MANNER; (VI) THE
PROJECT OR ANY PART THEREOF OR ANY INTEREST THEREIN SHALL NOT BE IN ANY DANGER
OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY BORROWER;
(VII) BORROWER SHALL GIVE LENDER PROMPT NOTICE OF THE COMMENCEMENT OF SUCH
PROCEEDINGS AND, UPON REQUEST BY LENDER, NOTICE OF THE STATUS OF SUCH
PROCEEDINGS AND/OR CONFIRMATION OF THE CONTINUING SATISFACTION OF THE CONDITIONS
SET FORTH IN CLAUSES (I) - (VI) OF THIS SECTION 14.01(B); AND (VIII) UPON A
FINAL DETERMINATION OF SUCH PROCEEDING, BORROWER SHALL TAKE ALL STEPS NECESSARY
TO COMPLY WITH ANY REQUIREMENTS ARISING THEREFROM.

Section 14.02         Compliance with Recorded Documents; No Future Grants.
Borrower shall promptly perform and observe or cause to be performed and
observed, all of the material terms, covenants and conditions of all material
Property Agreements and all things necessary to preserve intact and unimpaired
any and all material appurtenances or other interests or rights affecting the
Projects.

ARTICLE XV

PREPAYMENT

Section 15.01         Prepayment.


(A)           EXCEPT AS SET FORTH IN SECTION 15.01(B) HEREOF, NO PREPAYMENT OF
THE DEBT MAY BE MADE IN WHOLE OR IN PART.


(B)           BORROWER MAY PREPAY THE LOAN, IN WHOLE OR IN PART, AS OF THE LAST
DAY OF AN INTEREST ACCRUAL PERIOD ONLY IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:

94


--------------------------------------------------------------------------------




 

(I)       NO PORTION OF THE DEBT MAY BE PREPAID PRIOR TO THE LOCKOUT DATE;

(II)      LENDER SHALL HAVE RECEIVED FROM BORROWER, NOT LESS THAN TWENTY (20)
DAYS’, NOR MORE THAN NINETY (90) DAYS’, PRIOR WRITTEN NOTICE SPECIFYING THE DATE
PROPOSED FOR SUCH PREPAYMENT, AND THE AMOUNT WHICH IS TO BE PREPAID AND WHETHER
A RELEASE IS REQUESTED IN CONNECTION THEREWITH;

(III)     BORROWER SHALL PAY TO LENDER ALL INTEREST DUE THROUGH AND INCLUDING
THE LAST DAY OF THE INTEREST ACCRUAL PERIOD IN WHICH SUCH PREPAYMENT IS BEING
MADE, TOGETHER WITH ANY AND ALL OTHER AMOUNTS DUE AND OWING PURSUANT TO THE
TERMS OF THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;

(IV)    ANY PARTIAL PREPAYMENT, OTHER THAN IN CONNECTION WITH A RELEASE, SHALL
BE IN A MINIMUM AMOUNT NOT LESS THAN $1,000,000.00 AND SHALL BE IN WHOLE
MULTIPLES OF $1,000 IN EXCESS THEREOF;

(V)     ANY PREPAYMENT OF THE DEBT SHALL BE ACCOMPANIED BY THE EXIT FEE PAYABLE
WITH RESPECT TO THE PRINCIPAL AMOUNT OR PORTION THEREOF BEING PREPAID;

(VI)    ANY PARTIAL PREPAYMENT OF THE PRINCIPAL AMOUNT OTHER THAN IN CONNECTION
WITH A RELEASE, INCLUDING, WITHOUT LIMITATION, UNSCHEDULED PAYMENTS, SHALL NOT
RELEASE OR RELIEVE BORROWER FROM THE OBLIGATION TO PAY THE REGULARLY SCHEDULED
INSTALLMENTS OF INTEREST BECOMING DUE UNDER THE NOTE;

(VII)   WITH RESPECT TO ANY PREPAYMENT OCCURRING ON OR AFTER THE LOCKOUT DATE,
BORROWER SHALL NOT BE REQUIRED TO PAY TO LENDER THE YIELD MAINTENANCE PREMIUM;
PROVIDED, HOWEVER, THAT ANY PREPAYMENT TENDERED PRIOR TO THE LOCKOUT DATE (OTHER
THAN A PERMITTED PREPAYMENT IN CONNECTION WITH A CASUALTY OR CONDEMNATION
AFFECTING A PROJECT) SHALL BE DEEMED TO CONSTITUTE AN EXPRESS INTENTION AND
ATTEMPT TO EVADE THE PROHIBITION AGAINST PREPAYMENT PRIOR TO THE LOCKOUT DATE
AND ANY SUCH PREPAYMENT, IF ACCEPTED BY LENDER (IT BEING AGREED AND ACKNOWLEDGED
THAT LENDER SHALL HAVE NO OBLIGATION TO ACCEPT ANY SUCH PREPAYMENT), SHALL BE
ACCOMPANIED BY PAYMENT OF THE YIELD MAINTENANCE PREMIUM; AND

(VIII)  IF FOLLOWING AN EVENT OF DEFAULT THAT OCCURS PRIOR TO THE LOCKOUT DATE,
PAYMENT OF ALL OR ANY PART OF THE DEBT IS TENDERED BY BORROWER OR OTHERWISE
RECOVERED BY LENDER (INCLUDING, WITHOUT LIMITATION, THROUGH APPLICATION OF ANY
FUNDS IN ANY OF THE ESCROW ACCOUNTS), SUCH TENDER OR RECOVERY SHALL BE (Y) MADE
ON THE NEXT OCCURRING PAYMENT DATE AND (Z) DEEMED A VOLUNTARY PREPAYMENT BY
BORROWER IN VIOLATION OF THE PROHIBITION AGAINST PREPAYMENT SET FORTH IN
SECTION 15.01(A) AND BORROWER SHALL PAY, IN ADDITION TO THE DEBT, THE YIELD
MAINTENANCE PREMIUM.

Section 15.02         Release of Project. Borrower may obtain the release of one
or more of the Projects from the lien of the applicable Mortgage and related
Loan Documents (each a “Release,” and “Released” shall have the meaning
correlative thereto) in connection with a prepayment permitted under, and made
in accordance with, Section 15.01(b), provided that such Release may not occur
until after the Lockout Date; provided, further, that, in each instance, each of
the following conditions shall be satisfied:

 

95


--------------------------------------------------------------------------------



(A)           THE RELEASE SHALL BE IN CONNECTION WITH A SALE OF A PROJECT OR A
RELEASE THAT IS PERMITTED PURSUANT TO THIS AGREEMENT TO BE EFFECTED IN
CONNECTION WITH A CASUALTY OR CONDEMNATION AFFECTING A PROJECT;


(B)           BORROWER SHALL PAY TO LENDER (I) ALL ACCRUED AND UNPAID INTEREST
ON THE PORTION OF THE PRINCIPAL AMOUNT BEING PREPAID PURSUANT TO CLAUSE (II) OF
THIS CLAUSE (B) (INCLUDING, IF SUCH PAYMENT IS NOT MADE ON A PAYMENT DATE,
INTEREST THROUGH THE END OF THE CURRENT INTEREST ACCRUAL PERIOD) AND (II) ON
ACCOUNT OF THE PRINCIPAL AMOUNT, AN AMOUNT EQUAL TO THE RELEASE AMOUNT AND
(III) THE EXIT FEE COMPUTED BY REFERENCE TO THE RELEASE AMOUNT;


(C)           BOTH IMMEDIATELY BEFORE SUCH RELEASE AND IMMEDIATELY THEREAFTER,
NO EVENT OF DEFAULT SHALL EXIST;


(D)           AFTER GIVING EFFECT TO SUCH RELEASE AND THE PREPAYMENT RESULTING
THEREFROM, THE DEBT SERVICE COVERAGE RATIO SHALL NOT BE LESS THAN THE LESSER OF
(I) THE DEBT SERVICE COVERAGE RATIO IMMEDIATELY PRIOR TO SUCH RELEASE AND
(II) 1.25:1.00;


(E)           RESERVED;


(F)            THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH RELEASE (AND AFTER GIVING EFFECT TO SUCH RELEASE);


(G)           BORROWER SHALL HAVE ACCOMPANIED ITS NOTICE TO LENDER UNDER
SECTION 15.01(B)(II) WITH (I) A DETAILED CALCULATION OF EVIDENCE OF SATISFACTION
OF THE CONDITION SET FORTH IN CLAUSE (D) ABOVE, SUCH CALCULATIONS BEING SUBJECT
TO LENDER’S CONFIRMATION, WHICH SHALL NOT BE ARBITRARILY WITHHELD (LENDER HEREBY
AGREEING TO NOTIFY BORROWER PROMPTLY OF ITS DECISION FOLLOWING ITS RECEIPT OF
ALL ITEMS AND INFORMATION NECESSARY FOR IT TO PERFORM ITS REVIEW); AND (II) A
COPY OF THE APPLICABLE CONTRACT OF SALE (IF ANY, AND WHETHER EXECUTED OR NOT
EXECUTED) AND ANY RELATED DOCUMENTS, AND, NOT LESS THAN TEN (10) DAYS PRIOR TO
CLOSING OF SUCH SALE, SHALL DELIVER TO LENDER DRAFTS OF ANY DOCUMENTS NECESSARY
TO EFFECTUATE SUCH RELEASE (WHICH SHALL BE SUBJECT TO LENDER’S APPROVAL, WHICH
SHALL NOT BE UNREASONABLY WITHHELD);


(H)           BORROWER SHALL HAVE PAID TO LENDER ALL OUT-OF-POCKET COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) REASONABLY
INCURRED BY LENDER IN CONNECTION WITH SUCH RELEASE; AND


(I)            BORROWER AND GUARANTOR SHALL HAVE EXECUTED AND DELIVERED SUCH
DOCUMENTS AS LENDER MAY REASONABLY REQUEST TO CONFIRM THE CONTINUED VALIDITY OF
THE LOAN DOCUMENTS AND THE LIENS THEREOF.


ARTICLE XVI


ENVIRONMENTAL COMPLIANCE


SECTION 16.01         COVENANTS, REPRESENTATIONS AND WARRANTIES. (A) AS TO EACH
PROJECT, BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER THAT, AS OF THE DATE
HEREOF: (I) EXCEPT AS MAY

96


--------------------------------------------------------------------------------





BE DISCLOSED IN THE ENVIRONMENTAL REPORT, TO THE BEST OF BORROWER’S KNOWLEDGE,
INFORMATION AND BELIEF, THE PROJECT IS NOT IN DIRECT OR INDIRECT VIOLATION OF
ANY ENVIRONMENTAL STATUTE; (II) EXCEPT AS MAY BE DISCLOSED IN THE ENVIRONMENTAL
REPORT, TO THE BEST OF BORROWER’S KNOWLEDGE, INFORMATION AND BELIEF, NO
HAZARDOUS MATERIALS ARE LOCATED ON OR HAVE BEEN HANDLED, GENERATED, STORED,
PROCESSED OR DISPOSED OF ON OR RELEASED OR DISCHARGED FROM THE PROJECT
(INCLUDING UNDERGROUND CONTAMINATION) EXCEPT FOR THOSE HAZARDOUS MATERIALS USED
BY BORROWER OR ANY TENANTS IN THE ORDINARY COURSE OF ITS BUSINESS AND IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL STATUTES; (III) TO THE BEST OF
BORROWER’S KNOWLEDGE, INFORMATION AND BELIEF, THE PROJECT IS NOT SUBJECT TO ANY
PRIVATE OR GOVERNMENTAL LIEN OR JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION
RELATING TO HAZARDOUS MATERIALS; (IV) TO THE BEST OF BORROWER’S KNOWLEDGE,
EXCEPT AS MAY BE DISCLOSED IN THE ENVIRONMENTAL REPORT, THERE ARE NO EXISTING OR
CLOSED UNDERGROUND STORAGE TANKS OR OTHER UNDERGROUND STORAGE RECEPTACLES FOR
HAZARDOUS MATERIALS ON THE PROJECT; (V) BORROWER HAS RECEIVED NO WRITTEN NOTICE
OF, AND TO THE BEST OF BORROWER’S KNOWLEDGE AND BELIEF, THERE EXISTS NO
INVESTIGATION, ACTION, PROCEEDING OR CLAIM BY ANY AGENCY, AUTHORITY OR UNIT OF
GOVERNMENT OR BY ANY THIRD PARTY WHICH WOULD RESULT IN ANY LIABILITY, PENALTY,
SANCTION OR JUDGMENT UNDER ANY ENVIRONMENTAL STATUTES WITH RESPECT TO ANY
CONDITION, USE OR OPERATION OF THE PROJECT NOR DOES BORROWER KNOW OF ANY BASIS
FOR SUCH A CLAIM; AND (VI) BORROWER HAS RECEIVED NO WRITTEN NOTICE OF AND, TO
THE BEST OF BORROWER’S KNOWLEDGE AND BELIEF, THERE HAS BEEN NO CLAIM BY ANY
PARTY THAT ANY USE, OPERATION OR CONDITION OF THE PROJECT HAS CAUSED ANY
NUISANCE OR ANY OTHER LIABILITY OR ADVERSE CONDITION ON ANY OTHER PROPERTY NOR
DOES BORROWER KNOW OF ANY BASIS FOR SUCH A CLAIM.


(B)           BORROWER SHALL KEEP OR CAUSE THE PROJECT TO BE KEPT FREE FROM
HAZARDOUS MATERIALS (EXCEPT THOSE SUBSTANCES USED BY BORROWER OR TENANTS IN THE
ORDINARY COURSE OF THEIR RESPECTIVE BUSINESS AND IN MATERIAL COMPLIANCE WITH ALL
ENVIRONMENTAL STATUTES) AND IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL
STATUTES, SHALL NOT INSTALL OR USE ANY UNDERGROUND STORAGE TANKS, SHALL
EXPRESSLY PROHIBIT THE USE, GENERATION, HANDLING, STORAGE, PRODUCTION,
PROCESSING AND DISPOSAL OF HAZARDOUS MATERIALS BY ALL TENANTS (EXCEPT THOSE
HAZARDOUS MATERIALS USED IN THE ORDINARY COURSE OF SUCH TENANT’S RESPECTIVE
BUSINESS AND IN COMPLIANCE WITH ALL ENVIRONMENTAL STATUTES), AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, DURING THE TERM OF THIS AGREEMENT,
SHALL NOT INSTALL IN THE IMPROVEMENTS OR PERMIT TO BE INSTALLED IN THE
IMPROVEMENTS ASBESTOS OR ANY SUBSTANCE CONTAINING ASBESTOS.


(C)           BORROWER SHALL PROMPTLY NOTIFY LENDER IF BORROWER SHALL BECOME
AWARE OF THE POSSIBLE EXISTENCE OF ANY HAZARDOUS MATERIALS ON A PROJECT IN
VIOLATION OF ENVIRONMENTAL STATUTES OR THIS AGREEMENT OR IF BORROWER SHALL
BECOME AWARE THAT THE PROJECT IS OR MAY BE IN DIRECT OR INDIRECT VIOLATION, IN
ANY MATERIAL RESPECT, OF ANY ENVIRONMENTAL STATUTES. FURTHER, PROMPTLY (BUT IN
ANY EVENT WITHIN FIVE (5) BUSINESS DAYS) AFTER RECEIPT OF THE SAME, BORROWER
SHALL DELIVER TO LENDER COPIES OF ANY AND ALL ORDERS, NOTICES, PERMITS,
APPLICATIONS, REPORTS, AND OTHER COMMUNICATIONS, DOCUMENTS AND INSTRUMENTS
PERTAINING TO THE ACTUAL, ALLEGED OR POTENTIAL PRESENCE OR EXISTENCE OF ANY
HAZARDOUS MATERIALS AT, ON, ABOUT, UNDER, WITHIN OR IN CONNECTION WITH THE
PROJECT IN VIOLATION OF THIS AGREEMENT OR ANY ENVIRONMENTAL STATUTES. BORROWER
SHALL, PROMPTLY AND WHEN AND AS REQUIRED PURSUANT TO ENVIRONMENTAL STATUTES OR
AS REASONABLY REQUIRED BY LENDER, AT BORROWER’S SOLE COST AND EXPENSE, TAKE ALL
ACTIONS AS SHALL BE REASONABLY NECESSARY OR ADVISABLE FOR THE CLEAN UP OF ANY
AND ALL PORTIONS OF THE PROJECT OR OTHER AFFECTED PROPERTY TO WHICH HAZARDOUS
MATERIALS EMANATING FROM THE PROJECT HAVE MIGRATED (UNLESS ARISING (Y) DIRECTLY
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER OR ANY AGENTS,
CONTRACTORS OR INVITEES OF LENDER OR (Z) FROM HAZARDOUS SUBSTANCES WHICH ARE
INITIALLY PLACED IN, ON OR UNDER (OR

97


--------------------------------------------------------------------------------





INTRODUCED IN, ON OR UNDER) THE PROPERTY, BY ANY PARTIES OTHER THAN BORROWER,
ITS AFFILIATES AND/OR THEIR RESPECTIVE AGENTS OR CONTRACTORS AFTER THE
FORECLOSURE, DEED-IN-LIEU OR OTHER TAKING OF TITLE BY LENDER, ITS SUCCESSORS OR
ASSIGNS), INCLUDING, WITHOUT LIMITATION, ALL INVESTIGATIVE, MONITORING, REMOVAL,
CONTAINMENT AND REMEDIAL ACTIONS IN ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL
STATUTES (AND IN ALL EVENTS IN A MANNER REASONABLY SATISFACTORY TO LENDER), AND
SHALL FURTHER PAY OR CAUSE TO BE PAID, AT NO EXPENSE TO LENDER, ALL CLEAN UP,
ADMINISTRATIVE AND ENFORCEMENT COSTS OF APPLICABLE GOVERNMENTAL AGENCIES WHICH
MAY BE ASSERTED AGAINST THE PROJECT. IN THE EVENT BORROWER FAILS TO DO SO OR
COMMENCE DOING SAME AFTER THIRTY (30) DAYS NOTICE OF SUCH NECESSARY CLEAN-UP AND
TO DILIGENTLY PROSECUTE SAME TO COMPLETION, LENDER MAY, BUT SHALL NOT BE
OBLIGATED TO, CAUSE THE PROJECT OR OTHER AFFECTED PROPERTY TO WHICH HAZARDOUS
MATERIALS EMANATING FROM THE PROJECT HAVE MIGRATED TO BE CLEANED UP FROM ANY
SUCH HAZARDOUS MATERIALS OR OTHERWISE BROUGHT INTO CONFORMANCE WITH
ENVIRONMENTAL STATUTES AND ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY
LENDER IN CONNECTION THEREWITH, TOGETHER WITH DEFAULT RATE INTEREST THEREON FROM
THE DATE INCURRED BY LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE
IMMEDIATELY PAID BY BORROWER ON DEMAND AND SHALL BE SECURED BY THIS AGREEMENT
AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE
INDEBTEDNESS EVIDENCED BY THE NOTE. BORROWER HEREBY GRANTS TO LENDER AND ITS
AGENTS AND EMPLOYEES ACCESS TO THE PROJECT AND A LICENSE TO REMOVE ANY ITEMS
LENDER HAS REASONABLE GROUNDS TO BELIEVE TO BE HAZARDOUS MATERIALS IN VIOLATION
OF ANY ENVIRONMENTAL STATUTES OR THIS AGREEMENT AND TO DO ALL THINGS LENDER
SHALL DEEM REASONABLY NECESSARY TO BRING THE PROJECT IN CONFORMANCE WITH
ENVIRONMENTAL STATUTES. BORROWER COVENANTS AND AGREES, AT BORROWER’S SOLE COST
AND EXPENSE, TO INDEMNIFY, DEFEND (AT TRIAL AND APPELLATE LEVELS, AND WITH
ATTORNEYS, CONSULTANTS AND EXPERTS REASONABLY ACCEPTABLE TO LENDER), AND HOLD
LENDER HARMLESS FROM AND AGAINST ANY AND ALL LIENS, DAMAGES, LOSSES,
LIABILITIES, OBLIGATIONS, SETTLEMENT PAYMENTS, PENALTIES, ASSESSMENTS,
CITATIONS, DIRECTIVES, CLAIMS, LITIGATION, DEMANDS, DEFENSES, JUDGMENTS, SUITS,
PROCEEDINGS, COSTS, DISBURSEMENTS OR EXPENSES OF ANY KIND OR OF ANY NATURE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’, CONSULTANTS’
AND EXPERTS’ FEES AND DISBURSEMENTS ACTUALLY INCURRED IN INVESTIGATING,
DEFENDING, SETTLING OR PROSECUTING ANY CLAIM, LITIGATION OR PROCEEDING) WHICH
MAY AT ANY TIME BE IMPOSED UPON, INCURRED BY OR ASSERTED OR AWARDED AGAINST
LENDER OR THE PROJECT (IF AND TO THE EXTENT ANY COSTS IMPOSED AGAINST THE
PROJECT RESULT IN A LOSS TO LENDER), AND ARISING DIRECTLY OR INDIRECTLY FROM OR
OUT OF:  (I) THE PRESENCE, RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS
MATERIALS IN VIOLATION OF ANY ENVIRONMENTAL STATUTES OR THIS AGREEMENT ON, IN,
UNDER OR AFFECTING ALL OR ANY PORTION OF THE PROJECT OR ANY SURROUNDING AREAS TO
WHICH HAZARDOUS MATERIALS EMANATING FROM THE PROJECT HAVE MIGRATED, REGARDLESS
OF WHETHER OR NOT CAUSED BY OR WITHIN THE CONTROL OF BORROWER; (II) THE
VIOLATION OF ANY ENVIRONMENTAL STATUTES RELATING TO OR AFFECTING THE PROJECT,
WHETHER OR NOT CAUSED BY OR WITHIN THE CONTROL OF BORROWER; (III) THE FAILURE BY
BORROWER TO COMPLY IN ALL MATERIAL RESPECTS WITH THE TERMS AND CONDITIONS OF
THIS SECTION 16.01; (IV) THE BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED
IN THIS SECTION 16.01; OR (V) THE ENFORCEMENT OF THIS SECTION 16.01, INCLUDING,
WITHOUT LIMITATION, THE COST OF ASSESSMENT, CONTAINMENT AND/OR REMOVAL OF ANY
AND ALL HAZARDOUS MATERIALS IN VIOLATION OF ANY ENVIRONMENTAL STATUTES OR THIS
AGREEMENT FROM ALL OR ANY PORTION OF THE PROJECT OR ANY SURROUNDING AREAS TO
WHICH HAZARDOUS MATERIALS EMANATING FROM THE PROJECT HAVE MIGRATED, THE COST OF
ANY ACTIONS TAKEN IN RESPONSE TO THE PRESENCE, RELEASE OR THREAT OF RELEASE OF
ANY HAZARDOUS MATERIALS ON, IN, UNDER OR AFFECTING ANY PORTION OF THE PROJECT OR
ANY SURROUNDING AREAS TO WHICH HAZARDOUS MATERIALS EMANATING FROM THE PROJECT
HAVE MIGRATED TO PREVENT OR MINIMIZE SUCH RELEASE OR THREAT OF RELEASE IN
ACCORDANCE WITH ALL ENVIRONMENTAL STATUTES, SO THAT IT DOES NOT MIGRATE OR
OTHERWISE CAUSE OR THREATEN DANGER

98


--------------------------------------------------------------------------------





TO PRESENT OR FUTURE PUBLIC HEALTH, SAFETY, WELFARE OR THE ENVIRONMENT, AND
COSTS INCURRED TO COMPLY WITH THE ENVIRONMENTAL STATUTES IN CONNECTION WITH ALL
OR ANY PORTION OF THE PROJECT OR ANY SUCH SURROUNDING AREAS. THE INDEMNITY SET
FORTH IN THIS SECTION 16.01(C) SHALL ALSO INCLUDE ANY DIMINUTION IN THE VALUE OF
THE SECURITY AFFORDED BY THE PROJECT OR ANY FUTURE REDUCTION IN THE SALES PRICE
OF THE PROJECT BY REASON OF ANY MATTER SET FORTH IN THIS SECTION 16.01(C), TO
THE EXTENT THAT A LOSS IS ACTUALLY SUFFERED OR INCURRED BY LENDER. LENDER’S
RIGHTS UNDER THIS SECTION SHALL SURVIVE PAYMENT IN FULL OF THE INDEBTEDNESS
SECURED HEREBY AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS OF LENDER UNDER THIS
AGREEMENT, THE MORTGAGE, THE NOTE AND THE OTHER LOAN DOCUMENTS. THE FOREGOING
INDEMNITY IN THIS SECTION 16.01(C) SHALL NOT INCLUDE ANY COSTS WHICH ARISE
DIRECTLY FROM (X) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER OR ANY
AGENTS, CONTRACTORS OR INVITEES OF LENDER, OR (Y) HAZARDOUS MATERIALS WHICH ARE
INITIALLY PLACED IN, ON OR UNDER THE PROJECT AFTER THE FORECLOSURE, DEED-IN-LIEU
OR OTHER TAKING OF TITLE BY LENDER, ITS SUCCESSORS AND ASSIGNS.


(D)           UPON LENDER’S REQUEST, AT ANY TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT HEREUNDER OR AT SUCH OTHER TIME AS LENDER
HAS REASONABLE GROUNDS TO BELIEVE THAT HAZARDOUS MATERIALS ARE OR HAVE BEEN
RELEASED, STORED OR DISPOSED OF ON OR AROUND THE PROJECT IN VIOLATION OF ANY
ENVIRONMENTAL STATUTES OR THIS AGREEMENT OR THAT THE PROJECT MAY OTHERWISE BE IN
VIOLATION OF THE ENVIRONMENTAL STATUTES, BORROWER SHALL PROVIDE TO LENDER, AT
BORROWER’S SOLE COST AND EXPENSE, AN INSPECTION OR AUDIT OF THE PROJECT PREPARED
BY A HYDROGEOLOGIST OR ENVIRONMENTAL ENGINEER OR OTHER APPROPRIATE CONSULTANT
REASONABLY APPROVED BY LENDER INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS
MATERIALS ON THE PROJECT IN VIOLATION OF ANY ENVIRONMENTAL STATUTES OR THIS
AGREEMENT OR AN INSPECTION OR AUDIT OF THE IMPROVEMENTS PREPARED BY AN
ENGINEERING OR CONSULTING FIRM REASONABLY APPROVED BY LENDER INDICATING THE
PRESENCE OR ABSENCE OF FRIABLE ASBESTOS OR SUBSTANCES CONTAINING ASBESTOS ON THE
PROJECT. IF BORROWER FAILS TO PROVIDE SUCH INSPECTION OR AUDIT WITHIN FORTY-FIVE
(45) DAYS AFTER SUCH REQUEST, LENDER MAY, UPON NOTICE TO BORROWER, ORDER THE
SAME, AND BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES AND AGENTS ACCESS
TO THE PROJECT AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR AUDIT. THE COST OF
SUCH INSPECTION OR AUDIT, TOGETHER WITH DEFAULT RATE INTEREST THEREON FROM THE
DATE INCURRED BY LENDER UNTIL ACTUALLY PAID BY BORROWER, SHALL BE IMMEDIATELY
DUE AND PAYABLE TO LENDER BY BORROWER ON DEMAND AND SHALL BE SECURED HEREBY AND
BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE INDEBTEDNESS
EVIDENCED BY THE NOTE.


(E)           IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN ANY PROVISION
OF THIS AGREEMENT AND ANY PROVISION OF THE HAZARDOUS SUBSTANCES INDEMNITY
AGREEMENT, THE PROVISION THAT AFFORDS TO LENDER THE GREATEST PROTECTION AND/OR
BROADEST RIGHTS AND REMEDIES SHALL BE CONTROLLING.


(F)            IF, AT ANY TIME HEREAFTER, BORROWER OR LENDER ACQUIRES KNOWLEDGE
OR REASONABLY SUSPECTS THAT LEAD BASED PAINT IS PRESENT ON THE PROJECT, BORROWER
AGREES, AT ITS SOLE COST AND EXPENSE AND WITHIN THIRTY (30) DAYS THEREAFTER, TO
CAUSE TO BE PREPARED A LEAD BASED PAINT REPORT PREPARED BY AN EXPERT, AND IN
FORM, SCOPE AND SUBSTANCE, REASONABLY ACCEPTABLE TO LENDER.


(G)           BORROWER AGREES THAT IF IT HAS BEEN, OR IF AT ANY TIME HEREAFTER
IT IS, DETERMINED THAT THE PROJECT CONTAINS LEAD BASED PAINT, ON OR BEFORE
THIRTY (30) DAYS FOLLOWING (I) THE DATE HEREOF, IF SUCH DETERMINATION WAS MADE
PRIOR TO THE DATE HEREOF OR (II) SUCH DETERMINATION, IF SUCH DETERMINATION IS
HEREAFTER MADE, AS APPLICABLE, BORROWER SHALL, AT ITS SOLE

99


--------------------------------------------------------------------------------





COST AND EXPENSES, DEVELOP AND IMPLEMENT, AND THEREAFTER DILIGENTLY AND
CONTINUOUSLY CARRY OUT (OR CAUSE TO BE DEVELOPED AND IMPLEMENTED AND THEREAFTER
DILIGENTLY AND CONTINUALLY TO BE CARRIED OUT), AN OPERATIONS, ABATEMENT AND
MAINTENANCE PLAN FOR THE LEAD BASED PAINT ON THE PROJECT, WHICH PLAN SHALL BE
PREPARED BY AN EXPERT, AND BE IN FORM, SCOPE AND SUBSTANCE, REASONABLY
ACCEPTABLE TO LENDER (TOGETHER WITH ANY LEAD BASED PAINT REPORT, THE “O&M
PLAN”). (IF AN O&M PLAN HAS BEEN PREPARED PRIOR TO THE DATE HEREOF, BORROWER
AGREES TO DILIGENTLY AND CONTINUALLY CARRY OUT (OR CAUSE TO BE CARRIED OUT) THE
PROVISIONS THEREOF). COMPLIANCE WITH THE O&M PLAN SHALL REQUIRE OR BE DEEMED TO
REQUIRE, WITHOUT LIMITATION, THE PROPER PREPARATION AND MAINTENANCE OF ALL
RECORDS, PAPERS AND FORMS REQUIRED UNDER THE ENVIRONMENTAL STATUTES.


(H)           WITH RESPECT TO ANY PROJECT, THE ENVIRONMENTAL REPORT FOR WHICH
STATES THAT SUCH PROJECT CONTAINS ASBESTOS CONTAINING MATERIALS (“ACM’S”),
BORROWER COVENANTS AND AGREES TO INSTITUTE, WITHIN THIRTY (30) DAYS AFTER THE
DATE HEREOF, AN OPERATIONS AND MAINTENANCE PROGRAM (THE “MAINTENANCE PROGRAM”)
DESIGNED BY AN ENVIRONMENTAL CONSULTANT, REASONABLY SATISFACTORY TO THE LENDER,
CONSISTENT WITH “GUIDELINES FOR CONTROLLING ASBESTOS-CONTAINING MATERIALS IN
BUILDINGS” (USEPA, 1985) AND OTHER RELEVANT GUIDELINES, AND SUCH MAINTENANCE
PROGRAM WILL HEREAFTER CONTINUOUSLY REMAIN IN EFFECT UNTIL THE INDEBTEDNESS
SECURED HEREBY IS REPAID IN FULL. IN FURTHERANCE OF THE FOREGOING, BORROWER
SHALL INSPECT AND MAINTAIN ALL ACM’S ON A REGULAR BASIS AND ENSURE THAT ALL
ACM’S SHALL BE MAINTAINED IN A CONDITION THAT PREVENTS EXPOSURE OF OCCUPANTS TO
ACM’S AT ALL TIMES. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE,
LENDER MAY REASONABLY REQUIRE (I) PERIODIC NOTICES OR REPORTS TO LENDER IN FORM,
SUBSTANCE AND AT SUCH INTERVALS AS LENDER MAY SPECIFY, (II) AN AMENDMENT TO SUCH
MAINTENANCE PROGRAM TO ADDRESS CHANGING CIRCUMSTANCES, LAWS OR OTHER MATTERS,
(III) AT BORROWER’S SOLE EXPENSE, SUPPLEMENTAL EXAMINATION OF THE PROJECT BY
CONSULTANTS SPECIFIED BY LENDER, AND (IV) VARIATION OF THE MAINTENANCE PROGRAM
IN RESPONSE TO THE REPORTS PROVIDED BY ANY SUCH CONSULTANTS.


ARTICLE XVII


COOPERATION; SECONDARY MARKET TRANSACTION

Section 17.01         Cooperation. Borrower shall, at the request of Lender, in
connection with one or more sales or assignments of the Note or participations
therein or securitizations of rated single or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in the Note and the
Mortgages (each such sale, assignment, participation and/or securitization, a
“Secondary Market Transaction”): (a) (i)  provide such financial and other
information with respect to the Projects, Borrower and its Affiliates, Manager
and, to the extent in Borrower’s possession, any tenants of the Projects,
(ii) provide business plans and budgets relating to the Projects and
(iii) perform or permit or cause to be performed or permitted such site
inspection, appraisals, surveys, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Projects, as may be reasonably requested from time to time by Lender or the
Rating Agencies in connection with a Secondary Market Transaction or Exchange
Act requirements (the items provided to Lender pursuant to this paragraph
(a) being called the “Provided Information”), together, if customary, with
appropriate verification of and/or consents to the Provided Information through
letters of auditors or opinions of counsel of independent attorneys acceptable
to Lender and the Rating Agencies; (b) cause

100


--------------------------------------------------------------------------------




counsel to render opinions as to non-consolidation and any other opinion
customary in securitization transactions with respect to the Projects, Borrower
and its Affiliates, which counsel and opinions shall be reasonably satisfactory
to Lender and the Rating Agencies; (c) make such representations and warranties
as of the closing date of any Secondary Market Transaction with respect to the
Projects, Borrower and the Loan Documents as are customarily provided in such
transactions and as may be reasonably requested by Lender or the Rating Agencies
and consistent with the facts covered by such representations and warranties as
they exist on the date thereof, including the representations and warranties
made in the Loan Documents; (d) provide current certificates of good standing
and qualification with respect to Borrower, its Affiliates and/or Guarantor from
appropriate Governmental Authorities; and (e) execute such amendments to the
Loan Documents and Borrower’s organizational documents, as may be requested by
Lender or the Rating Agencies or otherwise to effect a Secondary Market
Transaction, provided that nothing contained in this subsection (e) shall
(i) result in a material economic change in the transaction (ii) change the
Maturity Date or the LIBOR Margin, except in connection with a bifurcation of
the Loan which may result in varying LIBOR Margins, but which LIBOR Margins
shall have a weighted average that equals the LIBOR Margin of the original Loan
(which initial weighted average shall not change), except in the event of the
application of Net Proceeds to the prepayment of the Loan, (iii) modify or amend
any other material economic terms of the Loan, (iv) increase, in more than a de
minimis manner, Borrower’s obligations and liabilities or decrease in more than
a de minimis manner, Borrower’s rights under the Loan Documents, or
(v) increase, in more than a de minimis manner, Lender’s rights under the Loan
Documents. Lender shall pay its own costs and expenses in connection with the
foregoing and shall reimburse Borrower for any reasonable out-of-pocket costs
and expenses incurred by Borrower in connection with actions taken by Borrower
at Lender’s request pursuant to this Section 17.01, other than Borrower’s legal
fees and expenses in connection with a Secondary Market Transaction (other than
those attendant to a restructuring of the Loan, which reasonable fees and
disbursements shall be reimbursed by Lender). Borrower’s cooperation obligations
set forth herein shall continue until the Loan has been paid in full.

Section 17.02         Use of Information. Borrower understands that all or any
portion of the Provided Information and the Required Records may be included in
disclosure documents in connection with a Secondary Market Transaction,
including a prospectus or private placement memorandum (each, a “Disclosure
Document”) and may also be included in filings with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), or the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), or provided or made available to investors or prospective investors in
the Securities, the Rating Agencies, and service providers or other parties
relating to the Secondary Market Transaction. Lender shall provide Borrower a
reasonable opportunity to review and comment on all Provided Information. If the
Disclosure Document is required to be revised, Borrower shall cooperate with
Lender in updating the Provided Information or Required Records for inclusion or
summary in the Disclosure Document or for other use reasonably required in
connection with a Secondary Market Transaction by providing all current
information pertaining to Borrower, Manager and the Projects necessary to keep
the Disclosure Document accurate and complete in all material respects with
respect to such matters.

Section 17.03         Borrower Obligations Regarding Disclosure Documents. In
connection with a Disclosure Document, Borrower shall: (a) if requested by
Lender, certify in

101


--------------------------------------------------------------------------------




writing that Borrower has carefully examined those portions of such Disclosure
Document, pertaining to Borrower, the Projects, Manager and the Loan which have
been identified by Lender in writing as requiring Borrower’s review (the
“Applicable Portions”), and that such portions, to Borrower’s knowledge, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; and (b) indemnify (in
a separate instrument of indemnity, if so requested by Lender) (i) any
underwriter, syndicate member or placement agent (collectively, the
“Underwriters”) retained by Lender or its issuing company affiliate (the
“Issuer”) in connection with a Secondary Market Transaction, (ii) Lender and
(iii) the Issuer that is named in the Disclosure Document or registration
statement relating to a Secondary Market Transaction (the “Registration
Statement”), and each of the Issuer’s directors, each of its officers who have
signed the Registration Statement and each person or entity who controls the
Issuer or the Lender within the meaning of Section 15 of the Securities Act or
Section 30 of the Exchange Act (collectively within (iii), the “Issuer Group”),
and each of its directors and each person who controls each of the Underwriters,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any Liabilities to
which Lender, the Issuer Group or the Underwriter Group may become subject
(including reimbursing all of them for any reasonable legal or other expenses
actually incurred in connection with investigating or defending the Liabilities)
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any of the
Provided Information or in any of the Applicable Portions applicable to
Borrower, Manager, the Projects or the Loan, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated in the Applicable Portions or necessary in order to make the statements
in the Applicable Portions of such sections in light of the circumstances under
which they were made, not misleading, provided, however, notwithstanding
anything in this Article XVII to the contrary, that Borrower shall not be
required to indemnify Lender, the Issuer Group or the Underwriter Group for any
Liabilities relating to (i) untrue statements or omissions which Borrower
identified to Lender in writing at the time of Borrower’s examination of such
Disclosure Document, or (ii) information contained in Provided Information
reviewed but not prepared by Borrower, Guarantor or any of their respective
Affiliates and not known by Borrower to be untrue or incorrect in any material
respect.

Section 17.04         Borrower Indemnity Regarding Filings. In connection with
filings under the Exchange Act, Borrower shall (i) indemnify Lender, the Issuer
Group and the Underwriter Group for any Liabilities to which Lender, the Issuer
Group or the Underwriter Group may become subject insofar as the Liabilities
arise out of or are based upon the omission or alleged omission to state in the
Provided Information a material fact required to be stated in the Provided
Information in order to make the statements in the Provided Information, in
light of the circumstances under which they were made not misleading and
(ii) reimburse Lender, the Issuer Group or the Underwriter Group for any legal
or other expenses actually incurred by Lender, Issuer Group or the Underwriter
Group in connection with defending or investigating the Liabilities, provided,
however, notwithstanding anything in this Article XVII to the contrary, that
Borrower shall not be required to indemnify Lender, the Issuer Group or the
Underwriter Group for any Liabilities relating to (i) untrue statements or
omissions which Borrower identified to Lender in writing at the time of
Borrower’s examination of such Disclosure Document, or (ii) information
contained in Provided Information reviewed but not prepared by Borrower,

102


--------------------------------------------------------------------------------




Guarantor or any of their respective Affiliates and not known by Borrower to be
untrue or incorrect in any material respect.

Section 17.05         Indemnification Procedure. Promptly after receipt by an
indemnified party under Section 17.03 or 17.04 of notice of the commencement of
any action for which a claim for indemnification is to be made against Borrower,
such indemnified party shall notify Borrower in writing of such commencement,
but the omission to so notify Borrower will not relieve Borrower from any
liability that it may have to any indemnified party hereunder except to the
extent that failure to notify causes prejudice to Borrower. If any action is
brought against any indemnified party, and it notifies Borrower of the
commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its reasonable
discretion. After notice from Borrower to such indemnified party under this
Section 17.05, Borrower shall not be responsible for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both Borrower and an indemnified party,
and any indemnified party shall have reasonably concluded that there are any
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to Borrower, then the
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Borrower shall not be
liable for the expenses of more than one separate counsel unless there are legal
defenses available to it that are different from or additional to those
available to another indemnified party.

Section 17.06         Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Section 17.03 or 17.04 is for any reason held to be unenforceable by an
indemnified party in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 17.03
or 17.04, Borrower shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation.  In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: 
(i) the Issuer Group’s and Borrower’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and
(iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it may not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

Section 17.07         Rating Surveillance. Lender will retain the Rating
Agencies to provide rating surveillance services on Securities. The pro rata
expenses of such surveillance will be paid for by Borrower based on the
applicable percentage of such expenses determined by dividing the then
outstanding Principal Amount by the then aggregate outstanding amount of the
pool created in the Secondary Market Transaction which includes the Loan.

103


--------------------------------------------------------------------------------




Section 17.08         Severance of Loan. Lender shall have the right, at any
time (whether prior to, in connection with, or after any Secondary Market
Transaction), with respect to all or any portion of the Loan, to modify, split
and/or sever all or any portion of the Loan as hereinafter provided. Without
limiting the foregoing, Lender may (i) cause the Note and one or more of the
Mortgages to be split into a first and second mortgage loans, (ii) create one or
more senior and subordinate notes (e.g., an A/B, A/B/C or A/B/C/D structure),
(iii) create multiple components of the Note or Notes (and allocate or
reallocate the principal balance of the Loan among such components) or
(iv) otherwise sever the Loan into two or more loans secured by mortgages and by
pledges of membership interests (directly or indirectly) in Borrower (e.g., a
senior loan/mezzanine loan structure), in each such case, in whatever proportion
and whatever priority Lender determines; provided, however,in each such instance
(a) the outstanding principal balance of all the Notes evidencing the Loan (or
components of such Notes) immediately after the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification, (b) the weighted average of the LIBOR Margins for
all such Notes (or components of such Notes) immediately after the effective
date of such modification equals the LIBOR Margin of the original Note
immediately prior to such modification, and (c) such restructuring of the Loan
does not increase, in more than a de minimis manner, Lender’s rights or
Borrower’s obligations and liabilities or decrease, in more than a de minimis
manner, Borrower’s rights under the Loan Documents. If requested by Lender,
Borrower (and Borrower’s constituent members, if applicable, and Guarantor)
shall execute within ten (10) Business Days after such request, such
documentation as Lender may reasonably request to evidence and/or effectuate any
such modification or severance. Borrower agrees to cooperate with Lender in
connection with the exercise of its rights under this Section 17.08, which
cooperation shall be at no cost or expense to Lender, provided that all costs
and expenses of Borrower for which Lender shall be responsible hereunder shall
have been reasonably incurred by Borrower.


ARTICLE XVIII


MISCELLANEOUS

Section 18.01         Right of Entry. Lender and its agents shall have the right
to enter and inspect the Projects or any part thereof at all reasonable times,
subject to the rights of tenants, and, except in the event of an emergency, upon
reasonable notice and to inspect Borrower’s books and records and to make
abstracts and reproductions thereof.

Section 18.02         Cumulative Rights. The rights of Lender under this
Agreement shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Agreement, to
every right and remedy now or hereafter afforded by law.

Section 18.03         Liability. If Borrower consists of more than one Person,
the obligations and liabilities of each such Person hereunder shall be joint and
several.

104


--------------------------------------------------------------------------------




Section 18.04         Exhibits Incorporated. The information set forth on the
cover hereof, and the Exhibits annexed hereto, are hereby incorporated herein as
a part of this Agreement with the same effect as if set forth in the body
hereof.

Section 18.05         Severable Provisions. If any term, covenant or condition
of the Loan Documents including, without limitation, the Note or this Agreement,
is held to be invalid, illegal or unenforceable in any respect, such Loan
Document shall be construed without such provision.

Section 18.06         Duplicate Originals. This Agreement may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to constitute but one and the same instrument.

Section 18.07         No Oral Change. The terms of this Agreement, together with
the terms of the Note and the other Loan Documents constitute the entire
understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act on the part of Borrower or Lender, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

Section 18.08         Waiver of Counterclaim, Etc. BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER OR IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER
OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR
THE DEBT.

Section 18.09         Headings; Construction of Documents; etc. The table of
contents, headings and captions of various paragraphs of this Agreement are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof. Each of
Lender and Borrower acknowledges that it was represented by competent counsel in
connection with the negotiation and drafting of this Agreement and the other
Loan Documents and that neither this Agreement nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.

Section 18.10         Sole Discretion of Lender. Whenever Lender exercises any
right given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.

105


--------------------------------------------------------------------------------




Section 18.11         Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or any other Loan Document specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.

Section 18.12         Binding Effect. All of the grants, covenants, terms,
provisions and conditions herein shall be binding upon Borrower and shall inure
to the benefit of Lender, subsequent holders of this Agreement and their
successors and assigns. Without limitation to any provision hereof, the term
“Borrower” shall include and refer to the borrower named herein, any subsequent
owner of the Projects, and its respective heirs, executors, legal
representatives, successors and assigns. The representations, warranties and
agreements contained in this Agreement and the other Loan Documents are intended
solely for the benefit of the parties hereto, shall confer no rights hereunder,
whether legal or equitable, in any other Person and no other Person shall be
entitled to rely thereon.

Section 18.13         Applicable Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR
THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN
WITH RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND
PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE
CENTRAL ACCOUNT AND THE RESERVE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF
THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH
9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS

106


--------------------------------------------------------------------------------




AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.

Section 18.14         Intentionally Deleted.

Section 18.15         Actions and Proceedings. Lender has the right to appear in
and defend any action or proceeding brought with respect to any Project in its
own name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Projects or this Agreement and to bring any
action or proceedings, in its name or in the name and on behalf of Borrower,
which Lender, in its discretion, decides should be brought to protect its
interest in the Projects.

Section 18.16         Usury Laws. This Agreement and the Note are subject to the
express condition, and it is the expressed intent of the parties, that at no
time shall Borrower be obligated or required to pay interest on the principal
balance due under the Note at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in excess of the
maximum interest rate which Borrower is permitted by law to contract or agree to
pay. If by the terms of this Agreement or the Note, Borrower is at any time
required or obligated to pay interest on the principal balance due under the
Note at a rate in excess of such maximum rate, such rate of interest shall be
deemed to be immediately reduced to such  maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of the Note. No application to the
principal balance of the Note pursuant to this Section 18.16 shall give rise to
any requirement to pay any prepayment fee or charge of any kind due hereunder,
if any.

Section 18.17         Remedies of Borrower. In the event that a claim or
adjudication is made that Lender has acted unreasonably or unreasonably delayed
acting in any case where by law or under the Note, this Agreement or the Loan
Documents, it has an obligation to act reasonably or promptly, Lender shall not
be liable for any monetary damages, and Borrower’s remedies shall be limited to
injunctive relief or declaratory judgment.

Section 18.18         Offsets, Counterclaims and Defenses. Any assignee of this
Agreement, the Assignment and the Note shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Note, the
Assignment or this Agreement which Borrower may otherwise have against any
assignor of this Agreement, the Assignment and the Note and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon this Agreement, the
Assignment or the Note and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrower.

107


--------------------------------------------------------------------------------




Section 18.19         No Merger. If Borrower’s and Lender’s estates become the
same including, without limitation, upon the delivery of a deed by Borrower in
lieu of a foreclosure sale, or upon a purchase of the Projects by Lender in a
foreclosure sale, this Agreement and the lien by the Mortgage shall not be
destroyed or terminated by the application of the doctrine of merger and in such
event Lender shall continue to have and enjoy all of the rights and privileges
of Lender as to the separate estates; and, as a consequence thereof, upon the
foreclosure of the lien created by this Agreement, any Leases or subleases then
existing and created by Borrower shall not be destroyed or terminated by
application of the law of merger or as a result of such foreclosure unless
Lender or any purchaser at any such foreclosure sale shall so elect. No act by
or on behalf of Lender or any such purchaser shall constitute a termination of
any Lease or sublease unless Lender or such purchaser shall give written notice
thereof to such lessee or sublessee.

Section 18.20         Restoration of Rights. In case Lender shall have proceeded
to enforce any right under this Agreement by foreclosure sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower  and Lender shall be restored to their former positions and rights
hereunder with respect to the Projects subject to the lien hereof.

Section 18.21         Waiver of Statute of Limitations. The pleadings of any
statute of limitations as a defense to any and all obligations secured by this
Agreement are hereby waived to the full extent permitted by Legal Requirements.

Section 18.22         Intentionally Deleted.

Section 18.23         Application of Default Rate Not a Waiver. Application of
the Default Rate shall not be deemed to constitute a waiver of any Default or
Event of Default or any rights or remedies of Lender under this Agreement, any
other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.

Section 18.24         Intentionally Deleted.

Section 18.25         No Joint Venture or Partnership. Borrower and Lender
intend that the relationship created hereunder be solely that of borrower and
lender. Nothing herein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Projects other than as a lender and
mortgagee.

Section 18.26         Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.

Section 18.27         Borrower’s Obligations Absolute. Borrower acknowledges
that Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand,

108


--------------------------------------------------------------------------------




counterclaim, set-off, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, and the obligations and liabilities of
Borrower hereunder shall in no way be released, discharged, or otherwise
affected (except as expressly provided herein) by reason of:  (a) any damage to
or destruction of or any Taking of the Projects or any portion thereof; (b) any
restriction or prevention of or interference with any use of the Projects or any
portion thereof; (c) any title defect or encumbrance or any eviction from the
Projects or any portion thereof by title paramount or otherwise; (d) any
bankruptcy proceeding relating to Borrower, Sole Member, or any guarantor or
indemnitor, or any action taken with respect to this Agreement or any other Loan
Document by any trustee or receiver of Borrower or Sole Member or any guarantor
or indemnitor, or by any court, in any such proceeding; (e) any claim which
Borrower has or might have against Lender; (f) any default or failure on the
part of Lender to perform or comply with any of the terms hereof or of any other
agreement with Borrower (except to the extent that such default or failure on
the part of Lender is as a result of Lender’s refusal to release funds from any
Escrow Account in contravention of the terms and provisions of this Agreement
and the other Loan Documents); or (g) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not Borrower shall have
notice or knowledge of any of the foregoing.

Section 18.28         Publicity. All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Lender shall be authorized to provide information relating to the
Projects, the Loan and matters relating thereto to rating agencies,
underwriters, potential securities investors, auditors, regulatory authorities
and to any Persons which may be entitled to such information by operation of
law.

Section 18.29         Intentionally Deleted.

Section 18.30         Intentionally Deleted.

Section 18.31         Establishment of Working Capital Account. As a material
inducement to Lender to enter into the transactions contemplated by this
Agreement, Borrower represents and warrants to Lender that there has been
established by JV Member, as of the date hereof, a working capital account in
the amount of $2,000,000.00, which account is unencumbered and is intended to be
used solely to make contributions to Borrower to fund costs and expenses
relating to the Loan and the ownership and operation of the Projects.

Section 18.32         Exculpation. Notwithstanding anything herein or in any
other Loan Document to the contrary, except as otherwise set forth in this
Section 18.32 to the contrary, Lender shall not enforce the liability and
obligation of Borrower or (a) if Borrower is a partnership, its constituent
partners or any of their respective partners, (b) if Borrower is a trust, its
beneficiaries or any of their respective Partners (as hereinafter defined),
(c) if Borrower is a corporation, any of its shareholders, directors,
principals, officers or employees, or (d) if Borrower is a limited liability
company, any of its members (the Persons described in the foregoing clauses
(a) - (d), as the case may be, are hereinafter referred to as the “Partners”) to

109


--------------------------------------------------------------------------------




perform and observe the obligations contained in this Agreement or any of the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against Borrower or the Partners, except that Lender may bring a
foreclosure action, action for specific performance, or other appropriate action
or proceeding against Borrower (but not its Partners) (including, without
limitation, an action to obtain a deficiency judgment against Borrower) solely
for the purpose of enabling Lender to realize upon (i) Borrower’s interest in
the Projects, (ii) the Rent to the extent (x) received by Borrower (or received
by its Partners) after the occurrence of an Event of Default, or (y) distributed
to Borrower (or its Partners, but only to the extent received by its Partners)
during or with respect to any period for which Lender did not receive a Manager
Certification accurate in all material respects confirming and certifying that
all Operating Expenses with respect to the Projects which had accrued as of the
applicable date of such Manager Certification had been paid (or if same had not
been paid, that Manager had taken adequate reserves therefor) (all Rent covered
by clauses (x) and (y) being hereinafter referred to as the “Recourse
Distributions”) and (iii) any other collateral given to Lender under the Loan
Documents (the collateral described in the foregoing clauses (i) - (iii) is
hereinafter referred to as the “Default Collateral”); provided, however, that
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of any such Default Collateral. The provisions of
this Section shall not, however,

(a)           impair the validity of the Debt evidenced by the Note or in any
way affect or impair the lien of the related Mortgage(s) or any of the other
Loan Documents or the right of Lender to foreclose this Agreement following the
occurrence of an Event of Default;

(b)           impair the right of Lender to name Borrower as a party defendant
in any action or suit for judicial foreclosure and sale under this Agreement;

(c)           affect the validity or enforceability of the Note, this Agreement,
or any of the other Loan Documents, or impair the right of Lender to seek a
personal judgment against the Guarantor in accordance with the Guaranty;

(d)           impair the right of Lender to obtain the appointment of a
receiver;

(e)           impair the enforcement of the Assignment;

(f)            impair the right of Lender to bring suit for a monetary judgment
with respect to fraud or intentional material misrepresentation by Borrower,
Guarantor, any Affiliate of either of them in connection with this Agreement,
the Note or the other Loan Documents, and the foregoing provisions shall not
modify, diminish or discharge the liability, if any, of Borrower with respect to
same;

(g)           impair the right of Lender to bring suit for a monetary judgment
against Borrower or Guarantor (but not the Partners of Borrower) to obtain the
Recourse Distributions received by Borrower or its Partners, to the extent of
any such Recourse Distributions theretofore distributed to and received by
Borrower or such Partners, and the foregoing provisions shall not modify,
diminish or discharge the liability of Borrower or Guarantor with respect to
same;

(h)           impair the right of Lender to bring suit for a monetary judgment
with respect to Borrower’s misappropriation of tenant security deposits or Rent
collected more than

110


--------------------------------------------------------------------------------




one (1) month in advance, and the foregoing provisions shall not modify,
diminish or discharge the liability, if any, of Borrower with respect to same;

(i)            impair the right of Lender to obtain Loss Proceeds due to Lender
pursuant to this Agreement;

(j)            impair the right of Lender to enforce the provisions of Sections
2.02(g), 12.01, 16.01, or 17.03 through 17.06, inclusive, of this Agreement,
even after repayment in full by Borrower of the Debt or to bring suit for a
monetary judgment against Borrower with respect to any obligation set forth in
said Sections;

(k)           prevent or in any way hinder Lender from exercising, or constitute
a defense, or counterclaim, or other basis for relief in respect of the exercise
of, any other remedy against any or all of the collateral securing the Note as
provided in the Loan Documents;

(l)            impair the right of Lender to bring suit for a monetary judgment
with respect to any misapplication or conversion of Loss Proceeds, and the
foregoing provisions shall not modify, diminish or discharge the liability of
Borrower or Guarantor with respect to same;

(m)          impair the right of Lender to sue for, seek or demand a deficiency
judgment against Borrower solely for the purpose of foreclosing the Projects or
any part thereof, or realizing upon the Default Collateral; provided, however,
that any such deficiency judgment referred to in this clause (m) shall be
enforceable against Borrower only to the extent of any of the Default
Collateral;

(n)           impair the ability of Lender to bring suit for a monetary judgment
with respect to damage, arson or physical waste to or of the Projects or with
respect to any act or failure to act, by Borrower or any Affiliate of Borrower
with respect to all or any portion of the Projects that constitutes gross
negligence or willful misconduct;

(o)           impair the right of Lender to bring a suit for a monetary judgment
against Borrower in the event of the exercise of any right or remedy under any
federal, state or local forfeiture laws resulting in the loss of the lien of any
Mortgage, or the priority thereof, against all or any portion of the Projects;

(p)           be deemed a waiver of any right which Lender may have under
Sections 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy Code
to file a claim for the full amount of the Debt or to require that all
collateral shall continue to secure all of the Debt; or

(q)           impair the right of Lender to bring suit for monetary judgment
with respect to any losses resulting from any claims, actions or proceedings
initiated by Borrower (or any Affiliate of Borrower) alleging that the
relationship of Borrower and Lender is that of joint venturers, partners,
tenants in common, joint tenants or any relationship other than that of debtor
and creditor.

The provisions of this Section 18.32 shall be inapplicable to Borrower if
(a) any proceeding, action, petition or filing with respect to Borrower or Sole
Member under the Bankruptcy Code, or any similar state or federal law now or
hereafter in effect relating to

111


--------------------------------------------------------------------------------




bankruptcy, reorganization or insolvency, or the arrangement or adjustment of
debts, shall be filed by or consented to or acquiesced in by, Borrower,
Guarantor, Sole Member or any Affiliate of any thereof, or if any such party
shall aid, solicit, support or otherwise cooperate or collude in the making or
commencement of any such proceeding, action, petition or filing, or if Borrower
or Sole Member shall institute any proceeding for its dissolution or
liquidation, or shall make an assignment for the benefit of creditors, (b) any
voluntary Transfer in violation of Article IX shall occur, (c) Borrower shall
voluntarily further encumber or permit the further encumbrance of, the Projects,
or any of them, or of any direct or indirect interest in Borrower, in violation
of Section 9.01, (d) Borrower, Sole Member or Guarantor or any of their
respective Affiliates contest or in any material way intentionally interferes
with, directly or indirectly (collectively, a “Contest”) any foreclosure action,
UCC sale or other material remedy exercised by Lender upon the occurrence of any
Event of Default, whether by making any motion, bringing any counterclaim,
claiming any defense other than asserting a good-faith defense to any action
brought by Lender, seeking any injunction or other restraint, commencing any
action, or otherwise (provided that if any such Person obtains a non-appealable
order successfully asserting a Contest, Borrower shall have no liability under
this clause (d)), in which event Lender shall have recourse against all of the
assets of Borrower including, without limitation, any right, title and interest
of Borrower in and to the Projects and any Recourse Distributions received by
the Partners of Borrower (but excluding the other assets of such Partners to the
extent Lender would not have had recourse thereto other than in accordance with
the provisions of this Section 18.32).

[SIGNATURE PAGES FOLLOW]

 

112


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Lender have duly executed this Agreement the
day and year first above written.

 

BORROWER:

 

 

 

 

 

 

 

ONE GRANDE SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

1280 WALL SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

10 SYLVAN SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

5 INDEPENDENCE SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------




 

 

1 INDEPENDENCE SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

3 BECKER SPE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

 

 

Name: Mitchell E. Hersh

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------




 

 

LENDER:

 

 

 

 

 

 

 

GRAMERCY WAREHOUSE FUNDING I LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Robert R. Foley

 

 

 

 

Name: Robert R. Foley

 

 

 

 

Title: Chief Financial Officer

 

 


--------------------------------------------------------------------------------


EXHIBIT A

Owners and Projects

Owners

 

Projects

New Jersey

 

 

One Grande SPE LLC

 

One Grande Commons, Bridgewater, New Jersey

1280 Wall SPE LLC

 

1280 Wall Street, Lyndhurst, New Jersey

10 Sylvan SPE LLC

 

10 Sylvan Way, Parsippany, New Jersey

5 Independence SPE LLC

 

Five Independence Way, Princeton, New Jersey

1 Independence SPE LLC

 

One Independence Way, Princeton, New Jersey

3 Becker SPE LLC

 

3 Becker Farm Road, Roseland, New Jersey

 

B-1


--------------------------------------------------------------------------------


EXHIBIT B

Summary Of Reserves

Reserve Items

 

Initial Deposit
Amount

 

Monthly Installment
Amount

 

Basic Carrying Costs

·   Taxes

 

$

176,330.00

 

$

176,330.00

 

·   Insurance Premiums

 

$

16,348.00

 

$

16,348.00

 

Initial Engineering Deposits

·   Immediate Repairs

 

$

-0-

 

N/A

 

Recurring Replacement Monthly Installment

 

$

-0-

 

[NOTE 1]

 

Reletting Expenses (to Reletting Reserve Escrow Account)

 

$

-0-

 

[NOTE 2]

 

Accrued Lease Liability Expenses (to Accrued Lease Liability Escrow Account)

 

$

1,849,951.07

 

-0-

 

 

NOTE 1:  $0.10 per gross rentable square foot of space in each Project (as set
forth on Exhibit B-1 attached hereto) owned by Borrower, divided by 12.

NOTE 2:  $0.25 per gross rentable square foot of space in each Project (as set
forth on Exhibit B-1 attached hereto) owned by Borrower, divided by 12.

 

B-1-1


--------------------------------------------------------------------------------


EXHIBIT B-1

Gross Rentable Square Footage of the Projects

 

Property

 

City

 

State

 

SF

One Grande Commons

 

Bridgewater

 

NJ

 

198,376

1280 Wall Street

 

Lyndhurst

 

NJ

 

121,314

10 Sylvan Way

 

Parsippany

 

NJ

 

125,829

Five Independence Way

 

Princeton

 

NJ

 

113,376

One Independence Way

 

Princeton

 

NJ

 

111,979

3 Becker Farm Road

 

Roseland

 

NJ

 

113,837

TOTAL

 

 

 

 

 

784,711

 

 

C-1


--------------------------------------------------------------------------------